 



Exhibit 10.71
EXECUTION COPY
 
SERVICING RIGHTS PURCHASE AND SALE AGREEMENT
BY AND BETWEEN
MERRILL LYNCH CREDIT CORPORATION
as
SELLER
and
CENDANT MORTGAGE CORPORATION
as
PURCHASER
DATED AS OF
January 28, 2000
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 



--------------------------------------------------------------------------------



 



Table of Contents

                        Page ARTICLE I. DEFINITIONS     2      
 
        Section 1.01.  
Incorporation of Recitals; Definitions
    2   Section 1.02.  
General
    18      
 
        ARTICLE II. SALE OF SERVICING RIGHTS AND RELATED ITEMS     19      
 
        Section 2.01.  
Items to be Sold
    19   Section 2.02.  
Sale Date
    19   Section 2.03.  
Transfer Date
    20   Section 2.04.  
Evidence of Sale
    20      
 
        ARTICLE III. CONSIDERATION AND PAYMENTS     21      
 
        Section 3.01.  
Purchase Price
    21   Section 3.02.  
Payment of Purchase Price and Other Amounts
    22   Section 3.03.  
Verification of Purchase Price and Other Amounts
    23      
 
        ARTICLE IV. COVENANTS     24      
 
        Section 4.01.  
Mortgage Loan Information
    24   Section 4.02.  
Confidentiality of Mortgage Loan Information
    25   Section 4.03.  
Interim Servicing
    25   Section 4.04.  
Third Party Consents
    27   Section 4.05.  
Interest on Related Escrow Funds
    27   Section 4.06.  
Escrow Disbursements and Obligations
    27   Section 4.07.  
Notice to Mortgagors
    28   Section 4.08.  
Notice to Tax Service Provider
    28   Section 4.09.  
Notice to Insurance Companies and Payment of Insurance Premiums
    28   Section 4.10.  
Purchaser to Service ARM Loans
    29   Section 4.11.  
Tax Contracts
    29   Section 4.12.  
Mortgage Loan Payments
    30   Section 4.13.  
Assignments
    30   Section 4.14.  
Schedule of Advances
    32   Section 4.15.  
Mortgage Files, Set-up Files and Custodial Files
    32   Section 4.16.  
Transfer of Custodial Funds and Related Escrow Funds; Reconciliation
    33   Section 4.17.  
Assumptions, Payoffs, Loss Drafts, Repair Escrows, and Pending Name Changes
    34   Section 4.18.  
Payment of Investor Remittances
    34   Section 4.19.  
Misapplied Payments and NSF
    35   Section 4.20.  
Tax Reporting
    35   Section 4.21.  
Delivery of Tax Bills, Insurance Premiums, Etc
    36   Section 4.22.  
Flood Insurance Determination Contracts
    36   Section 4.23.  
Seller’s Limited Powers of Attorney and Limited Signature Authority
    36   Section 4.24.  
Updated Exhibits and Schedules
    37   Section 4.25.  
Outsource Vendor Contracts
    37      
 
         i 
       

 



--------------------------------------------------------------------------------



 



                        Page Section 4.26.  
Bi-Saver Loans
    37   Section 4.27.  
Conversion Data
    37   Section 4.28.  
Transfer Instructions
    37   Section 4.29.  
Seller to Service Additional Collateral
    37   Section 4.30.  
Commencement of Lawsuits
    38   Section 4.31.  
Converted Loans; Balloon Loans
    38   Section 4.32.  
Audit of ARM Loans
    38   Section:4.33.  
License to Service Mortgage Loans in Puerto Rico and Guam
    39   Section 4.34.  
Correspondent Loans
    39   Section 4.35.  
Training
    39      
 
        ARTICLE V. REPRESENTATIONS AND WARRANTIES OF SELLER     40      
 
        Section 5.01.  
Organization and Good Standing
    40   Section 5.02.  
Authority and Capacity; Ordinary Course
    40   Section 5.03.  
Effective Agreement
    40   Section 5.04.  
No Conflict
    40   Section 5.05.  
Approvals and Compliance
    41   Section 5.06.  
Filing of Reports
    41   Section 5.07.  
Custodial Funds and Related Escrow Funds
    41   Section 5.08.  
Advances
    42   Section 5.09.  
The Mortgage Loans
    42   Section 5.10.  
No Recourse
    50   Section 5.11.  
Insurance
    50   Section 5.12.  
Litigation
    50   Section 5.13.  
No Accrued Liabilities
    50   Section 5.14.  
Disclosure
    51   Section 5.15.  
Facts and Omissions
    51   Section 5.16.  
Financial Condition of Seller
    51   Section 5.17.  
Investor Agreements
    51   Section 5.18.  
Cendant Mortgage Loans
    51      
 
        ARTICLE VI. REPRESENTATIONS AND WARRANTIES OF PURCHASER     52      
 
        Section 6.01.  
Due Incorporation and Good Standing
    52   Section 6.02.  
Authority and Capacity; Ordinary Course
    52   Section 6.03.  
Effective Agreement
    52   Section 6.04.  
No Conflict
    52   Section 6.05.  
Approvals and Compliance
    53   Section 6.06.  
Litigation
    53   Section 6.07.  
Agency Approval
    53   Section 6.08.  
Servicing Compliance
        Section 6.09.  
No Inquiries
    54   Section 6.10.  
Contingency Plan
    54   Section 6.11.  
Licenses and Approvals
    54   Section 6.12.  
Compliance with Applicable Requirements
    54   Section 6.13.  
Fidelity and E&O Insurance
    54   Section 6.14.  
Sufficiency of Systems and Personnel
    54   Section 6.15.  
Compliance with Laws
    55      
 
         ii 


 



--------------------------------------------------------------------------------



 



                        Page Section 6.16.  
Facts and Omissions
    55      
 
        ARTICLE VII. CONSENTS     56      
 
        Section 7.01.  
Third Party Consents
    56      
 
        ARTICLE VIII. CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER     57  
   
 
        Section 8.01.  
Compliance and Conditions
    57   Section 8.02.  
Corporate Resolution
    57   Section 8.03.  
No Material Adverse Change
    57   Section 8.04.  
Financial Ability to Indemnify
    57   Section 8.05.  
Opinion of Counsel for Seller
    57   Section 8.06.  
Correctness of Representations and Warranties
    58   Section 8.07.  
Litigation or Administrative Action
    58   Section 8.08.  
Third Party Consents
    58   Section 8.09.  
Investor Agreements; Transaction Agreements
    58      
 
        ARTICLE IX. CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER     59      
 
        Section 9.01.  
Compliance with Conditions
    59   Section 9.02.  
Corporate Resolution
    59   Section 9.03.  
Correctness of Representations and Warranties
    59   Section 9.04.  
Third Party Consents
    59   Section 9.05.  
Opinion of Counsel for Purchaser
    59   Section 9.06.  
No Material Adverse Change
    60   Section 9.07.  
Financial Ability to Indemnify
    60   Section 9.08.  
Investor Agreements; Transaction Agreements
    60   Section 9A.01  
Compliance
    61      
 
        ARTICLE X. INDEMNIFICATION     63      
 
        Section 10.01.  
Indemnification of Purchaser
    63   Section 10.02.  
Repurchase of Mortgage Loans
    63   Section 10.03.  
Indemnification of Seller
    64   Section 10.04.  
Notice and Settlement of Claims
    65   Section 10.05.  
Limitation on Liability
    66      
 
        ARTICLE X-A. OPERATIONS GUIDE AND PERMISSION AGREEMENT     67      
 
        Section 10A.01  
Operations Guide
    67   Section 10A.02  
Permission Agreement
    67      
 
        ARTICLE XI. MISCELLANEOUS     68      
 
        Section 11.01.  
Supplementary Information
    68   Section 11.02.  
Access to Information; Confidentiality
    68   Section 11.03.  
No Broker’s Fees
    69   Section 11.04.  
Further Assurances
    69   Section 11.05.  
Solicitation
    70   Section 11.06.  
Survival
    70   Section 11.07.  
Governmental Authorities; Laws and Severability
    70   Section 11.08.  
Form of Payment to be Made
    71      
 
         iii 


 



--------------------------------------------------------------------------------



 



                        Page Section 11.09.  
Assignability; Sale of Servicing Rights
    71   Section 11.10.  
Certain Costs
    71   Section 11.11.  
Notices
    71   Section 11.12.  
Entire Agreement; Construction
    73   Section 11.13.  
Binding Effect
    73   Section 11.14.  
Headings; Plurals; Genders
    73   Section 11.15.  
Applicable Law
    74   Section 11.16.  
Counterparts
    74   Section 11.17.  
Waivers
    74   Section 11.18.  
Publicity
    74   Section 11.19.  
No Third Party Beneficiaries
    74   Section 11.20.  
Attorney Fees, Costs, etc
    74   Section 11.21.  
Merger or Consolidation of Seller and Purchaser
    74   Section 11.22.  
Term of Agreement
    75   Section 11.23.  
Termination
    75   Section 11.24.  
Cross Default
    76   Section 11.25.  
Failure of Purchaser to Maintain Service Standards
    76   Section 11.26.  
Effect of Termination of Agreement
    76  

SCHEDULES AND EXHIBITS

     
Exhibit A
  Buydown Mortgages
Composite Exhibit B
  Information Sharing Notice
Exhibit C
  Mortgage Loan Schedule
Exhibit D
  Operations Guide
Exhibit E
  Execution Date Pricing Matrix
Exhibit F
  Transfer Instructions
Exhibit G-1
  Form of Limited Power of Attorney
Exhibit G-2
  Form of Limited Power of Attorney
Schedule 4.26
  Outsource Vendors
Schedule 5.09(ee)
  List of Soldiers and Sailors Relief Act Loans
Schedule 5.12
  Seller’s Litigation
Schedule 6.06
  Purchaser’s Litigation

 iv 

 



--------------------------------------------------------------------------------



 



     This Servicing Rights Purchase and Sale Agreement (the “Agreement”), dated
as of the 28th day of January, 2000, is made by and between Merrill Lynch Credit
Corporation, a Delaware corporation, with offices located at 4802 Deer Lake
Drive East, Jacksonville, Florida 32246 (“Seller”), and Cendant Mortgage
Corporation, a New Jersey corporation, with offices located at 3000 Leadenhall
Road, Mt. Laurel, New Jersey 08054 (“Purchaser”).
WITNESSETH:
     WHEREAS, Seller owns, and from time to time will own, the right to service
certain residential mortgage loans that are or shall be identified; and
     WHEREAS, the residential mortgage loans shall have characteristics
substantially similar to the mortgage loans described in the Offering Memorandum
(each, a “Mortgage Loan” and, collectively, the “Mortgage Loans”, as more fully
defined herein), which Mortgage Loans are serviced for the Investors referred to
herein; and
     WHEREAS, Seller desires to sell, transfer, and assign to Purchaser, and
Purchaser desires to acquire and assume from Seller, from time to time during
the term of this Agreement, the Servicing Rights referred to herein, and
Purchaser desires to become the Servicer under the Investor Agreements; and
     WHEREAS, notwithstanding the sale of Servicing Rights hereunder, Seller
wishes to retain the goodwill of the Mortgagors and the relationships developed
with such Mortgagors;
     NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
ARTICLE I.
DEFINITIONS
Section 1.01. Incorporation of Recitals; Definitions.
     The foregoing recitals are hereby incorporated herein by reference. As used
in this Agreement, the following terms shall have the meanings specified below.
     Additional Collateral means (i) with respect to any Mortgage 100sm Loan,
the marketable securities subject to a security interest pursuant to the related
Mortgage 100sm Pledge Agreement, or (ii) with respect to any Parent Power®
Mortgage Loan, the related Parent Power® Agreement.
     Additional Collateral Agreement means a Mortgage 100sm Pledge Agreement,
Parent Power® Guaranty and Security Agreement for Securities Account and Parent
Power® Guaranty Agreement for Real Estate.
     Additional Collateral Mortgage Loan means each Mortgage Loan that is either
a Mortgage 100sm Loan or Parent Power® Mortgage Loan as to which the Additional
Collateral is still required to be provided.

 



--------------------------------------------------------------------------------



 



     Adjustment Date means three (3) Business Days after each applicable
Transfer Date.
     Advances means, with respect to the Servicing Rights, the outstanding
moneys that have been advanced by Seller from its funds in connection with its
servicing of the Mortgage Loans (including, but not limited to, principal,
interest, taxes, ground rents, assessments, insurance premiums, Soldiers and
Sailors Civil Relief Act advances, foreclosure and bankruptcy fees and expenses,
and other expenses) which have been made in accordance with Applicable
Requirements; and for which Seller has a right of reimbursement from Mortgagors,
Insurers, Investors, or otherwise.
     Affiliate means, with respect to any Person, any other Person that directly
or indirectly controls, is controlled by, or is under common control with, such
Person. (Capitalized terms derived from the word Affiliate (e.g., “Affiliated”)
shall have corresponding meanings.) For the purposes of this definition,
“control,” “controlled by,” and “under common control with” means the direct or
indirect possession of ordinary voting powers to elect a majority of the board
of directors or comparable body of a Person.
     Agreement means this Servicing Rights Purchase and Sale Agreement and all
exhibits and schedules hereto, all of which are incorporated herein by this
reference, as the same may from time to time be amended or supplemented by one
or more instruments executed by all parties hereto.
     Ancillary Fees means, with respect to any Mortgage Loan, (i) all late
charges, (ii) all fees payable pursuant to Cendant’s “Speed Pay” program,
(iii) all returned-item charges (e.g., NSF charges) and (iv) modification or
conversion fees.
     Applicable Requirements means and includes, as of the time of reference,
with respect to the Mortgage Loans and the Servicing Rights, all of the
following: (a) all contractual obligations of Seller (and any Originator and/or
Prior Servicer) or Purchaser contained in this Agreement, the other Transaction
Agreements, the Mortgage Loan Documents, the Investor Agreements, the applicable
Guides or any agreement with any Insurer, for which obligations Seller (and any
Originator and/or Prior Servicer) or Purchaser is responsible or at any time was
responsible; (b) all applicable federal, state, and local legal and regulatory
requirements (including laws, statutes, rules, regulations, and ordinances)
binding upon Seller (and any Originator and/or Prior Servicer) or Purchaser;
(c) all other applicable requirements and guidelines of each governmental
agency, board, commission, instrumentality, and other governmental body or
office having jurisdiction, including, but not limited to, those of any Investor
or any Insurer; (d) all other applicable judicial and administrative judgments,
orders, stipulations, awards, writs, and injunctions; (e) with respect to
Purchaser’s obligations, the provisions of the Operations Guide; and (f) the
reasonable and customary mortgage servicing practices of prudent mortgage
lending institutions that service mortgage loans of the same type as the
Mortgage Loans in the jurisdiction in which the related Mortgaged Properties are
located.
     Appraised Value means, with respect to any Mortgage Loan, the value of the
related Mortgaged Property based upon the lesser of (i) the appraisal made for
the Originator at the time of origination of the Mortgage Loan, and (ii) if
applicable, the sales price of the Mortgaged Property at such time of
origination.

3



--------------------------------------------------------------------------------



 



     Arbitrator means, with respect to any arbitrator selected by a party to
this Agreement, an arbitrator that is Independent of such party and has
expertise in the valuation of mortgage loan servicing rights.
     ARM Loans means those Mortgage Loans that are adjustable rate loans.
     Assignment means, with respect to a Mortgage Loan, a written instrument
that, when recorded in the appropriate office of the local jurisdiction in which
the related Mortgaged Property is located, will reflect the transfer of the
Mortgage Instrument identified therein from the transferor to the transferee
named therein.
     Base MLCC Interim Servicing Fee means a fee of $[* * *] for each applicable
Mortgage Loan.
     BSA means the regulations set forth in 31 C.F.R. Part 103, promulgated
under the Bank Secrecy Act, 12 U.S.C. § 1829b, 12 U.S.C. §§ 1951-1959 and 31
U.S.C. §§ 5311-5330, and similar requirements under state laws and regulations.
     BSA Policies and Procedures shall have the meaning given in Section 9A.01
hereof.
     Bulk Offering Mortgage Loans means the Mortgage Loans identified as “Bulk
Offering Mortgage Loans” in the Mortgage Loan Schedule.
     Bulk Offering Purchase Price means, with respect to the Bulk Offering
Mortgage Loans, the product of the outstanding principal balance thereof as of
the related Bulk Offering Sale Date and the corresponding percentage set forth
on the Execution Date Pricing Matrix.
     Bulk Offering Sale Date means February 29, 2000.
     Bulk Offering Servicing Rights means all Servicing Rights with respect to
the Bulk Offering Mortgage Loans.
     Bulk Offering Transfer Date means, with respect to any Bulk Offering
Mortgage Loan, the related Transfer Date, which shall be April 3, 2000, or such
other date as to which the parties may agree.
     Business Day means any day other than (i) a Saturday or Sunday, (ii) a day
on which banking institutions in the States of New Jersey, Florida or New York
are required or authorized by law or by executive order to be closed or (iii) a
day on which Seller or Purchaser is not actually open for business.
     Buydown means a reduction in a Mortgagor’s monthly Mortgage Loan Payment
required under a Mortgage Note or otherwise provided for in a related document.
Mortgage Loans with a Buydown feature are listed on Exhibit A.
     Cash Outages shall mean an occurrence, which results from (i) an
out-of-balance condition between the custodial bank cash balance, Seller’s book
balance, and the Investor’s trial
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

4



--------------------------------------------------------------------------------



 



balance, or (ii) an out-of-balance condition as a result of a remittance error
or a bank reconciliation adjustment.
     Cendant means Cendant Mortgage Corporation and its successors in interest.
     Cendant Mortgage Loan means a Mortgage Loan originated by Purchaser
pursuant to the Origination Agreement.
     Claim Notice shall have the meaning given in Section 10.02(a) hereof.
     Co-op Lease means, with respect to a Co-op Loan, the proprietary lease with
respect to a dwelling unit occupied by the Mortgagor and relating to the stock
allocated to the related dwelling unit.
     Co-op Loan means a Mortgage Loan secured by the pledge of the evidence of
ownership allocated to a dwelling unit in a residential cooperative housing
corporation and a collateral assignment of the related Co-op Lease.
     Correspondent Loan means any of certain Mortgage Loans purchased on a
servicing-released basis by Seller through its correspondent lending network.
     Correspondent Loan Trailing Percentage means, as of any date of
determination after August 1, 2000, a fraction (expressed as a percentage) whose
numerator is the principal balance of Correspondent Loans included in the
Subsequent Flow Mortgage Loans as to which Servicing Rights were sold by Seller
to Purchaser in the [* * *] period immediately preceding such date of
determination and whose denominator is the principal balance of all such
Subsequent Flow Mortgage Loans.
     Custodial Funds means all funds held in a Custodial Funds Account.
     Custodial Funds Account means an account maintained by Seller for the
deposit of principal and interest payments received in respect of one or more
Mortgage Loans.
     Cut-Off Date means, the final date for the posting of transactions (which
is one Business Day before each applicable Transfer Date).
     Delivery Date means five (5) Business Days after each applicable Transfer
Date.
     EDP means the electronic data processing system used by Seller and
Purchaser, which are licensees of ALLTEL Information Services, Inc.
     Equity Access® Agreement means the revolving line of credit agreement
entered into between MLCC and the guarantor under any Parent Power® Guaranty
Agreement for Real Estate pursuant to which a line of credit may be drawn upon
by MLCC to fund the payment by such guarantor of a loss specified in such Parent
Power® Guaranty Agreement for Real Estate.
     Equity Access® Mortgage means the mortgage, deed of trust or other security
instrument (including all amendments and supplements thereto) made by the
guarantor under any
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

5



--------------------------------------------------------------------------------



 



Parent Power® Guaranty Agreement for Real Estate to secure its obligations
thereunder and under the related Equity Access® Agreement.
     Estimated Purchase Price means, with respect to any Bulk Offering Mortgage
Loans and Initial Flow Mortgage Loans and the related Servicing Rights, an
estimate of the related Purchase Price, based on the outstanding principal
balance of the related Mortgage Loans as of the date that is two (2) Business
Days before the related Sale Date.
     Excess Yield means that portion of the interest rate on a Mortgage Loan
(other than the related contractual Servicing Fee payable to Seller) payable to
Seller as excess servicing compensation.
     Execution Date Pricing Matrix means the pricing matrix attached hereto as
Exhibit E.
     FDIC means the Federal Deposit Insurance Corporation or any successor
thereto.
     Federal Funds Rate means the per annum rate of interest (rounded upward to
the nearest 1/100 of 1%) that is the weighted average of the rates on overnight
federal funds transactions arranged on such day or, if such day is not a
Business Day, the previous Business Day, by federal funds brokers computed and
released by the Federal Reserve Bank of New York (or any successor) in
substantially the same manner as such Federal Reserve Bank currently computes
and releases the weighted average it refers to as the “Federal Funds Effective
Rate” at the date of this Agreement.
     FHLMC means the Federal Home Loan Mortgage Corporation or any successor
thereto.
     Flow Mortgage Loan means any Initial Flow Mortgage Loan or any Subsequent
Flow Mortgage Loan.
     Flow Offering Purchase Price means the applicable Initial Flow Offering
Purchase Price or the applicable Subsequent Flow Offering Purchase Price, as the
case may be.
     Flow Offering Sale Date means an Initial Flow Offering Sale Date or
Subsequent Flow Offering Sale Date, as applicable.
     Flow Offering Servicing Rights means the Initial Flow Offering Servicing
Rights or Subsequent Flow Offering Servicing Rights.
     Flow Offering Transfer Date means an Initial Flow Offering Transfer Date or
a Subsequent Flow Offering Transfer Date, as applicable.
     FNMA means the Federal National Mortgage Association or any successor
thereto.
     FNMA Loan means any Mortgage Loan serviced by Seller for or on behalf of
FNMA, as Investor.
     Foreclosure means the procedure (including a deed in lieu of foreclosure)
pursuant to which a Mortgaged Property is sold to satisfy a debt upon default of
a Mortgagor and includes, to

6



--------------------------------------------------------------------------------



 



the extent applicable, in connection with a Co-op Loan, foreclosure on the
evidence of ownership allocated to a dwelling unit in a residential cooperative
housing corporation, which foreclosure is accomplished by a sale in accordance
with the provisions of Article 9 of the Uniform Commercial Code and the security
agreement relating to such stock.
     GNMA means the Government National Mortgage Association or any successor
thereto.
     Guides means: (a) the FNMA Selling and Servicing Guides with respect to
FNMA Loans, as amended from time to time and (b) any and all rules, regulations,
and guidelines of any Investor or Insurer, and in each case as such Guide may be
amended from time to time, including, but not limited to, all other rules,
regulations, guidelines, and memoranda issued by each Investor and Insurer.
     HUD means the Department of Housing and Urban Development.
     Indemnified Party shall have the meaning given in Section 10.04(b) hereof.
     Indemnifying Party shall have the meaning given in Section 10.04(b) hereof.
     Independent means, with respect to Seller or Purchaser, that such Person
does not have any material direct financial interest in or any material indirect
financial interest in Seller or Purchaser and has no connection with Seller or
Purchaser or any Affiliate thereof as an officer, employee, promoter,
underwriter, trustee, partner, director or Person performing similar functions.
     Information Sharing Notice means a Purchaser Information Sharing Notice or
a Seller Information Sharing Notice, as applicable.
     Initial Flow Mortgage Loans means all Mortgage Loans (other than Bulk
Offering Mortgage Loans and Quarterly Bulk Mortgage Loans) originated after
August 1, 1999 and on or before March 10, 2000. Such Mortgage Loans shall be
identified by Seller after the date hereof in the Mortgage Loan Schedule and may
contain Mortgage Loans originated on or before the date this Agreement is
executed that are not identified on the Mortgage Loan Schedule as Bulk Offering
Mortgage Loans.
     Initial Flow Offering Purchase Price means, with respect to any Initial
Flow Mortgage Loan; the product of the outstanding principal balance thereof as
of the related Initial Flow Offering Sale Date and the corresponding percentage
set forth in the Execution Date Pricing Matrix.
     Initial Flow Offering Sale Date means, with respect to any Initial Flow
Mortgage Loan, March 10, 2000.
     Initial Flow Offering Servicing Rights means all Servicing Rights with
respect to the Initial Flow Mortgage Loans.

7



--------------------------------------------------------------------------------



 



     Initial Flow Offering Transfer Date means, with respect to any Initial Flow
Mortgage Loan, the related Transfer Date, which shall be April 3, 2000, or such
other date as to which the parties may agree.
     Insurer means any entity that insures or guarantees all or part of the risk
of loss on a Mortgage Loan, including, but not limited to, any Investor and any
private mortgage insurance provider, standard hazard insurance provider, flood
insurance provider, earthquake insurance provider or title insurance provider.
     Investor means, (i) MLCC or (ii) with respect to any Investor Agreement,
the party for which Seller is servicing and administering the related mortgage
loans pursuant to such Investor Agreement.
     Investor Agreement means (i) with respect to Mortgage Loans owned by an
Investor other than MLCC, the agreement or agreements (including all exhibits
and schedules thereto and all amendments and supplements thereof) between Seller
and that Investor relating to those Mortgage Loans and the servicing thereof by
Seller and (ii) with respect to Mortgage Loans for which MLCC is the Investor,
the MLCC Portfolio Servicing Agreement.
     IRS means the Internal Revenue Service.
     Knowledge means that whenever any representation, warranty or other
statement contained in this Agreement is qualified by reference to “Seller’s or
Purchaser’s knowledge” or “to the best of Seller’s or Purchaser’s knowledge,”
that qualified reference shall be deemed to include knowledge of facts or
conditions of which Seller or Purchaser either is actually aware or should have
been aware under the circumstances in the discharging of Seller’s or Purchaser’s
origination or servicing duties, as applicable. All matters of public record
that, at the time of origination of any Mortgage Loan originated by Seller,
appeared in the related title insurance policy commitment shall be deemed to be
known by Seller, and all matters contained or disclosed in any Mortgage Loan
Documents shall be deemed to be known by Seller or Purchaser.
     Litigation means that the Mortgage Loan or Servicing Rights is/are the
subject of or subject to a lawsuit, other than a Foreclosure or bankruptcy, and
such lawsuit has a material adverse affect on the Mortgage Loan, the Servicing
Rights related thereto, or the marketability of the Mortgage Loan.
     Loan Information means, with respect to any Mortgage Loan, the servicing,
loan level, and other information described on Exhibit 3 to the Operations
Guide.
     Loan-to-Value Ratio means, with respect to any Mortgage Loan, as of any
date on which a determination thereof is made, the ratio on such date of the
outstanding principal balance of such Mortgage Loan to the Appraised Value of
the related Mortgaged Property.
     Loss means, in respect of any indemnification arising under this Agreement,
any and all losses, claims, damages, penalties, liabilities, obligations,
judgments, settlements, awards, demands, offsets, defenses, counterclaims,
actions or proceedings, reasonable out-of-pocket costs, expenses and attorneys’
fees of the Indemnified Party, including but not limited to, (a) any reasonable
costs, expenses and attorneys’ fees incurred by the Indemnified Party in
enforcing

8



--------------------------------------------------------------------------------



 



such right of indemnification against any Indemnifying Party or with respect to
any appeal and (b) interest at the Federal Funds Rate on any amount for which
the Indemnified Party is entitled to be indemnified from the date the
Indemnified Party notifies the Indemnifying Party of the expenditure of such
amounts until such amounts are paid by the Indemnifying Party; provided,
however, that in no event shall a “Loss” include a claim for consequential
damages, indirect damages or lost profits except when the Loss results from
fraud or willful misconduct of the Indemnifying Party.
     MBS means a guaranteed mortgage pass-through certificate issued by FNMA.
     MERS means Mortgage Electronic Registration Systems, Inc., a Delaware
corporation with its principal place of business situated at 8201 Greensboro
Drive, Suite 350, McLean, Virginia 22102.
     MERS FNMA Loan means, with respect to any date, a FNMA Loan registered with
MERS prior to such date.
     MLCC means Merrill Lynch Credit Corporation and its successors in interest.
     MLCC Interim Servicing Compensation has the meaning set forth in
Section 4.03(b).
     MLCC Interim Servicing Period means, with respect to any Mortgage Loan as
to which Servicing Rights are being or will be sold and assigned by Seller to
Purchaser under this Agreement, the period, if any, from the related Sale Date
to the related Transfer Date.
     MLCC Portfolio Servicing Agreement means the Portfolio Servicing Agreement
dated as of the date hereof between MLCC and Purchaser with respect to Mortgage
Loans as to which MLCC is the Investor.
     Mortgage 100sm Loan means a Mortgage Loan secured by Additional Collateral
in the form of a security interest in the securities and other assets held in a
Trading Account and having a value, as of the date of origination of such
Mortgage Loan, at least equal to the related Original Additional Collateral
Requirement.
     Mortgage 100sm Pledge Agreement means, with respect to each Mortgage 100sm
Loan, the Mortgage 100sm Pledge Agreement for Securities Account between the
related Mortgagor and MLCC pursuant to which such Mortgagor granted a security
interest in the securities and other assets held in a Trading Account.
     Mortgage File means, collectively, with respect to any Mortgage Loan, the
microfiche copies, and/or hard copies and/or imaging copies (and/or copies in
any other media or format) of the following documents: Mortgage Note, recorded
Mortgage, recorded Assignment (if any) to Purchaser, all related intervening
assignments of mortgage (if any), title policy (required to have the first page
with recording information and property location), ARM Rider (if applicable),
appraisal of related Mortgaged Property (pages 1 and 2), MI certificates (if
applicable), HUD1, and flood certificate, and, if the Mortgage Loan is a Co-op
Loan, the UCC-1 and any continuation statements, the UCC-3 assigning the
security interest covered by such UCC-1 to

9



--------------------------------------------------------------------------------



 



Seller (if applicable), Co-op Lease, assignment of Co-op Lease to Seller and all
intervening assignments, if any, and the Recognition Agreement.
     Mortgage Instrument means any deed of trust, security deed, mortgage, land
contracts, or any other instrument that constitutes a first lien on real estate
(or, in the case of a Co-op Loan, the applicable security agreement and
financing statements) securing payment by a Mortgagor of a Mortgage Note.
     Mortgage Loan means a conventional, conforming and non-conforming,
residential first lien mortgage loan (other than (i) a mortgage loan originated
or acquired by Seller pursuant to its Equity Access® program and (ii) any of
certain mortgage loans designated by Seller) that, in each case, has been or
will be originated or acquired by Seller and sold to Investors by Seller (or
retained by Seller as Investor) and for which Servicing Rights are being sold
pursuant to this Agreement. The term Mortgage Loan shall refer to the Bulk
Offering Mortgage Loans, the Flow Mortgage Loans, the Quarterly Bulk Mortgage
Loans, the Cendant Mortgage Loans, or any or all of them, as applicable.
     Mortgage Loan Documents means the Mortgage Instruments, Mortgage Notes and
Assignments, and such other documents required by an Investor or Insurer to
originate and service a Mortgage Loan.
     Mortgage Loan Payment means with respect to a Mortgage Loan, each scheduled
installment for such Mortgage Loan, whether for principal, interest, escrow, or
other purpose, required or permitted to be paid by the Mortgagor in accordance
with the terms of the Mortgage Loan Documents.
     Mortgage Loan Product Category means any product category of Mortgage Loan
originated by or on behalf of MLCC as part of its mortgage loan program, as
specified in the Pricing Matrix.
     Mortgage Loan Schedule means, with respect to Servicing Rights sold to
Purchaser on any Sale Date, the list or lists of Mortgage Loans setting forth,
as of such Sale Date and the related Transfer Date, the information set forth in
Exhibit C hereto.
     Mortgage Note means the mortgage note, deed of trust note, security deed
note, or other form of promissory note executed by a Mortgagor and secured by a
Mortgage Instrument evidencing the indebtedness of the Mortgagor under a
Mortgage Loan.
     Mortgaged Property means any one- to four-family residence (at the time of
the origination of the applicable Mortgage Loan) that is encumbered by a
Mortgage Instrument, including all buildings and fixtures thereon and all
accessions thereto, and including installations of mechanical, electrical,
plumbing, heating and air conditioning systems located in or affixed to such
buildings, and all alterations, additions and replacements thereto. The term
“Mortgaged Property” shall include, to the extent the context shall permit or
require, a dwelling unit in a residential cooperative housing corporation.
     Mortgagor means any and all obligors under a Mortgage Note and/or Mortgage
Instrument.

10



--------------------------------------------------------------------------------



 



     Offering Memorandum means Seller’s Confidential Offering Memorandum dated
August 17, 1999, as amended by supplement #1, dated December 2, 1999, with
respect to the offering of the Servicing Rights.
     Operations Guide means the Operations Guide attached hereto as Exhibit D,
as the same shall be amended from time to time by Seller.
     Opted-out refers to any Mortgagor who has received an Information Sharing
Notice and has notified Seller or Purchaser, as applicable, that he or she does
not want Purchaser to disseminate the Loan Information to Seller and/or does not
want Seller to disseminate the Loan Information to one or more Affiliates of
Seller.
     Original Additional Collateral Requirement means, with respect to any
Additional Collateral Mortgage Loan, generally 30 percent of the original
principal balance of such Mortgage Loan or such other percentage thereof as is
specified by MLCC in connection with the origination of such Additional
Collateral Mortgage Loan.
     Origination Agreement means the Mortgage Loan Purchase and Services
Agreement dated as of September 24, 1997 between Seller and PHH Mortgage
Services Corporation.
     Originator means, with respect to any Mortgage Loan, the person(s), entity
or entities that (a) took the relevant Mortgagor’s loan application;
(b) processed the relevant Mortgagor’s loan application; and/or (c) closed
and/or funded such Mortgage Loan.
     Outsource Vendor means any vendor or any Affiliate retained by Seller to
perform any aspects of servicing the Mortgage Loans and identified in
Schedule 4.26.
     Parent Power® Agreement means, with respect to each Parent Power® Mortgage
Loan, a Parent Power® Guaranty and Security Agreement for Securities Account or
a Parent Power® Guaranty Agreement for Real Estate.
     Parent Power® Guaranty Agreement for Real Estate means, with respect to a
Parent Power® Mortgage Loan, an agreement between MLCC and a guarantor on behalf
of the Mortgagor under such Parent Power® Mortgage Loan pursuant to which the
guarantor guarantees the payment of certain losses under such Parent Power®
Mortgage Loan, authorizes MLCC to draw on the related Equity Access Agreement to
fund such guaranty and has secured such Equity Access Agreement with a lien on
residential real estate of the guarantor. For purposes of this definition, the
Parent Power® Guaranty Agreement for Real Estate shall not include the rights of
the mortgagee under the Equity Access® Agreement referred to therein and under
the Equity Access® Mortgage, which rights have been retained by MLCC.
     Parent Power® Guaranty and Security Agreement for Securities Account means,
with respect to a Parent Power® Mortgage Loan, an agreement between MLCC and a
guarantor on behalf of the Mortgagor under such Parent Power® Mortgage Loan
pursuant to which such guarantor guarantees the payment of certain losses under
such Parent Power® Mortgage Loan and has granted a security interest to MLCC in
certain marketable securities to collateralize such guaranty.

11



--------------------------------------------------------------------------------



 



     Parent Power® Mortgage Loan means a Mortgage Loan that at the time of
origination has a Loan-to-Value Ratio generally in excess of MLCC’s maximum
acceptable Loan-to-Value Ratio for such Mortgage Loan and that is guaranteed by
a Parent Power Agreement.
     Payment Date means the date on which Purchaser pays the portion of the
Purchase Price described in Section 3.02(b) hereof, which date is five
(5) Business Days after the related Transfer Date, subject in each case to
(a) Seller’s compliance with, and Purchaser’s verification of such compliance
with, Sections 4.14 and 4.16 herein, which sections are required to be complied
with on or before each applicable Payment Date, and (b) Seller’s delivery of the
reports, documents, and files that are due on or before each applicable Payment
Date in accordance with this Agreement and the Transfer Instructions.
     Payoff Loan means any Mortgage Loan that is paid in full within ninety
(90) days after each applicable Sale Date.
     Permission Agreement means the Permission Agreement dated as of the date
hereof between Seller and Purchaser.
     Person means an individual, corporation, limited liability company,
partnership, joint venture, trust, or unincorporated organization, or a federal,
state, city, municipal, or foreign government, or an agency or political
subdivision thereof.
     Pledge Agreement means any Mortgage 100sm Pledge Agreement or Parent Power®
Guaranty and Security Agreement for Securities Account related to an Additional
Collateral Mortgage Loan.
     PMI means private mortgage insurance.
     PMI Policy means a certificate of insurance issued under a policy of
primary mortgage guaranty insurance issued by an Insurer duly authorized and
licensed in accordance with applicable law and approved by the applicable
Investor.
     Pool means the Mortgage Loans and related Mortgage Instruments that back
the issuance of an MBS.
     Pricing Matrix means (i) on the date of this Agreement and each date
thereafter (subject to clause (ii) of this sentence), the Execution Date Pricing
Matrix and (ii) on and after the date on which any repricing in the Execution
Date Pricing Matrix first becomes effective, the pricing matrix as then in
effect pursuant to Section 3.01(b).
     Prior Servicer means any Person that was a servicer or subservicer of any
Mortgage Loan before Seller became the Servicer of the Mortgage Loan.
     Private Investor Loan means any Mortgage Loan as to which the Investor is
not FNMA or MLCC.
     Purchase Price means the Bulk Offering Purchase Price or any applicable
Flow Offering Purchase Price or Quarterly Bulk Offering Purchase Price, as the
context requires.

12



--------------------------------------------------------------------------------



 



     Purchaser means Cendant Mortgage Corporation, a New Jersey corporation, and
its permitted successors and assigns, in its capacity as purchaser hereunder.
     Purchaser Indemnified Parties shall have the meaning given in Section 10.01
hereof.
     Purchaser Information Sharing Notice means, with respect to any Mortgage
Loan that is not a Seller Interest Mortgage Loan, a notice sent by Purchaser to
the applicable Mortgagor thereunder that indicates that Purchaser will share the
Loan Information related to his or her Mortgage Loan with Seller.
     Purchaser’s Representatives shall have the meaning given in
Section 11.02(a) hereof.
     Quarterly Bulk Mortgage Loan means (a) any Mortgage Loan purchased by
Seller through its correspondent lending network, (b) a construction loan that
has been converted to a permanent Mortgage Loan or (c) any other mortgage loan
that the parties may mutually agree to designate. Quarterly Bulk Mortgage Loans
shall be identified by Seller after the date hereof in the Mortgage Loan
Schedule.
     Quarterly Bulk Offering Purchase Price means, with respect to any Quarterly
Bulk Mortgage Loan, the product of the outstanding principal balance thereof as
of the Quarterly Bulk Offering Sale Date and the corresponding percentage set
forth on the Pricing Matrix.
     Quarterly Bulk Offering Sale Date means, with respect to any Quarterly Bulk
Mortgage Loan, the related Sale Date, which shall be the first Business Day of
the calendar quarter following such loan’s becoming a Quarterly Bulk Mortgage
Loan.
     Quarterly Bulk Offering Servicing Rights means all Servicing Rights with
respect to any Quarterly Bulk Mortgage Loan.
     Quarterly Bulk Offering Transfer Date means, with respect to any Quarterly
Bulk Mortgage Loan, the related Transfer Date, which shall be the first Business
Day of the calendar quarter following such loan’s becoming a Quarterly Bulk
Mortgage Loan.
     Recourse Obligation means, with respect to any Mortgage Loan, any
obligation or liability (actual or contingent) of the Servicer (a) for Losses
incurred in connection with the Foreclosure or other disposition of, or other
realization or attempt to realize upon the collateral securing, such Mortgage
Loan (including, but not limited to, Losses relating to loss mitigation or
obtaining deeds in lieu of foreclosure); (b) to repurchase such Mortgage Loan in
the event that the Mortgagor of such Mortgage Loan is in bankruptcy, in
Foreclosure or in litigation; or (c) to repurchase such Mortgage Loan in the
event of a delinquency or other payment default thereunder by the Mortgagor.
Notwithstanding the foregoing, a Mortgage Loan shall not be considered subject
to a Recourse Obligation solely because the Servicer retains a contingent
liability to repurchase (i) a Mortgage Loan that is determined to have been
ineligible for sale to the applicable Investor due to a breach of one or more
representations and warranties, (ii) a Mortgage Loan whose interest rate
converts from an adjustable to a fixed rate (or from an adjustable rate based on
one index to an adjustable rate based on a different index), and (iii) certain
Mortgage Loans with balloon provisions containing a conditional right to
refinance, pursuant to the terms of the related Mortgage Note.

13



--------------------------------------------------------------------------------



 



     Related Escrow Funds means all funds held by Seller with respect to the
Mortgage Loans (other than the Custodial Funds), including, but not limited to,
all Buydown funds, suspense funds, assessments, ground rents, replacement
reserves, tax and insurance funds, loss draft proceeds, and other escrow and
impound amounts (including interest accrued thereon held for the benefit of the
Mortgagors).
     Related Escrow Funds Account means an account in which Related Escrow Funds
are held.
     Relocation Loan means any Mortgage Loan originated pursuant to an agreement
between the applicable lender (whether MLCC, one of MLCC’s correspondent
lenders, or otherwise) and an employer that commonly relocates its employees in
connection with a bona fide relocation program maintained by such employer.
     Relocation Loan Trailing Percentage means, as of any date of determination
after August 1, 2000, a fraction (expressed as a percentage) whose numerator is
the principal balance of Relocation Loans included in the Subsequent Flow
Mortgage Loans as to which Servicing Rights were sold by Seller to Purchaser [*
* *] and whose denominator is the principal balance of all such Subsequent Flow
Mortgage Loans.
     Remittance Date means, with respect to each Investor, the day of each month
on which funds are required to be remitted to such Investor pursuant to the
related Investor Agreement.
     REO Property means any Mortgaged Property owned in fee simple by Seller or
the applicable Investor as a result of a Foreclosure of a Mortgage Loan, or
similar action.
     Repricing Event means any of the following:
     (i) With respect to all Mortgage Loan Product Categories, [* * *].
     (ii) The occurrence of a material adverse change in general political or
economic conditions or a change in law, rule, regulations or generally accepted
accounting principles, which in each case materially affects the value of the
Servicing Rights with respect to one or more Mortgage Loan Product Categories.
     (iii) The occurrence of (a) a Simple Monthly Mortality Rate of greater than
[* * *] of the aggregate unpaid principal balance of the Subserviced Loans,
calculated using a one-month trailing Simple Mortality Rate, and (b) the “MBA
Application Refinance Index” (as published weekly by Mortgage Bankers
Association of America and published on Bloomberg under MBAVREFI<INDEX>) being
[* * *].
     (iv) The occurrence of (a) a Simple Monthly Mortality Rate of greater than
[* * *] of the aggregate unpaid principal balance of the Subserviced Loans,
calculated using a one-month trailing Simple Mortality Rate and (b) the “MBA
Application Refinance Index” (as published weekly by Mortgage Bankers
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

14



--------------------------------------------------------------------------------



 



Association of America and published on Bloomberg under MBAVREFI<INDEX>) being
[* * *].
          (v) The Relocation Loan Trailing Percentage exceeds [* * *]; this
Repricing Event shall apply to all Mortgage Loan Product Categories.
          (vi) The Correspondent Loan Trailing Percentage exceeds [* * *]; this
Repricing Event shall apply to all Mortgage Loan Product Categories.
     Repricing Request has the meaning set forth in Section 3.01(b).
     RESPA means the Real Estate Settlement Procedures Act, 1.2 U.S.C. § 2601 et
seq., and Regulation X, 24 C.F.R. § 3500.21, thereunder, as the foregoing may be
amended from time to time.
     Sale Date means (i) with respect to a Bulk Offering Mortgage Loan, the
related Bulk Offering Sale Date, (ii) with respect to a Flow Mortgage Loan, the
related Flow Offering Sale Date and (iii) with respect to a Quarterly Bulk
Mortgage Loan, the related Quarterly Bulk Offering Sale Date.
     Securitized Loan Primary Servicing Agreement means the Securitized Loan
Primary Servicing Agreement dated as of the date hereof between Seller, as
master servicer, and Purchaser, as primary servicer.
     Seller means Merrill Lynch Credit Corporation, a Delaware corporation, and
its permitted successors and assigns, in its capacity as seller hereunder.
     Seller Indemnified Parties shall have the meaning given in Section 10.03
hereto.
     Seller Information Sharing Notice means a notice sent by Seller to the
applicable Mortgagor that indicates that Seller will share the Loan Information
related to his or her Mortgage Loan with one or more Affiliates of Seller.
     Seller Interest Mortgage Loan means any Mortgage Loan (a) that is subject
to the terms and provisions of the Subservicing Agreement, the Securitized Loan
Primary Servicing Agreement or the MLCC Portfolio Servicing Agreement or
(b) that is an Additional Collateral Mortgage Loan.
     Seller’s Representatives shall have the meaning given in Section 11.02(a)
hereof.
     Servicer means the party contractually obligated to administer the
Servicing Rights under the Investor Agreements.
     Servicing Fee means the amount to be paid to the Servicer under the
applicable Investor Agreement related to a Mortgage Loan as consideration for
servicing the Mortgage Loan.
     Servicing Rights means, with respect to all Mortgage Loans, all of the
rights and obligations of Seller, as Servicer, pursuant to the Investor
Agreements, including but not limited
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

15



--------------------------------------------------------------------------------



 



to the right and obligation to service, administer, collect the payments for the
reduction of principal and application of interest, pay taxes and insurance,
remit collected payments, provide foreclosure services, provide full escrow
administration and any other obligations required by any Investor (including the
obligation to repurchase from the applicable Investor any such Mortgage Loan
whose interest rate converts from an adjustable to a fixed rate, or from an
adjustable rate based on one index to an adjustable rate based on a different
index, and certain Mortgage Loans with balloon provisions containing a
conditional right to refinance, pursuant to the terms of the related Mortgage
Note) or Insurer in, of, or for such Mortgage Loans pursuant to the Investor
Agreements, together with the right to receive (i) the Servicing Fee, (ii) the
Excess Yield, if any, on the Bulk Offering Mortgage Loans (but not on the Flow
Mortgage Loans or Quarterly Bulk Mortgage Loans), (iii) any Ancillary Fees
arising from or connected to such Mortgage Loans and (iv) all applicable net
interest earnings on any related Custodial Funds Account and Related Escrow
Funds Account balances (to the extent permitted by applicable law), but in any
event excluding the rights and obligations of Seller, as Servicer, pursuant to
the Investor Agreements to service and administer the Additional Collateral
under the Additional Collateral Agreements. The term Servicing Rights shall
refer to the Bulk Offering Servicing Rights, the Flow Offering Servicing Rights,
the Quarterly Bulk Offering Servicing Rights, or any or all of them, as
applicable.
     Set-up File means, as to Subsequent Flow Mortgage Loans collectively,
copies of the following documents:
     (a) Mortgage insurance certificate;
     (b) Hazard, flood and other insurance policies, if applicable (may consist
of application and paid receipt);
     (c) Legal description;
     (d) Settlement statement (HUD1);
     (e) Mortgage Note with riders;
     (f) Buydown agreement, if applicable;
     (g) For wholesale and correspondent loans, the related funding sheet;
     (h) ACH enrollment form; and
     (i) Appraisal report (pages 1 and 2).
     Simple Monthly Mortality Rate means, with respect to any calendar month, an
indicator of the level of prepayment of a static pool of loans, calculated by
dividing the balance of that pool of loans at the end of that month by the
balance of that pool of loans at the beginning of that month, and subtracting
the resulting quotient from one.

16



--------------------------------------------------------------------------------



 



     Subsequent Flow Mortgage Loans means Mortgage Loans originated after
March 10, 2000. Such Mortgage Loans shall be identified by Seller after the date
hereof in the Mortgage Loan Schedule.
     Subsequent Flow Offering Purchase Price means, with respect to any
Subsequent Flow Mortgage Loan, the product of the outstanding principal balance
thereof as of the Subsequent Flow Offering Sale Date and the corresponding
percentage set forth in the Pricing Matrix.
     Subsequent Flow Offering Sale Date means, with respect to any Subsequent
Flow Mortgage Loan, the date on which such loan is originated.
     Subsequent Flow Offering Servicing Rights means all Servicing Rights with
respect to the Subsequent Flow Mortgage Loans.
     Subsequent Flow Offering Transfer Date means, with respect to any
Subsequent Flow Mortgage Loan, the related Transfer Date, which shall coincide
with the related Subsequent Flow Offering Sale Date.
     Subserviced Loan means any mortgage loan subject to the Subservicing
Agreement or the Securitized Loan Primary Servicing Agreement.
     Subservicing Agreement means the Loan Subservicing Agreement dated as of
the date hereof between Seller, as master servicer, and Purchaser, as
subservicer.
     Third Party Consent means the written consent or approval of an Investor
(and, if applicable, each rating agency, surety, certificate insurer and other
party) which consent or approval is required under the related Investor
Agreement to effect a transfer of the applicable Servicing Rights from Seller to
Purchaser).
     Trading Account means, with respect to any Additional Collateral Mortgage
Loan as to which a Pledge Agreement was made, the account in which the
securities and other assets that are subject to such Pledge Agreement are held.
     Transaction Agreements means this Agreement, the Securitized Loan Primary
Servicing Agreement, the Subservicing Agreement, the Permission Agreement and
the MLCC Portfolio Servicing Agreement.
     Transfer Date means, with respect to any Mortgage Loan, the date on which
Purchaser begins physically servicing such Mortgage Loan.
     Transfer Instructions means the instructions set forth at Exhibit F hereto
detailing the procedures pursuant to which Seller shall effect the transfer of
the Servicing Rights, Mortgage Files, Advances, Custodial Funds, Related Escrow
Funds, and other documents, reports and files to Purchaser. To the extent of a
conflict between the Transfer Instructions and this Agreement, this Agreement
shall control. The Transfer Instructions shall not apply to the Subsequent Flow
Mortgage Loans.
     TRETS means Transamerica Real Estate Tax Service.

17



--------------------------------------------------------------------------------



 



Section 1.02. General.
     The terms defined herein include the plural as well as the singular and the
singular as well as the plural.

18



--------------------------------------------------------------------------------



 



ARTICLE II.
SALE OF SERVICING RIGHTS AND RELATED ITEMS
Section 2.01. Items to be Sold.
          (a) Subject to, and upon the terms and conditions of this Agreement,
from time to time during the term of this Agreement, as hereinafter provided,
Seller shall sell, transfer, and assign to Purchaser, and Purchaser shall
purchase and assume from Seller, all right, title, interest, and obligation of
Seller in and to the applicable (i) Servicing Rights and all rights related
thereto (but not the right to service the Additional Collateral), including, but
not limited to, the right to receive the Servicing Fee and Ancillary Fee;
(ii) Advances; (iii) Custodial Funds; (iv) Related Escrow Funds; (v) Mortgage
Files; (vi) Investor Agreements; (vii) other documents and records relating to
the Mortgage Loans and (viii) the obligation to repurchase from the applicable
Investor any Mortgage Loan whose interest rate converts from an adjustable to a
fixed rate, or from an adjustable rate based on one index to an adjustable rate
based on a different index, and certain Mortgage Loans with balloon provisions
containing a conditional right to refinance, pursuant to the terms of the
related Mortgage Note. For the Quarterly Bulk Mortgage Loans and Subsequent Flow
Mortgage Loans, Seller agrees that during the term of this Agreement, Seller
(i) shall sell, transfer, and assign to Purchaser the Servicing Rights with
respect to substantially all Mortgage Loans originated or acquired by Seller and
(ii) shall not sell, transfer or assign such Servicing Rights to any third party
other than Purchaser; but Seller, in its sole discretion, shall nevertheless be
entitled to retain the Servicing Rights to certain Mortgage Loans it designates;
provided, however, that with respect to clause (ii) of this sentence, the
aggregate principal balance of such retained Mortgage Loans shall not exceed $[*
* *] in any calendar quarter (excluding (A) Quarterly Bulk Mortgage Loans,
(B) Mortgage Loans in Mortgage Loan Product Categories created by Seller after
the date hereof and for which Seller and Purchaser are unable to reach agreement
on an appropriate purchase price for the related Servicing Rights and (C) any
other Mortgage Loan types that Purchaser is not operationally able to service).
          (b) In connection with each sale and transfer of Servicing Rights
contemplated herein, Purchaser will assume only those contractual duties,
obligations, and liabilities of Seller that (i) accrue on or after each
applicable Sale Date and (ii) directly arise in connection with Purchaser’s
acquisition, ownership, and use of the Servicing Rights. Purchaser will not
assume or otherwise be responsible for in any way whatsoever any other duties,
obligations, or liabilities of, or claims against, Seller or Seller’s
shareholders (or any of their respective agents, officers, directors, trustees,
or Affiliates) that accrue or otherwise relate to the period before each
applicable Sale Date with respect to the Servicing Rights or otherwise;
provided, however, that subject to Seller’s indemnification obligation set forth
in Section 10.01 hereof, Purchaser will assume liabilities to Investors with
respect to the Servicing Rights that accrue before each applicable Sale Date,
but only to the extent that such assumption is a condition, evidenced in writing
and accepted by Purchaser, to the consent by the applicable Investor to the
transfer of such Servicing Rights to Purchaser.
Section 2.02. Sale Date.
     On each applicable Sale Date, Seller shall sell, transfer, and assign to
Purchaser, and Purchaser shall purchase and assume from Seller, all of Seller’s
beneficial right, title, and interest in and to the applicable (i) Servicing
Rights and all rights and obligations related thereto (but not
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

19



--------------------------------------------------------------------------------



 



the right to service the Additional Collateral), including, but not limited to,
the right to receive the Servicing Fees and Ancillary Fee accruing on and after
such Sale Date; (ii) Advances; (iii) Custodial Funds; (iv) Related Escrow Funds;
(v) Mortgage Files; (vi) Investor Agreements; (vii) other documents and records
relating to the Mortgage Loans and (viii) the obligation to repurchase from the
applicable Investor any Mortgage Loan whose interest rate converts from an
adjustable to a fixed rate, or from an adjustable rate based on one index to an
adjustable rate based on a different index, and certain Mortgage Loans with
balloon provisions containing a conditional right to refinance, pursuant to the
terms of the related Mortgage Note.
Section 2.03. Transfer Date.
          (a) On each Transfer Date, Seller shall transfer and assign to
Purchaser, and Purchaser shall assume from Seller, all of Seller’s legal right,
title, and interest in and to the applicable (i) Servicing Rights and all rights
and obligations related thereto (but not the right to service the Additional
Collateral), including, but not limited to, the right to receive the applicable
Servicing Fees and Ancillary Fee accruing on and after the related Sale Date;
(ii) Advances; (iii) Custodial Funds; (iv) Related Escrow Funds; (v) Mortgage
Files; (vi) Investor Agreements; (vii) other documents and records relating to
the Mortgage Loans and (viii) the obligation to repurchase from the applicable
investor any Mortgage Loan whose interest rate converts from an adjustable to a
fixed rate, or from an adjustable rate based on one index to an adjustable rate
based on a different index, and certain Mortgage Loans with balloon provisions
containing a conditional right to refinance, pursuant to the terms of the
related Mortgage Note.
          (b) On the Bulk Offering Transfer Date and the Initial Flow Offering
Transfer Date, Seller shall cease to be the interim servicer with respect to any
Mortgage Loans it is interim servicing for Purchaser pursuant to Section 4.03
and shall effect the physical transfer of the applicable servicing in accordance
with the terms and conditions set forth in this Agreement and in the Transfer
Instructions. On each Subsequent Flow Offering Transfer Date, Seller shall
effect the transfer of the applicable Servicing Rights in accordance with the
terms and conditions set forth in this Agreement and in the Transfer
Instructions.
Section 2.04. Evidence of Sale.
Before each Transfer Date, Purchaser and Seller shall execute and deliver the
documents, if any, required by the Investor(s) in connection with the transfer
of the applicable Servicing Rights, in form and substance satisfactory to
Purchaser and Seller. Purchaser and Seller, subject to the terms of this
Agreement, shall also execute and deliver such other instruments or documents as
Purchaser and Seller shall reasonably determine are necessary to evidence the
transactions contemplated hereby.

20



--------------------------------------------------------------------------------



 



ARTICLE III.
CONSIDERATION AND PAYMENTS
Section 3.01. Purchase Price.
          (a) In full consideration of each sale and transfer of the Servicing
Rights, Purchaser shall pay to Seller, subject to the terms of this Agreement
and in accordance with Section 3.02 hereof, the Bulk Offering Purchase Price,
Flow Offering Purchase Price or Quarterly Bulk Offering Purchase Price, as
applicable, subject to any agreed-upon adjustments. Seller (i) shall not be
entitled to receive any Purchase Price from Purchaser for the Servicing Rights
to any Mortgage Loan that as of the applicable Sale Date (A) is 60 days or more
past due (including Mortgage Loans in foreclosure proceedings), (B) is in
Litigation or (C) has a Mortgagor who is in bankruptcy and (ii) shall pay
Purchaser $[* * *] per Mortgage Loan upon Seller’s assignment, to Purchaser, of
the Servicing Rights to any such Mortgage Loan.
     (b) (i) Within the sixty-day period following the occurrence of a Repricing
Event, either party to this Agreement may make a written request to the other
party (a “Repricing Request”) that the Pricing Matrix be amended with respect to
any Mortgage Loan Product Category to which such Repricing Event relates, and
any such Repricing Request shall be accompanied by a copy of the proposed
amended Pricing Matrix prepared by the requesting party. If Purchaser and Seller
agree to adopt the proposed amended Pricing Matrix, it shall become effective on
the first Business Day of the calendar quarter immediately following the date of
such adoption.
     (ii) If, within 30 days after the date on which a Repricing Request was
delivered hereunder by one party to the other pursuant to Section 3.01(b)(i),
Purchaser and Seller are unable to agree on the terms of an amended Pricing
Matrix with respect to a Mortgage Loan Product Category as to which such
Repricing Request was made, each of them shall engage the services of a separate
Arbitrator, which shall use commercially reasonable methods to determine the
appropriate pricing for the sale of Servicing Rights related to such Mortgage
Loan Product Category, taking into account, among other things, the requirements
of this Agreement, including without limitation the Operations Guide. The
results of the two Arbitrators’ determinations shall be averaged to arrive at
the pricing to be specified in the amended Pricing Matrix with respect to such
Mortgage Loan Product Category. If, following the Arbitrators’ determinations,
the proposed amended Pricing Matrix is agreed to by Seller and Purchaser, it
shall become effective on the first Business Day of the calendar quarter
immediately following the date on which the first Arbitrator is retained. The
parties agree to exchange appropriate documentation supporting the opinions of
their respective Arbitrators. The then-current Pricing Matrix shall remain in
effect until the proposed amended Pricing Matrix goes into effect. If one of the
parties to this Agreement reasonably, and in good faith, rejects the proposed
amended Pricing Matrix following the Arbitrators’ determinations, that party
shall have the right to terminate this Agreement upon 180 days’ prior written
notice to the other party. In any event, each party shall pay the fees and costs
associated with the Arbitrator it engages.
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

21



--------------------------------------------------------------------------------



 



Section 3.02. Payment of Purchase Price and Other Amounts.
     Purchaser shall pay the Purchase Price to Seller as follows:
          (a) Sale Dates. For the Bulk Offering Mortgage Loans, Purchaser shall
pay Seller [* * *] of the applicable Estimated Purchase Price by wire transfer
of immediately available funds on the applicable Sale Date. For the Initial Flow
Mortgage Loans, Purchaser shall pay Seller [* * *] of the applicable Purchase
Price by wire transfer of immediately available funds within three (3) Business
Days after the applicable Sale Date. Such payments (or, if applicable, the
related portion thereof) shall be returned by Seller to Purchaser:
     (i) together with interest thereon at the daily Federal Funds Rate in
effect from the date of any such payment by Purchaser to the date Seller returns
such payment (or, if applicable, the related portion thereof) to Purchaser, if
the transfer of the physical servicing of any Mortgage Loan does not occur on
the related Transfer Date, or extension thereof, because (x) the conditions
precedent set forth in Article VIII are not met or (y) Seller fails to comply
with the terms of this Agreement, or
     (ii) without interest, if the transfer of the physical servicing of any
Mortgage Loan does not occur on the related Transfer Date, or extension thereof,
because (x) the condition precedent set forth in Section 9.03 is not satisfied
or (y) Purchaser fails to comply with the terms of this Agreement.
Concurrently with Seller’s return of the payments, or any portion thereof (and,
if applicable, interest), described in this Section 3.02(a), Purchaser shall
reconvey the related Servicing Rights and associated documents to Seller in
accordance with Section 7.01(b)(ii) and the penultimate sentence of
Section 7.01(b). In addition to the foregoing rights, the aggrieved party shall
have all additional rights and remedies afforded to such party under this
Agreement.
          (b) Payment Date. Subject to Seller’s compliance with all terms and
conditions required to be complied with pursuant to this Agreement and the
Transfer Instructions on or before the related Transfer Date, on the related
Payment Date Purchaser shall pay to Seller, by wire transfer of immediately
available funds, with respect to the Bulk Offering Mortgage Loans and Initial
Flow Mortgage Loans, the applicable Purchase Price less the amount paid with
respect to such loans pursuant to Section 3.02(a). With respect to any
Subsequent Flow Mortgage Loan other than a Cendant Mortgage Loan, Purchaser
shall pay Seller the applicable Purchase Price by wire transfer of immediately
available funds within three (3) Business Days after Purchaser’s receipt of the
related Set-up File, as provided for herein. Purchaser shall provide Seller with
documentation containing Seller’s loan number and the outstanding principal
balance for each Subsequent Flow Mortgage Loan for which the Purchase Price is
wire transferred to Seller. With respect to Quarterly Bulk Mortgage Loans,
Purchaser shall pay Seller the applicable Purchase Price by wire transfer of
immediately available funds on the related Payment Date. Notwithstanding
anything to the contrary contained herein or in the Operations Guide, with
respect to each Subsequent Flow Mortgage Loan that is also a Cendant Mortgage
Loan, (i) Seller shall have no obligation to deliver a Set-up File or Mortgage
File to Purchaser and (ii) Purchaser shall pay Seller the related Purchase Price
by wire transfer of immediately available funds within five (5) Business Days
after such Mortgage Loan is closed.
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

22



--------------------------------------------------------------------------------



 



          (c) Adjustments Based on Pay-Offs. Except for Subsequent Flow Mortgage
Loans, on each applicable Payment Date, Seller will (i) provide Purchaser with a
schedule of Payoff Loans; and (ii) Purchaser will net out an amount equal to the
portion of the Purchase Price already paid pursuant to Section 3.02(a)
applicable to the Payoff Loans from the Purchase Price paid to Seller. Seller
will reimburse Purchaser the portion of the Purchase Price already paid for any
Subsequent Flow Mortgage Loan that becomes a Payoff Loan within ninety (90) days
from the Sale Date. Seller shall remit such payment to Purchaser by wire
transfer of immediately available funds within five (5) Business Days after
receipt of an invoice from Purchaser, which invoice shall indicate the name of
the Mortgagor, Seller’s loan number and the date of the payoff.
          (d) Adjustments Based on Errors. If, subsequent to each applicable
payment of the Purchase Price or each applicable payment of any other amounts
due under this Agreement to either party, the Purchase Price or such other
amounts are found to be in error, including, but not limited to, the existence
of updated balance information, the party benefiting from the error shall pay to
the other party, within five (5) Business Days after the receipt of information
sufficient to provide notice that payment is due, an amount sufficient to
correct and reconcile the Purchase Price, or such other amounts and shall
provide the other party with a reconciliation statement and such other
documentation sufficient to reasonably satisfy the other party concerning the
accuracy of such reconciliation.
          (e) Payment of Advances. (i) Upon receipt of the schedule required in
Section 4.14, Purchaser shall wire transfer the agreed-upon documented principal
and interest Advances, net of prepaid amounts, if any, to Seller on the Business
Day immediately preceding the day that the applicable Investor remittance is due
and (ii) with regard to any other Advances, subject to Purchaser’s verification
of the amount due, Purchaser shall wire transfer the agreed-upon Advances to
Seller, on or before the tenth (10th) Business Day following each applicable
Transfer Date.
Section 3.03. Verification of Purchase Price and Other Amounts.
As soon as possible, but no later than each applicable Adjustment Date, Seller
shall determine, as of the applicable Sale Date, from its books and records and
promptly notify Purchaser in writing of: (i) the aggregate outstanding principal
balance of all Mortgage Loans relating to the Servicing Rights then being
transferred; (ii) the amount of all Advances relating to the Servicing Rights
then being transferred; and (iii) the amount of all Custodial Funds and Related
Escrow Funds relating to the Servicing Rights then being transferred. Except for
the Subsequent Flow Mortgage Loans, all such accounts shall be reconciled by
Seller to its EDP reports and to reports made to the applicable Investors.

23



--------------------------------------------------------------------------------



 



ARTICLE IV.
COVENANTS
Section 4.01. Mortgage Loan Information.
          (a) From and after each applicable Transfer Date, Purchaser agrees
that, for each Seller Interest Mortgage Loan, it shall supply the Loan
Information for each applicable Mortgagor to Seller on a daily basis in
accordance with the specific timing, transfer, and other requirements set forth
in the Operations Guide.
          (b) From and after each applicable Transfer Date, Purchaser agrees
that, for each Mortgage Loan that is not a Seller Interest Mortgage Loan, it
shall supply the Loan Information for each applicable Mortgagor to Seller on a
daily basis in accordance with the specific timing, transfer, and other
requirements set forth in the Operations Guide, provided that the applicable
Mortgagor has been provided a Purchaser Information Sharing Notice and has not
contacted Purchaser to request that Purchaser not disseminate the Loan
Information to Seller.
          (c) Seller and Purchaser acknowledge that it is Purchaser’s obligation
to send a Purchaser Information Sharing Notice to each applicable Mortgagor and
that it is Seller’s obligation to send a Seller Information Sharing Notice to
each applicable Mortgagor. Seller and Purchaser therefore agree to combine their
respective notice obligations into one notice and agree that the form and
content of the Information Sharing Notice forms attached hereto as Composite
Exhibit B are acceptable; provided, that, with respect to the Bulk Offering
Mortgage Loans, the Initial Flow Mortgage Loans, and the Quarterly Bulk Mortgage
Loans, the applicable form is mailed to each applicable Mortgagor together with
the notice of the transfer of Servicing Rights required by RESPA and, with
respect to the Subsequent Flow Mortgage Loans, the applicable form is included
in the closing package pertaining to each applicable Mortgagor.
          (d) In connection with any Mortgage Loan (i) that is not a Seller
Interest Mortgage Loan and (ii) as to which the Mortgagor thereunder has
Opted-out, Purchaser agrees that it shall nevertheless provide the Loan
Information to Seller with respect to such Mortgage Loan in the aggregate (as
described in the Operations Guide in paragraphs D and E under the heading
“Reporting Requirements”) with the Loan Information of other Mortgagors so long
as the information supplied to Seller relating to the Mortgagor who Opted-out
cannot be linked to such Mortgagor.
          (e) Seller and Purchaser acknowledge that, to the best of their
respective knowledge, their respective obligations to provide Information
Sharing Notices and to supply the Loan Information are permitted by, and comply
with, the Applicable Requirements. Prospectively, in the event that either party
to this Agreement believes, in good faith, that there has been a change in the
Applicable Requirements that may affect either (i) the dissemination of the Loan
Information from Purchaser to Seller, (ii) the manner in which the Loan
Information is disseminated from Purchaser to Seller, or (iii) the form,
content, or delivery of the required form of Information Sharing Notice, then
such party shall provide written notice to the other of the purported change in
the Applicable Requirements. Thereafter, the parties hereto shall work in good
faith to address the effect of the purported change; in the Applicable
Requirements and to resolve the same, in a manner that is reasonably acceptable
in good faith to both parties and that will allow Purchaser to continue to

24



--------------------------------------------------------------------------------



 



supply to Seller as much of the Loan Information as is then possible given the
applicable change in the Applicable Requirements. If (i) in Seller’s judgment,
Purchaser’s interpretation of the purported change in the Applicable
Requirements is adverse to Seller, (ii) Seller disagrees with that
interpretation and (iii) Seller and Purchaser are unable to resolve such
disagreement in a mutually acceptable manner, as described above, within thirty
days of the delivery of the written notice required by this Section 4.01(e),
Seller may, at its option, terminate this Agreement and any or all other
Transaction Agreements. In addition, Seller may, at its option, terminate this
Agreement and any or all other Transaction Agreements if the parties agree that
a change in the Applicable Requirements restricts in any way the information
Purchaser is to share with Seller.
          (f) Seller acknowledges and agrees that it will not use or disseminate
the Loan Information in violation of the Applicable Requirements.
          (g) Seller shall indemnify Purchaser against any and all Losses
incurred by Purchaser to the extent that such Losses result from, are caused by,
or arise out of Purchaser’s compliance with Section 4.01(a) with respect to
Additional Collateral Mortgage Loans or Subserviced Loans.
Section 4.02. Confidentiality of Mortgage Loan Information:.
     With respect to each Mortgage Loan that is not a Seller Interest Mortgage
Loan, Seller shall not disclose, and shall cause its employees not to disclose,
any Loan Information provided to it hereunder, including, but not limited to,
the names and/or addresses of such Mortgagors, to any Person other than to
(i) Affiliates of Seller, provided that the applicable Mortgagor has not
Opted-out, and (ii) the Mortgagor to whom the applicable Loan Information
relates. The foregoing notwithstanding, however, nothing herein shall be
construed to prohibit Seller or any of Seller’s Affiliates from disseminating
such Loan Information if necessary to comply with applicable law.
Section 4.03. Interim Servicing.
          (a) With respect to any Mortgage Loan as to which Servicing Rights are
being sold and assigned by Seller to Purchaser under this Agreement, Seller
shall perform the obligations related to such Servicing Rights during the
related MLCC Interim Servicing Period in accordance with Applicable Requirements
and with the same care, customer service and operating standards that Seller
uses to service comparable mortgage loans for its own portfolio.
          (b) Purchaser shall pay Seller the Base MLCC Interim Servicing Fee for
each Mortgage Loan interim-serviced by Seller pursuant to this Agreement for
each preceding calendar month or portion thereof during the related MLCC Interim
Servicing Period (whether or not a collection is received on such Mortgage
Loan). Seller shall be entitled to retain all ancillary income with respect
thereto, and all net interest earnings, on the related Custodial Funds Account
and Related Escrow Funds Account balances for the preceding calendar month (such
income and earnings, together with the Base MLCC Interim Servicing Fee, the
“MLCC Interim Servicing Compensation”). During the related MLCC Interim
Servicing Period for each Mortgage Loan then being interim serviced by Seller,
Seller shall (i) remit monthly to Purchaser, on each Remittance Date, all
Servicing Fees (net of the MLCC Interim Servicing Compensation) actually
received by

25



--------------------------------------------------------------------------------



 



Seller pursuant to this Agreement during the preceding calendar month and
(ii) no later than the Business Day prior to such Remittance Date, provide
Purchaser with a reconciliation of all Servicing Fees and all related reports.
If the interest collected in any month on each Mortgage Loan and allocated to
pay the Servicing Fee under the related Investor Agreements is insufficient to
pay Seller the full amount of the related Base MLCC Interim Servicing Fee for
such month, then Purchaser shall pay Seller the shortfall on the related
Remittance Date.
          (c) Subject to Section 4.03(d) hereof, Purchaser shall remain
responsible for all Losses directly associated with the servicing of the
Mortgage Loans, except for (i) all or any portion of such Losses resulting from
the failure of Seller to comply with Applicable Requirements or otherwise
perform or observe its obligations under this Agreement, for which Losses Seller
shall remain responsible and (ii) any fact or circumstance in respect of which
Purchaser is entitled to indemnification by Seller under this Agreement.
          (d) Seller shall: (i) make prompt and proper application for, and
diligently pursue, insurance settlements, reimbursement from Investors (if
appropriate), claims against third parties for indemnification or repurchase,
and enforcement of the Mortgage Loan Documents against the Mortgagors;
(ii) obtain the requisite quality services and products from Outsource Vendors,
not in excess of reasonable and customary levels, giving Purchaser the benefit
of any discounts therefor to which Seller may be entitled and without mark-up by
Seller; (iii) defend and/or appeal any request or demand by an Investor or
Insurer for repurchase of, or indemnification with respect to, a Mortgage Loan;
(iv) not make Advances deemed not to be recoverable, except to the extent
required by Applicable Requirements; (v) consult with Purchaser before
undertaking or electing not to take discretionary actions that could result in
material cost or liability to Purchaser; unless consultation is not commercially
feasible; and (vi) service delinquent Mortgage Loans, Foreclosures and REO
Properties in the same manner as Seller would service mortgage loans for its own
account.
          (e) It is further understood and agreed that Seller shall be solely
responsible for the direct and indirect general and administrative costs and
expenses associated with the servicing of the Mortgage Loans, including, without
limitation, Seller’s personnel, facilities, supplies, postage and Seller’s EDP
expenses, relating to the manner in which Seller generally services mortgage
loans (which may include the Mortgage Loans), regardless of whether Seller
elects to contract with Outsource Vendors to perform all or any portion of such
general and administrative functions.
          (f) Subject to the other subsections of this Section 4.03 hereof and
any right of reimbursement from subsequent payments from Mortgagors, Investors,
Insurers and liquidation proceeds, Purchaser agrees to bear the economic risk of
all Advances, except for (i) any portion of those Advances resulting from
Seller’s failure to comply with Applicable Requirements or otherwise perform or
observe its obligations under this Agreement, for which Advances Seller shall
remain responsible and (ii) any interest that must be advanced with regard to a
paid-in-full Mortgage Loan, pursuant to Section 4.03(d) above.

26



--------------------------------------------------------------------------------



 



Section 4.04. Third Party Consents.
     Seller shall use its best efforts to obtain all required Third Party
Consents in accordance with Section 7.01 hereof. Seller shall pay any and all
costs of securing such consents, including, but not limited to, any fees charged
by the Investor for the transfer of the Servicing Rights.
Section 4.05. Interest on Related Escrow Funds.
     Except with respect to Subsequent Flow Mortgage Loans, Seller shall pay
interest on Related Escrow Funds on, and accrued through, the Business Day
preceding each applicable Transfer Date to the extent interest with respect to
the applicable Related Escrow Funds Accounts is required to be paid by
Applicable Requirements for the benefit of Mortgagors under the Mortgage Loans.
Seller shall deposit the interest earned on Related Escrow Funds in the
applicable Related Escrow Funds Account on or before each applicable Transfer
Date. With regard to loss draft proceeds, Seller shall credit to the related
account any interest for loss draft proceeds on, and accrued through, the
Business Day preceding each applicable Transfer Date. No interest will be
required to be paid by Seller pursuant to this Section 4.05 with respect to
Subsequent Flow Mortgage Loans or, if not required by Applicable Requirements,
with respect to any Mortgage Loan.
Section 4.06. Escrow Disbursements and Obligations.
          (a) Taxes. (i) In connection with any Mortgage Loan (other than a
Subsequent Flow Mortgage Loan) with respect to which Seller maintains a Related
Escrow Funds Account for taxes, Seller shall pay all taxes with respect to which
the related tax bill is due before the thirtieth (30th) day following each
applicable Transfer Date and for which the related tax bill was received by
Seller or any applicable Outsource Vendor five (5) Business Days before each
applicable Transfer Date, and (ii) Seller shall be responsible for any tax
penalties, costs, and losses (including any loss of discount for which any
Mortgagor or any third party for the benefit of the Mortgagor has a legal claim)
arising in connection with any Mortgage Loan (other than a Subsequent Flow
Mortgage Loan) with respect to which: (A) Seller maintains a Related Escrow
Funds Account for taxes; (B) the related tax bill was due before the thirtieth
(30th) day following each applicable Transfer Date; and (C) the related tax bill
was received by Seller or any applicable Outsource Vendor five (5) Business Days
before each applicable Transfer Date. Seller shall have no responsibility for
payment of tax bills with respect to Subsequent Flow Mortgage Loans.
          (b) Insurance. In connection with any Mortgage Loan (other than a
Subsequent Flow Mortgage Loan) with respect to which Seller maintains a Related
Escrow Funds Account for insurance, Seller shall pay all hazard, flood,
earthquake, PMI Policy, and other insurance premiums (“Insurance Premiums”) that
are due before the thirtieth (30) day following each applicable Transfer Date
and for which the related Insurance Premium bill was received by Seller or any
applicable Outsource Vendor five (5) Business Days before each applicable
Transfer Date, and (ii) Seller shall be responsible for any penalties, costs,
and losses arising in connection with any Mortgage Loan (other than a Subsequent
Flow Mortgage Loan) with respect to which: (A) Seller maintains a Related Escrow
Funds Account for Insurance Premiums; (B) the related Insurance Premium bill was
due before the thirtieth (30th) day following each applicable Transfer Date; and
(C) the related Insurance Premium bill was received by Seller or any applicable
Outsource Vendor five (5)

27



--------------------------------------------------------------------------------



 



Business Days before each applicable Transfer Date. Seller shall have no
responsibility for payment of Insurance Premium bills with respect to Subsequent
Flow Mortgage Loans.
          (c) Escrow Analysis. (i) No later than three (3) Business Days after
each Transfer Date, Seller shall provide Purchaser with copies of the most
recent escrow analysis for all applicable Mortgage Loans (other than Subsequent
Flow Mortgage Loans); and (ii) Seller shall complete an escrow analysis at least
thirty (30) days prior to the applicable Transfer Date on all applicable
Mortgage Loans (other than Subsequent Flow Mortgage Loans) that have an escrow
analysis due by such Transfer Date, and the results of these escrow analyses
shall appear on its EDP system.
Section 4.07. Notice to Mortgagors.
     No later than fifteen (15) days before each applicable Transfer Date (other
than a Subsequent Flow Offering Transfer Date), unless earlier notification is
required by Applicable Requirements, Seller and Purchaser shall jointly deliver
to each applicable Mortgagor a letter advising the Mortgagor of the transfer of
Servicing Rights contemplated herein. Such letters shall comply with all
Applicable Requirements, including, but not limited to, RESPA. At least twenty
(20) days before the Bulk Offering Transfer Date and the Initial Flow Offering
Transfer Date, Seller and Purchaser shall review the form of the letter for
compliance with the Applicable Requirements. All costs of preparing and
delivering such letters shall be shared equally by Seller and Purchaser.
     With respect to each Subsequent Flow Mortgage Loan, at the closing thereof
Seller and Purchaser shall jointly deliver to the related Mortgagor a letter
advising the Mortgagor of the transfer of Servicing Rights contemplated herein.
Section 4.08. Notice to Tax Service Provider.
          (a) Notices. Not less than fifteen (15) days before each applicable
Transfer Date (other than a Subsequent Flow Offering Transfer Date), Seller
shall deliver written notices of the transfer of Servicing Rights contemplated
herein to Seller’s tax service provider. At Purchaser’s request, Seller shall
provide an officer’s certificate to the effect that Seller has mailed such
notices at least 15 days before each Transfer Date. Such notice shall instruct
such entity to deliver, from and after each applicable Transfer Date, all
applicable payments, notices, bills, statements, records, files, histories,
support documents, and other documents to Purchaser.
          (b) Costs and Compliance. Seller shall be responsible for the cost of
preparing and delivering the notices described in this Section.
Section 4.09. Notice to Insurance Companies and Payment of Insurance Premiums.
          (a) Notices. Not less than fifteen (15) days before each applicable
Transfer Date (other than a Subsequent Flow Offering Transfer Date), Seller
shall deliver written notices of the transfer of Servicing Rights contemplated
herein to each of Seller’s Insurers (other than with respect to Co-op Loans). At
Purchaser’s request, Seller shall provide an officer’s certificate to the effect
that Seller has mailed such notices at least 15 days before each Transfer Date.
Such notices shall instruct such entities to deliver, from and after each
applicable Transfer Date, all applicable payments, notices, bills, statements,
records, files, histories, support documents, and other

28



--------------------------------------------------------------------------------



 



documents to Purchaser. All such notices sent to hazard, flood, earthquake,
private mortgage guarantee, forced-placed and other insurers shall comply with
the requirements of the applicable master policies and shall instruct such
insurers to change the mortgagee clause to “Cendant Mortgage Corporation, its
successors and/or assigns,” in the format required under Applicable
Requirements.
          (b) Costs and Compliance. Seller shall be responsible for the cost of
preparing and delivering the notices described in this Section.
          (c) Payment of PMI Premiums. Other than with respect to Subsequent
Flow Mortgage Loans, Seller shall pay, on or before each applicable Transfer
Date, all applicable PMI premiums due and payable in the month of transfer for
which Seller has received a related bill at least five (5) Business Days prior
to the applicable Transfer Date.
Section 4.10. Purchaser to Service ARM Loans.
     Purchaser shall service the ARM Loans in accordance with all Applicable
Requirements. If Purchaser fails to service an ARM Loan in a manner consistent
with the Applicable Requirements, Purchaser shall notify Seller within ten
(10) Business Days of obtaining Knowledge of such failure and shall take all
appropriate actions required to correct any such servicing deficiencies so that
such loans are thereafter serviced in compliance with the terms and provisions
of this Agreement. Purchaser shall be solely responsible for any costs and
expenses required to effectuate such remediation, except to the extent that any
such servicing deficiency was the continuation by Purchaser of a failure by
Seller or any Prior Servicer to service an ARM Loan in accordance with the
Applicable Requirements (other than the Purchaser’s continuation of such
previous servicing practices after the Purchaser knew or should have known that
such previous servicing practices violated the Applicable Requirements).
     Purchaser shall take such additional corrective action as may be directed
by Seller, the cost of which shall be the sole responsibility of Seller.
Section 4.11. Tax Contracts.
          (a) Seller shall cause TRETS to work with Purchaser’s designated tax
service provider to deliver a comprehensive ADDS tape (AB383) for all Mortgage
Loans (other than (i) Subsequent Flow Mortgage Loans, (ii) Mortgage Loans
secured by Mortgaged Properties in Guam and Puerto Rico and (iii) Co-op Loans),
whether escrowed or non-escrowed, no later than the applicable Delivery Date.
          (b) Not less than thirty (30) days before each applicable Transfer
Date(other than Subsequent Flow Offering Transfer Dates and Quarterly Bulk
Offering Transfer Dates), Seller shall provide Purchaser with the most recent
TRETS audit of Seller’s EDP system (AB40 loan audit) that reviewed whether
Seller’s EDP system is accurately populated with all tax contract data required
by Purchaser to service the Bulk Offering Mortgage Loans.
          (c) With respect to all Mortgage Loans other than (i) Subsequent Flow
Mortgage Loans, (ii) Mortgage Loans secured by Mortgaged Properties in Guam and
Puerto Rico and (iii) Co-op Loans, Seller shall transfer the related TRETS
life-of-loan contracts to Purchaser’s designated

29



--------------------------------------------------------------------------------



 



tax service provider on the applicable Transfer Date. Within 60 days after each
Transfer Date, Purchaser shall provide Seller with a listing of all such
Mortgage Loans for which Purchaser’s designated tax service provider did not
receive the anticipated tax contract information from TRETS. Seller shall have
30 days after receiving the listing to reconcile it and, for each such Mortgage
Loan that did not have a life-of-loan tax service contract, shall remit to
Purchaser (x) a fee of $[* * *] to purchase a tax service contract or (y) [* *
*] to purchase a tax service contract for such Mortgage Loan.
          (d) With respect to each Subsequent Flow Mortgage Loan other than
(i) Mortgage Loans secured by Mortgaged Properties in Guam and Puerto Rico and
(ii) Co-op Loans, Seller shall charge the related Mortgagor (x) a fee of $[* *
*] to purchase a tax service contract or (y) [* * *]to purchase a tax service
contract for such Subsequent Flow Mortgage Loan. Seller shall collect the
applicable fee from the related Mortgagor and shall remit it to Purchaser (or,
if Seller fails to collect the fee from the related Mortgagor, Seller shall
remit the fee to Purchaser out of Seller’s own funds), and Purchaser shall apply
the fee to the cost of purchasing a tax service contract.
          (e) Purchaser shall notify Seller if the cost of purchasing a tax
service contract for a Mortgage Loan is less than $[* * *].
Section 4.12. Mortgage Loan Payments.
     Before each applicable Transfer Date, Seller shall apply, in accordance
with Applicable Requirements, all Mortgage Loan Payments received by it with
respect to each applicable Mortgage Loan. For a period of forty-five (45) days
following each applicable Transfer Date, Seller at its own expense shall forward
all applicable Mortgage Loan Payments to Purchaser by overnight delivery as soon
as possible, but in no event later than two Business Days following Seller’s
receipt thereof. After forty-five (45) days following each applicable Transfer
Date, Seller shall forward such Mortgage Loan Payments to Purchaser by first
class mail within two Business Days following Seller’s receipt thereof. Seller
shall endorse each check evidencing a Mortgage Loan Payment to the order of
Purchaser and provide Purchaser with sufficient information, as required by the
Transfer Instructions, to process each such Mortgage Loan Payment.
Section 4.13. Assignments.
          (a) Assignments
     (1) There shall be no assignments for Mortgage Loans for which the Seller
is the Investor or for MERS FNMA Loans.
     (2) Private Investor Loans shall only be assigned to Purchaser if such
loans are held of record in the name of the Seller and if the related Investor
consents to the assignment. If the Investor consents to the assignments to
Purchaser, then Seller will prepare, execute and record assignments of mortgage
to Purchaser. Seller will also be responsible for preparing and delivering to
Purchaser assignments of mortgage in blank to the Investor. Purchaser shall be
responsible for executing and delivering
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

30



--------------------------------------------------------------------------------



 



the assignment of mortgage in blank to the Investor. With respect to any Private
Investor Loans held of record by an Investor, Seller shall assist Purchaser in
obtaining limited powers of attorney from such Investor for servicing purposes.
     (3) No later than the applicable Transfer Date, other than a Subsequent
Flow Offering Transfer Date, Seller shall prepare and record an assignment to
Purchaser for all FNMA Loans that have not been previously registered with MERS.
     (4) Seller shall be responsible for obtaining and recording any intervening
assignments, at Seller’s sole cost and expense.
          (b) MERS Registration and Transfers
     (1) For all MERS FNMA Loans, the Seller, with the cooperation of Purchaser,
shall cause MERS’ records to reflect the transfer of Servicing Rights to the
Purchaser, effective as of the related Transfer Date.
     (2) For all Subsequent Flow Mortgage Loans that are FNMA Loans originated
in the name of MERS, as nominee for MLCC, Purchaser shall register such loans
with MERS under Purchaser’s MERS Mortgage Identification Number so that MERS’
records reflect Purchaser as the servicer on the related FNA Loan.
          (c) Costs. (1) Purchaser and Seller shall equally bear the cost of
(i) preparing and recording the Assignments described in Sections 4.13(a)(2) and
(3); (ii) the transfer fee incurred for transfer pursuant to Section 4.13(b)(1);
and (iii) the registration fee for registration pursuant to Section 4.13(b)(2).
          (2) Notwithstanding the foregoing, as to any Mortgage Loans as to
which MLCC is the Investor, upon the sale of such Mortgage Loans to another
Investor, upon the consent of such Investor, Seller will (i) prepare, execute
and record assignments of mortgage to Purchaser and (ii) will prepare and
deliver assignments of mortgage in blank from Purchaser to the Investor.
Purchaser shall execute and deliver such assignments in blank from Purchaser to
the Investor. Purchaser and Seller shall equally bear the cost of preparing and
recording any such assignments of mortgage. If an Investor directs MLCC to
assign any Mortgage Loans to that Investor, MLCC shall bear the cost of
preparing and recording such assignments.
          (d) Post Recording Deliveries. Recorded Assignments required by this
Section 4.13 shall be delivered to Purchaser within twelve months (or in New
York, Pennsylvania and Minnesota, no later than eighteen (18) months, (ii) in
the U.S. Virgin Islands, no later than twenty-four (24) months and (iii) in
Puerto Rico, no later than five (5) years) after the related Transfer Date.
Seller shall forward, or cause to be forwarded, recorded Assignments to
Purchaser as Seller receives such Assignments.

31



--------------------------------------------------------------------------------



 



Section 4.14. Schedule of Advances.
     On or before each applicable Adjustment Date, Purchaser shall have received
from Seller a schedule, certified as being true and correct on behalf of Seller
by an authorized officer thereof, setting forth the Advances as of each
applicable Transfer Date with respect to the servicing physically transferred on
that date, which schedule shall contain all the information as required by the
Transfer Instructions.
Section 4.15. Mortgage Files. Set-up Files and Custodial Files.
          (a) With respect to any Mortgage Loan for which the related Servicing
Rights are transferred from Seller to Purchaser pursuant to this Agreement
(except a Cendant Mortgage Loan), Seller shall deliver the Mortgage File to
Purchaser within the twelve (12) month period (or, in the case of Mortgaged
Properties in (i) New York, Pennsylvania and Minnesota, the eighteen (18) month
period, (ii) U.S. Virgin Islands, the twenty-four (24) month period and
(iii) Puerto Rico, the five (5) year period) immediately following the related
Transfer Date. Seller may deliver any of the documents contained in the Mortgage
File individually. If Seller fails to deliver the entire Mortgage File for a
given Mortgage Loan within the period specified in the second preceding
sentence, Seller shall pay Purchaser a penalty of $[* * *] with respect to that
Mortgage Loan for each month in which Seller fails to deliver such Mortgage File
after the end of such period. In no event shall the aggregate penalty for any
Mortgage Loan exceed $[* * *]. If, in connection with any Mortgage Loan, Seller
cannot deliver the related Mortgage or Assignment (if any) with evidence of
recording thereon as provided above, solely because of a delay caused by the
public recording office to which such Mortgage or Assignment has been delivered
for recordation, Seller shall deliver to Purchaser an officer’s certificate of
Seller stating that such Mortgage and/or Assignment has been delivered to the
appropriate public recording official for recordation. If such certificate is
provided, Seller shall not be subject to the penalty set forth above. Seller
shall promptly deliver to Purchaser such Mortgage and/or Assignment with
evidence of recording indicated thereon upon receipt thereof from the public
recording official. Notwithstanding the above, Seller shall use all reasonable
efforts to cause each original Mortgage or Assignment with evidence of recording
thereon to be delivered to Purchaser within the time period set forth above.
          (b) Seller shall also act as a document custodian and shall provide
copies of any other Mortgage Loan Documents to Purchaser within two (2) Business
Days of request. The procedures for requesting and delivering such documents are
more particularly set forth in the Operations Guide.
          (c) As to any Subsequent Flow Mortgage Loan, Seller shall
electronically transmit the related master file information to Purchaser’s EDP
within six (6) Business Days after the later of (i) Seller’s receipt of the
related closing documents from the closing agent and (ii) expiration of the
related Mortgagor’s right to rescind. The Set-up File for such Subsequent Flow
Mortgage Loan shall be sent to Purchaser within ten (10) Business Days after the
date the master file information is transmitted to Purchaser’s EDP. Seller may
include Mortgage File documents with the Set-up File documents, in which case
Seller shall have no further delivery responsibilities with regard to such
Mortgage File documents. Seller may deliver any remaining Mortgage File
documents to Purchaser as received.
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

32



--------------------------------------------------------------------------------



 



          (d) If Purchaser requests delivery to it of an original Mortgage Note
from an Investor or its custodian, as applicable, and the Investor or its
custodian does not have the original Mortgage Note, Purchaser shall contact
Seller, and Seller shall work with Purchaser to fulfill the servicing
responsibility that gave rise to Purchaser’s request for the original Mortgage
Note.
          (e) Purchaser shall provide to Seller on a periodic basis reports
detailing certain Set-up Files and Mortgage Files (respectively referred to as
“Set-up File Trailing Documents Reports” and “Mortgage File Trailing Documents
Reports”) that do not contain the applicable documentation as required under
this Agreement. A Set-up File Trailing Documents Report shall (i) be provided to
Seller at least weekly, beginning in May 2000, (ii) be arranged by MLCC loan
number (in ascending order), (iii) include each related Mortgagor’s last name
and (iv) detail each missing document as of the report date. A Mortgage File
Trailing Documents Report shall (i) be provided to Seller no later than the
tenth (10th) day of each month beginning in May 2000, (ii) be arranged by MLCC
loan number (in ascending order), (iii) include each related Mortgagor’s last
name and (iv) detail each missing document as of the report date.
          (f) Seller shall be responsible for completing the delivery of all
Mortgage Files, Set-up Files and other documents within the timeframes required
by this Agreement. If, as of the last day of any calendar month, the number of
individual documents (excluding Mortgages and Assignments in the process of
being recorded) that have not been delivered to Purchaser within such timeframes
(the “Undelivered Document Population”) exceeds [* * *] of the total number of
individual documents required to have been delivered by such date pursuant to
the Agreement (the “Designated Population”), Purchaser shall be entitled to
institute a holdback of [* * *] of the Subsequent Flow Offering Purchase Price
on purchases of Subsequent Flow Offering Servicing Rights effected after such
date. Any such holdback shall continue until the last day of the calendar month
as of which date the Undelivered Document Population is reduced to less than or
equal to [* * *] the Designated Population as of such date. In connection with
these provisions and prior to their becoming effective, Purchaser and Seller
shall jointly develop a mechanism to determine this calculation. Upon agreement
by the parties, the parties shall document the agreed-upon process in the
Operations Guide. In the calendar month following such agreement, Purchaser
shall deliver a detailed calculation to Seller no later than the tenth (10th)
day of each month, beginning in May 2000.
Section 4.16. Transfer of Custodial Funds and Related Escrow Funds;
Reconciliation.
          (a) (i) On or before each applicable Adjustment Date and subject to
Section 4.16(b) herein, Seller shall wire transfer to Purchaser the applicable
agreed-upon Related Escrow Funds and all other appropriate collections relating
to the applicable Mortgage Loans and (ii) on or before each applicable Payment
Date and subject to Section 4.16(b) herein, Seller shall wire transfer to
Purchaser all applicable Custodial Funds.
          (b) No later than each applicable Payment Date, Seller shall fully
reconcile and resolve on a loan level basis as of each applicable Transfer Date
(i) the reports generated by Seller’s EDP with the balances of the applicable
Custodial Funds Accounts, Related Escrow Funds Accounts, and Advances; (ii) the
reports generated by Seller’s EDP with Investor’s records and reports for the
applicable Servicing Rights; (iii) any Cash Outages (including Pool to security
balance reconciliation and the expected cash reconciliation); and (iv) all
outstanding items through
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

33



--------------------------------------------------------------------------------



 



and including the applicable Cut-Off Date. Seller shall be responsible for any
payments or adjustments necessary on or before each applicable Transfer Date, to
bring such Custodial Funds Accounts, Related Escrow Funds Accounts, and Advances
to full reconciliation, so that all accounts are fully reconciled, balanced, and
whole for the benefit of Purchaser.
Section 4.17. Assumptions. Payoffs, Loss Drafts, Repair Escrows, and Pending
Name Changes.
          (a) Documentation. Seller shall deliver to Purchaser, on or before the
applicable Delivery Date and in accordance with the Transfer Instructions: a
list of all applicable Mortgage Loans with pending assumptions, paid-in-fulls,
partial releases, loss drafts, repair escrows, and pending Mortgagor name
changes.
          (b) Assumptions. With regard to pending assumptions, Seller shall
deliver to Purchaser copies of all applicable assumption statements generated by
Seller within the sixty-(60) days preceding each applicable Transfer Date.
          (c) Paid-In-Full Mortgage Loans and Partial Releases.
     (i) With regard to pending payoffs, Seller shall (A) apply all payoff
checks received through the Cut-Off Date and (B) as to all payoff checks
received after the Cut-Off Date, within two Business Days after Seller’s receipt
of any such check, either forward such check to Purchaser via overnight delivery
or wire transfer to Purchaser the amount of such check, and Seller shall
reimburse Purchaser for any additional per diem interest incurred with respect
to the amount of any such check not forwarded or wire-transferred to Purchaser
within such two-Business-Day period. With respect to any payoff check forwarded
to Purchaser in accordance with the preceding sentence, Seller shall endorse
such check and shall provide Purchaser with sufficient information to process
such check as required by the Transfer Instructions. Any outstanding balances
resulting from short payoffs and the preparation of satisfactions/releases with
regard to Mortgage Loans that pay in full from each applicable Sale Date through
each applicable Transfer Date shall be the responsibility of Seller.
     (ii) With regard to pending partial releases, Seller shall forward to
Purchaser, on or before the applicable Delivery Date, copies of all
correspondence forwarded for approval to any Investor.
Section 4.18. Payment of Investor Remittances.
     With respect to each Mortgage Loan serviced for FNMA, after each applicable
Transfer Date, Seller shall make the principal and interest remittance due to
FNMA in accordance with the following: (a) no later than the earlier of (i) each
applicable Adjustment Date and (ii) two (2) Business Days immediately preceding
the day the remittance is due, Seller will provide Purchaser with documentation
showing the amount due to FNMA; (b) Purchaser shall verify the amount described
in clause (a); (c) no later than noon, Jacksonville, Florida time, on the
Business Day immediately preceding the day that the remittance is due, Purchaser
shall wire transfer the amount of the remittance to Seller in immediately
available funds; and (d) Seller shall pay the remittance to

34



--------------------------------------------------------------------------------



 



FNMA no later than the date that the remittance is due. With respect to each
Mortgage Loan serviced for an Investor other than FNMA, after each applicable
Transfer Date, Purchaser shall be responsible for making all Investor
remittances in accordance with all Applicable Requirements.
Section 4.19. Misapplied Payments and NSF.
     All misapplied payments and all payment reversals resulting from the return
of checks due to insufficient funds (“NSF”) shall be processed as follows:
          (a) All parties shall cooperate in correcting misapplication errors
and NSF;
          (b) The party receiving notice of a misapplied payment or NSF
occurring before the relevant Transfer Date and discovered after each applicable
Sale Date shall, within two Business Days of receiving such notice, notify the
other party and shall accompany such notification with a copy of the applicable
canceled or returned check or similar supporting documentation (unless the other
party is the party that has access to such documentation);
          (c) If a misapplied payment or NSF that occurred before the relevant
Transfer Date cannot be reconciled and results in a shortage in Custodial Funds
or Related Escrow Funds, Seller shall reimburse Purchaser for the amount of such
shortage within ten (10) Business Days after Seller’s receipt of Purchaser’s
demand therefor accompanied by supporting documentation;
          (d) If a misapplied payment or NSF that occurred before the relevant
Transfer Date has created an improper Purchase Price as the result of an
inaccurate outstanding principal balance, a check shall be issued to the party
shorted by the improper payment application or NSF, within ten (10) Business
Days after written notice thereof by the other party accompanied by supporting
documentation; and
          (e) Any check issued pursuant to this Section shall be accompanied by
a statement indicating the purpose of the check, the applicable Mortgagor, the
Mortgaged Property address and the corresponding Seller and/or Purchaser account
number.
Section 4.20. Tax Reporting.
          (a) Seller shall be responsible for the preparation and filing of all
reports required by the IRS for any Mortgage Loan that was paid in full prior to
the related Transfer Date. For Mortgage Loans (other than Subsequent Flow
Mortgage Loans) as to which Servicing Rights are transferred to Purchaser during
the year 2000 and thereafter, Seller shall be responsible for the preparation
and filing of all reports required by the IRS through the related Cut-Off Date,
and Purchaser shall be responsible for the preparation and filing of all reports
required by the IRS after the related Cut-Off Date.
          (b) With respect to the Subsequent Flow Mortgage Loans, Purchaser
shall be responsible for the preparation and filing of all reports required by
the IRS. At such time as Seller electronically transmits master file information
to Purchaser’s EDP, pursuant to the Operations Guide, Seller shall furnish to
Purchaser the applicable tax reporting, including, but not limited to discount
points if the Mortgage Loan was for the purchase of a primary residence.

35



--------------------------------------------------------------------------------



 



          (c) To the extent Seller has such documents in its possession, Seller
shall provide to Purchaser photocopies of IRS Forms W-8 and W-9, as applicable,
executed by the Mortgagor (or equivalent documentation acceptable to Purchaser)
on all Mortgage Loans upon request.
Section 4.21. Delivery of Tax Bills, Insurance Premiums, Etc.
     For a period of sixty (60) days following each applicable Transfer Date,
Seller shall forward to Purchaser by overnight delivery, within two Business
Days following Seller’s receipt thereof, any bill that Seller receives in
connection with any Mortgage Loan, including, but not limited to, tax bills and
bills for hazard, flood, earthquake or private mortgage insurance premiums.
After each sixty (60) day period, Seller shall forward such bills to Purchaser
by first class mail within two Business Days following Seller’s receipt thereof.
Section 4.22. Flood Insurance Determination Contracts.
          (a) Seller shall obtain, at Seller’s sole cost and expense, before
each applicable Transfer Date, “life of loan” or “life-time” transferable flood
insurance determination contracts on each Mortgage Loan. With respect to all
Mortgage Loans other than Subsequent Flow Mortgage Loans, Seller shall assign to
Purchaser, on or promptly following each applicable Transfer Date, the related
certified and guaranteed assignable flood insurance determination contracts
Seller obtained for such Mortgage Loans. Seller and Purchaser shall equally
share responsibility for any fees required to transfer such flood insurance
determination contracts to Purchaser. On Subsequent Flow Mortgage Loans, Seller
shall obtain the life of loan or life-time contract in the name of Purchaser.
          (b) Seller shall continue to utilize its current carrier of coverage
under flood insurance determination contracts during the term of this Agreement
except as provided herein. Purchaser shall give Seller 90 days’ prior written
notice of Purchaser’s desire to change its then-current carrier of coverage
under flood insurance determination contracts. For a period of 30 days after
receiving such notice, Seller shall have the right to reject the new carrier
selected by Purchaser, and Seller shall deliver written notice of any such
rejection to Purchaser before the expiration of such 30-day period. If Seller
fails to reject the new carrier selected by Purchaser, Seller shall be deemed to
have agreed to Purchaser’s selection. Notwithstanding the foregoing, if
Purchaser approves or fails to reject the new carrier, then Seller shall, within
such ninety (90) day notice period, negotiate in good faith (i) an agreement
with the new carrier and (ii) an agreement with Purchaser covering the
procedures for implementing the change, including but not limited to the
allocation between Purchaser and Seller of the costs (including but not limited
to termination fees) of implementing the change. If Seller fails to reach an
agreement with the new carrier or with Purchaser within such ninety (90) day
period, Purchaser and Seller shall each continue to use the then-current
carrier.
Section 4.23. Seller’s Limited Powers of Attorney and Limited Signature
Authority.
     Seller agrees to provide Purchaser on the Bulk Offering Transfer Date with
limited powers of attorney in the agreed upon forms attached hereto as
Exhibit G-1, and Exhibit G-2. Seller shall appoint a limited number of assistant
vice presidents (or more senior officers) of Purchaser, who are also “department
heads” of Purchaser, as “Limited Authorized Signatories” of Seller as set forth
in Seller’s corporate resolution.

36



--------------------------------------------------------------------------------



 



Section 4.24. Updated Exhibits and Schedules.
     As soon as possible, and in any event no later than the applicable Delivery
Date, Purchaser shall have received from Seller updated versions of each
then-relevant exhibit and schedule hereto, certified as being true and correct
on behalf of Seller by an authorized officer thereof, with respect to the
Servicing Rights transferred on that date.
Section 4.25. Outsource Vendor Contracts.
     Purchaser shall not assume any of Seller’s obligations under the Outsource
Vendor contracts. A list of the Outsource Vendors is attached as Schedule 4.26.
Section 4.26. Bi-Saver Loans.
     Purchaser agrees to incur any and all expenses associated with the transfer
of bi-weekly payment program Mortgage Loans to Purchaser’s EDP. Seller agrees
not to cancel any bi-weekly payment program agreements. Seller also agrees to
provide Purchaser with all reasonable assistance necessary to transfer the
bi-weekly payment program Mortgage Loans to Purchaser’s EDP. Seller agrees that
the Subsequent Flow Mortgage Loans shall not include any bi-weekly payment
program Mortgage Loans without Purchaser’s prior written consent.
Section 4.27. Conversion Data.
          (a) Deliveries. Seller shall deliver to Purchaser, or Purchaser’s
designee, at Seller’s sole cost, Seller’s master mortgage servicing data, in a
form acceptable to Purchaser, and in accordance with the terms and conditions of
the Transfer Instructions.
          (b) Corrections. Before delivering to Purchaser, or Purchaser’s
designee, any scheduled conversion data, Seller shall use its best efforts to
correct, at Seller’s sole cost, any information that Seller or Purchaser has
identified as incorrect or defective.
          (c) Seller and Purchaser shall equally share the costs of effecting
any full-file-conversion transfer.
Section 4.28. Transfer Instructions.
     Seller and Purchaser shall comply in all material respects with the
Transfer Instructions.
Section 4.29. Seller to Service Additional Collateral.
     Notwithstanding anything to the contrary in this Agreement, Seller shall
service and administer all Additional Collateral, it being understood and agreed
that only Seller shall service and administer the related securities accounts,
lines of credit, Equity Access® Mortgages, and guarantees with respect to
Additional Collateral Agreements.

37



--------------------------------------------------------------------------------



 



Section 4.30. Commencement of Lawsuits.
     Purchaser shall commence no lawsuit (including but not limited to,
collection, bankruptcy, foreclosure, or eviction proceedings relating to any
Mortgage Loan) in Seller’s name without Seller’s prior consent. Except to the
extent otherwise provided in Article X, Seller shall have the right to control
any such Seller-permitted lawsuit after it is commenced in Seller’s name.
Section 4.31. Converted Loans: Balloon Loans.
          (a) With respect to any Mortgage Loan that Purchaser is required to
repurchase from an Investor pursuant to the related Investor Agreement because
the related interest rate has converted from an adjustable to a fixed rate (or
from an adjustable rate based on one index to an adjustable rate based on a
different index) pursuant to the terms of the related Mortgage Note, Purchaser
shall, upon such repurchase, use its best efforts (in cooperation with Seller)
to sell such Mortgage Loan in the secondary market.
          (b) If Purchaser is unable to sell such Mortgage Loan within 60 days
after the date on which it repurchases such Mortgage Loan, then, no later than
90 days after the date of such repurchase, Seller shall purchase such Mortgage
Loan from Purchaser at a purchase price equal to the sum of (i) the repurchase
price paid by Purchaser and (ii) any accrued but unpaid interest through the
date of repurchase by Seller.
          (c) If (i) Purchaser sells such Mortgage Loan at a price less than the
repurchase price and (ii) Seller had provided its written consent to such sale,
Seller shall reimburse Purchaser the difference between the repurchase price and
the sale price.
          (d) With respect to any Mortgage Loan that is a conforming balloon
loan and as to which the related Mortgage Note contains provisions giving the
related Mortgagor a conditional right to refinance, any repurchase required to
be made from an Investor pursuant to the related Investor Agreement shall be the
sole responsibility of Purchaser.
          (e) All Mortgage Loans repurchased in accordance with the above
provisions of this Section 4.31 shall remain subject to the Transaction
Agreements.
Section 4.32. Audit of ARM Loans.
     Within ninety (90) days after the Bulk Offering Transfer Date and the
Initial Flow Offering Transfer Date, Purchaser may perform an audit of a sample
of [* * *] of the ARM Loans transferred on such Transfer Date, comparing the
Mortgage Note with Purchaser’s EDP. Each such audit shall be based on a random
sample, the selection methodology for which shall be approved by Seller
reasonably in advance of such data audit. At least two (2) Business Days before
the commencement of any such data audit, Purchaser shall provide Seller with a
list of the loan numbers selected for such data audit. Should the results of
such audit reflect a financial error rate [* * *] or a non-financial error rate
[* * *], subject to Seller’s reasonable verification of Purchaser’s audit
results, Purchaser, or Purchaser’s subcontractor, shall complete, at Seller’s
sole cost and expense, an audit of all ARM Loans and
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

38



--------------------------------------------------------------------------------



 



related interest adjustments and calculations. Purchaser and Seller shall
mutually agree on the scope, the procedures to be used, and (subject to
reasonability) the price of conducting such ARM Loan audit. Purchaser shall
report the results of such ARM Loan audit including all recommended corrective
actions to Seller. Seller shall reimburse Purchaser immediately upon receipt of
related invoices for all costs and expenses incurred by Purchaser in undertaking
the audit. Purchaser and Seller shall jointly agree on any corrective action to
be undertaken, the costs of which shall be borne exclusively by Seller. Any
decision by Purchaser not to conduct an audit as provided herein shall not
affect any rights Purchaser may have under this Agreement, nor in any way limit
any of Seller’s representations or warranties.
Section 4.33. License to Service Mortgage Loans in Puerto Rico and Guam.
     Within 30 days after the date hereof, Purchaser shall submit such
applications as may be required to become licensed to service mortgage loans or
qualified to do business in, or as otherwise may be required by, the
Commonwealth of Puerto Rico and the U.S. Territory of Guam.
Section 4.34. Correspondent Loans.
     Unless it obtains Purchaser’s prior written consent, Seller shall not
transfer to Purchaser the Servicing Rights with respect to any correspondent
loans acquired by Seller in bulk from a third party.
Section 4.35. Training.
     No later than March 3, 2000, Seller and Purchaser shall have completed a
training program for Purchaser’s employees in the proper servicing of Seller’s
interest-only ARM Loans. To assist Seller in conducting such training, Purchaser
shall provide Seller reasonable access to Purchaser’s facilities, employees and
EDP and, if reasonably deemed appropriate by Seller, shall send Purchaser’s
employees to Seller’s offices in Jacksonville, Florida to attend that portion,
if any, of such training conducted at such offices. Seller and Purchaser shall
bear their own costs and expenses, including but not limited to salaries,
travel, subsistence and other related expenses when visiting the other party for
training. The party being visited shall, at its expense, make available all
customary, reasonable training facilities and equipment for the visiting party.
Seller shall provide the trainer and training materials.

39



--------------------------------------------------------------------------------



 



ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF SELLER
     The representations and warranties of Seller contained in this Agreement
shall continue and survive each applicable purchase of the Servicing Rights and
each applicable delivery and assignment to Purchaser of such Servicing Rights
and shall inure to the benefit of Purchaser for a period of seven (7) years
following each applicable Sale Date. The seven (7) year limitation, however,
shall not apply in the event of Seller’s willful misconduct. Purchaser is
purchasing the Servicing Rights in reliance on the truth and accuracy of each
such representation and warranty. In addition to representations and warranties,
if any, made elsewhere in this Agreement, Seller represents and warrants to
Purchaser, as of each applicable Sale Date, and on each applicable Transfer
Date, except to the extent that a different date is specified in a particular
representation or warranty, as follows and except that no such representations
or and warranty shall relate to any Servicing Rights other than those being
conveyed on each such Sale Date or Transfer Date:
Section 5.01. Organization and Good Standing.
     Seller is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Delaware. Seller has in full force and
effect (without notice of possible suspension, revocation or impairment) all
required qualifications, permits, approvals, licenses, and registrations, or
exemptions therefrom, to conduct all activities in all states in which its
activities with respect to the Mortgage Loans or the Servicing Rights require it
to be qualified or licensed.
Section 5.02. Authority and Capacity; Ordinary Course.
     Seller has all requisite corporate power, authority and capacity to carry
on its business as it is now being conducted, to execute and deliver the
Transaction Agreements, and to perform all of its obligations thereunder. Seller
does not believe, nor does it have any cause or reason to believe, that it
cannot perform each and every covenant contained in the Transaction Agreements.
Section 5.03. Effective Agreement.
     The execution, delivery, and performance of the Transaction Agreements by
Seller and consummation of the transactions contemplated thereby have been duly
and validly authorized by all necessary corporate, shareholder, or other action
by Seller; the Transaction Agreements have been or will be duly and validly
executed and delivered by Seller, and the Transaction Agreements are valid and
legally binding agreements of Seller, enforceable against Seller in accordance
with their respective terms, subject to bankruptcy, insolvency and similar laws
affecting generally the enforcement of creditors’ rights and the discretion of a
court to grant specific performance of contracts.
Section 5.04. No Conflict.
     Neither the execution and delivery of the Transaction Agreements, nor the
consummation of the transactions contemplated thereby, nor compliance with their
respective terms and conditions shall: (a) violate, conflict with, result in the
breach of, constitute a default under, be

40



--------------------------------------------------------------------------------



 



prohibited by, or require any additional approval under any terms, conditions,
or provisions of Seller’s Certificate of Incorporation or by-laws, or any other
similar corporate or organizational documents of Seller; any mortgage,
indenture, deed of trust, loan or credit agreement, or other agreement or
instrument to which Seller is now a party or by which it is bound with the
exception of any agreement or instrument relating to a Third Party Consent; or
any law, ordinance, rule, regulation, order, judgment or decree of any
governmental authority applicable to Seller; or (b) result in the creation or
imposition of any lien, charge or encumbrance of any material nature upon any of
the properties or assets of Seller (except in favor of Purchaser).
Section 5.05. Approvals and Compliance.
     Seller is approved and in good standing with each Investor and Insurer, and
holds all licenses, approvals, permits, and other authorizations, or exemptions
therefrom, required under Applicable Requirements to originate, if Seller was
the Originator, and to service the Mortgage Loans. Seller is not in default with
respect to Seller’s obligations under the Investor Agreements, and Seller is in
compliance in all material respects with all Applicable Requirements relating to
the Mortgage Loans and/or Servicing Rights except as otherwise set forth herein.
There has been no occurrence that could likely entitle any Investor or Insurer,
whichever is applicable, to demand repurchase of a Mortgage Loan, terminate any
Investor Agreement, demand indemnification for losses or cause the cancellation
of the mortgage insurance or guaranty, or the denial or reduction of insurance
benefits, provided by the Insurers with respect to any Mortgage Loan.
Section 5.06. Filing of Reports.
     Seller has timely filed all reports required by the Investors and Insurers
with respect to the Mortgage Loans and/or the Servicing Rights, and Seller has
complied in all material respects with all federal, state and municipal laws,
regulations, and ordinances affecting the Mortgage Loans and the Servicing
Rights. Seller has timely filed all IRS Forms, including, but not limited to,
IRS Forms 1041 K1, 1041, 1099 INT, 1099 MISC, 1099A and 1098, as appropriate,
which are required to be filed with respect to the Servicing Rights.
Section 5.07. Custodial Funds and Related Escrow Funds.
     All Custodial Funds Accounts and Related Escrow Funds Accounts required to
be maintained by Seller to hold Custodial Funds and Related Escrow Funds have
been established and continuously maintained in accordance with Applicable
Requirements. All Custodial Funds and Related Escrow Funds balances required by
the Mortgage Loan Documents and/or Applicable Requirements, which amounts have
been paid to Seller for the account of the Mortgagors under the Mortgage Loans,
are on deposit in the appropriate Custodial Funds Accounts and Related Escrow
Funds Accounts. To the extent required by Applicable Requirements, and in
accordance therewith, Seller has analyzed the payments required to be deposited
into the Custodial Funds Accounts and Related Escrow Funds Accounts and has
adjusted, or by the related Transfer Date will adjust, the payment thereto in
order to eliminate any shortage or deficiency Seller may have discovered.

41



--------------------------------------------------------------------------------



 



Section 5.08. Advances.
     The Advances are valid and subsisting amounts owing to Seller, are carried
on the books of Seller at values determined in accordance with generally
accepted accounting principles, are not subject to any set-offs or claims by the
Mortgagor arising from acts or omissions of Seller, and are recoverable in the
normal course of business or are made in accordance with Applicable
Requirements.
Section 5.09. The Mortgage Loans.
          (a) Investor/Insurer Requirements. Each Mortgage Loan materially
conforms to the Guide, if any, of the applicable Investor and Insurer. Each
Mortgage Loan was eligible for sale to the applicable Investor and/or to be
insured by the applicable Insurer. No waivers with respect to any published
Investor requirements have been obtained that would have a material adverse
affect on any of the Servicing Rights or the servicing of any of the Mortgage
Loans. Each of the Investor Agreements has been provided to Purchaser (except
for Guides promulgated by FNMA, Residential Funding Corporation, IndyMac, Inc.,
GE Capital Mortgage Services, Inc. and PNC Mortgage Securities Corp.), and each
Investor Agreement is in full force and effect and has not been amended,
modified, or altered in any manner relating to the servicing of the Mortgage
Loans, except as the same shall have been provided to Purchaser. Seller is not a
party to or subject to any agreement, stipulation, conditional approval,
memorandum of understanding, notice of determination, consent decree, advisory
settlement, compromise, litigation, or other agreement or understanding with any
Investor, court, or other governmental agency or body that seeks to modify,
interpret or clarify or has the effect of modifying, interpreting, or clarifying
any of the terms of the Investor Agreements as they relate to the servicing of
the Mortgage Loans or otherwise affects Seller’s servicing obligations and
practices (including, but not limited to, Seller’s escrow practices), except as
the same shall have been provided to Purchaser. In connection with each Mortgage
Loan, to Seller’s knowledge, there does not exist any circumstance or condition
with respect to the related Mortgage Instrument, Mortgaged Property, Mortgagor
or Mortgagor’s credit standing that can be reasonably expected to adversely
affect the value or marketability of the Servicing Rights.
          (b) Enforceability of Mortgage Loan. The Mortgage Note and the related
Mortgage Instrument are genuine and each is the legal, valid, and binding
obligation of the maker thereof, enforceable in accordance with its terms,
subject to bankruptcy, insolvency, and similar laws affecting generally the
enforcement of creditors’ rights and the discretion of a court to grant specific
performance of contracts. All parties to the Mortgage Note and the Mortgage
Instrument had the legal capacity to execute the Mortgage Note and the Mortgage
Instrument, and each Mortgage Note and Mortgage Instrument has been duly and
properly executed by such parties. Each Mortgage Loan is not subject to any
right of rescission, set-off, counterclaim or defense, including the defense of
usury, nor will the operation of any of the terms of the Mortgage Note or the
Mortgage Instrument, or the exercise of any right thereunder, render either the
Mortgage Note or the Mortgage Instrument unenforceable, in whole or in part, or
subject to any right of rescission, set-off, counterclaim, or defense, including
the defense of usury, and no such right of rescission, set-off, counterclaim, or
defense has been asserted with respect thereto. Except as may be permitted by
Applicable Requirements, there is no homestead or other exemption available to a
Mortgagor that would interfere with the right to sell the Mortgaged Property
through foreclosure.

42



--------------------------------------------------------------------------------



 



          (c) Disbursement. The full original principal amount of each Mortgage
Loan (net of any discounts) has been fully advanced or disbursed to the
Mortgagor named therein; there is no requirement for future advances; and any
and all requirements as to completion of any on-site or off-site improvements
and to disbursements of any escrow funds therefor have been satisfied. All
costs, fees, and expenses incurred in making, closing, or recording the Mortgage
Loan were paid or will be paid. There is no obligation on the part of Seller, or
of any other party, to make supplemental payments in addition to those made by
the Mortgagor. The Mortgagor is not entitled to any refund of any amounts paid
or due under the Mortgage Note or Mortgage Instrument except for refunds from
Related Escrow Funds not yet required to be paid by Applicable Requirements.
          (d) Priority of Lien; Title Insurance; Etc. (i) Each Mortgage
Instrument has been duly acknowledged and recorded and is a valid and subsisting
first lien in the Mortgaged Property (provided that with respect to each Co-op
Loan, the Mortgage Instrument is a valid and subsisting first perfected security
interest in the stock in the residential housing corporation and the Co-op Lease
that were pledged to secure such Co-op Loan) and each Mortgaged Property (or,
with respect to a Co-op Loan, the stock in the residential housing corporation
and the Co-op Lease that were pledged to secure such Co-op Loan) is free and
clear of all encumbrances and liens having priority over the lien of the
Mortgage Instrument, except for (A) liens for real estate taxes and special
assessments not yet due and payable; (B) covenants, conditions, restrictions,
rights of way, easements, and other matters of public record acceptable to
mortgage lending institutions generally; (C) other matters to which like
properties are commonly subject that do not materially interfere with the
benefits of the security intended to be provided by the Mortgage Instrument or
the use, enjoyment, value, or marketability of the related Mortgaged Property;
and (D) in the case of a Co-op Loan, (1) the lien of the Co-op corporation for
unpaid maintenance fees; (2) any mortgage or security instrument creating a lien
on the Co-op property, and (3) the rights of the Co-op corporation under the
proprietary lease, recognition agreements, by-laws, rules and regulations. There
are no mechanics’ or similar liens or claims that have been filed for work,
labor, or material (and no rights are outstanding that under law could give rise
to such lien) affecting the Mortgaged Property, which are or may be liens
before, or equal or coordinate with, the lien of the Mortgage Instrument.
     (ii) With respect to each Mortgage Loan that is not a Co-op Loan, a valid
and enforceable title insurance policy, or other appropriate evidence of title
in a form generally acceptable to FNMA, has been issued and is in full force and
effect in an amount not less than the original principal amount of such Mortgage
Loan, which title policy insures that the related Mortgage Instrument is a valid
first lien on the Mortgaged Property therein described and that the Mortgaged
Property is free and clear of all encumbrances and liens having priority over
the lien of the Mortgage, subject, to the exceptions set forth in
Section 5.09(d)(i) hereof, and otherwise in compliance with the requirements of
the applicable Investor or Insurer. No claims (other than claims relating to tax
liens that are insured against by such policy) are pending under such policy and
neither Seller, nor, to Seller’s knowledge, any other prior holder of the
Mortgage Loan, has done, by act or omission, anything that would impair the
coverage of such policy.
     (iii) To Seller’s knowledge, with respect to each Mortgage Loan, all tax
identifications and property descriptions are legally sufficient, and (A) tax
segregation, where required, has been completed or (B) if not completed, Seller
will have furnished notices thereof to Purchaser prior to the applicable
Transfer Date (other than a Subsequent Flow Offering Transfer Date). Any failure
of Seller, any Originator or any Prior Servicer to have recorded intervening

43



--------------------------------------------------------------------------------



 



Assignments of the Mortgage Instrument will not subject Purchaser to any
liabilities or costs.
          (e) No Default/No Waiver. Except as to Mortgage Loans that are one or
more payments past due, as set forth on the Mortgage Loan Schedule, to Seller’s
knowledge, there is no default, breach, violation or event of acceleration
existing under any Mortgage Loan, and, to Seller’s knowledge, no vent has
occurred that, with the passage of time or with notice and the expiration of any
grace or cure period, would constitute a default, breach, violation or event of
acceleration; and Seller has not waived, without the prior written consent of
the applicable Investor, any default, breach, violation or event of acceleration
under any Mortgage Loan. The terms of the Mortgage Loan have in no way been
waived, impaired, changed or modified, except by written instrument that (x) has
been recorded, if required by Applicable Requirements, and (y) is held in the
mortgage loan files and acceptable to the applicable Investor and Insurer. No
Mortgagor has been released, in whole or in part, from the terms of the related
Mortgage except in connection with an assumption agreement that is
(x) acceptable to the applicable Investor and Insurer and (y) held in the
mortgage loan files. Seller has not advanced its funds to cure a default or
delinquency with respect to any such Mortgage Loan, except for escrowed items
the terms of which are reflected in the Mortgage Loan Schedule.
          (f) Application of Funds. All payments received by Seller with respect
to any Mortgage Loans have been remitted and properly accounted for as required
by Applicable Requirements. All funds received by Seller in connection with the
satisfaction of any Mortgage Loans, including but not limited to foreclosure
proceeds and insurance proceeds from hazard losses, have been deposited in the
appropriate Custodial Funds Accounts or Related Escrow Funds Accounts, and all
such funds have been applied to reduce the outstanding principal balance of the
applicable Mortgage Loan, or for reimbursement of repairs to the Mortgaged
Property or as otherwise required by Applicable Requirements and the Investor
Agreements or are and will be in one of the Custodial Funds Accounts or Related
Escrow Funds Accounts on each applicable Transfer Date. All taxes, governmental
assessments, insurance premiums, water, sewer and municipal charges, leasehold
payments, or ground rents that previously became due and owing have been paid by
Seller (to the extent Seller maintains a Related Escrow Funds Account with
respect thereto) before the imposition of any penalty with respect thereto (or
if a penalty has been imposed, either the Mortgagor or Seller has paid such
penalty). The unpaid balances of the Mortgage Loans are as stated on the
Mortgage Loan Schedule.
          (g) Mortgage Insurance. Any Mortgage Loan with mortgage insurance is
insured as to payment defaults by a PMI Policy in the amount required by the
Originator’s underwriting guidelines at the time of origination. All provisions
of any such PMI Policy have been and are being complied with, such PMI Policy is
in full force and effect, and all premiums due thereunder have been paid. There
are no defenses, counterclaims, or rights of set-off affecting the validity or
enforceability of any PMI Policy covering a Mortgage Loan. Any Mortgage Loan
subject to a PMI Policy obligates the Mortgagor thereunder to pay all premiums
and charges required by the mortgagee to maintain such policy. The interest rate
on the Mortgage Loan is net of any such insurance premium.
          (h) Compliance with Laws. Seller, the Originator and any Prior
Servicer have complied and, for so long as, and to the extent that, Seller owns
the Servicing Rights, Seller will continue to comply, with applicable federal,
state, or local, law, statute, and ordinance, and any rule,

44



--------------------------------------------------------------------------------



 




regulation, or order issued thereunder, pertaining to the subject matter of this
Agreement, including, but not limited to, usury, RESPA, Consumer Credit
Reporting Act, Equal Credit Opportunity Act, Federal Deposit Insurance
Corporation Improvement Act, Regulation B, Fair Credit Reporting Act, Fair Debt
Collection Practices Act, Fair Housing Act, Truth in Lending Act and
Regulation Z, Flood Disaster Protection Act of 1973, and any applicable
regulations related thereto, and such other fair housing, anti-redlining, equal
credit opportunity, truth-in-lending, real estate settlement procedures, fair
credit reporting, and every other prohibition against unlawful discrimination in
residential mortgage lending or governing consumer credit, and all state
consumer credit statutes and regulations, as amended. Each Originator was
qualified to do business and had all requisite licenses, permits, approvals, or
exemptions therefrom, in the states in which the applicable Mortgaged Properties
are located as well as the states in which the Mortgage Notes and Mortgage
Instruments were executed.
          (i) Taxes. Where applicable, all taxes, governmental assessments,
insurance premiums, water, sewer and municipal charges, leasehold payments, and
ground rents relating to the Mortgage Loans have been paid by Seller as required
pursuant to Applicable Requirements, and there was no delinquent tax or
delinquent assessment that has gained priority over the lien of the Mortgage
against the Mortgaged Property either at the time of origination or on the
Transfer Date; provided, however, that for Mortgage Loans for which no Related
Escrow Funds are held, Seller has afforded the Mortgagor additional time in
excess of that permitted by Investor requirements to pay taxes. Each Mortgage
Loan is covered by a valid and assignable, full fee, “life-of-loan” or
“life-time” tax service contract, for which a fee was paid at origination or
conversion (except for (A) Mortgage Loans the Mortgaged Properties with respect
to which are located in Guam or Puerto Rico and (B) Co-op Loans), and each such
contract is in full force and effect. Other than the Subsequent Flow Mortgage
Loans, Seller’s EDP system is accurately populated with all tax contract data
required by Purchaser to prudently service the Mortgage Loan and such is
transferable to Purchaser in the ordinary course of a tape-to-tape transfer.
          (j) Insurance. All Mortgaged Properties are currently insured against
loss by fire, hazard, earthquake or extended coverage insurance policies in an
amount equal to at least the lesser of (i) 100% of the insurable value of the
improvements as established by the property insurer, or (ii) the unpaid
principal balance of the applicable Mortgage Loan, as long as it equals at least
80% of the insurable value of the improvements required to compensate for damage
or loss on a replacement cost basis. If required by the Flood Disaster
Protection Act of 1973 or any applicable regulations related thereto, as
amended, each such property is covered by a flood insurance policy in an amount
not less than the least of (i) the outstanding principal balance of the
applicable Mortgage .Loan, (ii) the maximum amount of insurance that is
available under such Act and/or any applicable regulations and (iii) the related
insurable value of the improvements as established by the property insurer. All
such insurance policies are in full force and effect (other than forced place
insurance policies canceled by Seller at Purchaser’s request), and all premiums
with respect to such policies have been paid and will inure to the benefit of
Purchaser on behalf of the Investor upon the consummation of the transactions
contemplated by this Agreement. The Mortgage Instruments obligate the Mortgagors
thereunder to maintain such insurance policies at the Mortgagor’s cost and
expense, and on the Mortgagor’s failure to do so, authorize the holder of the
Mortgage Instruments to obtain and maintain such insurance at such Mortgagor’s
cost and expense, and to seek reimbursement therefor from the Mortgagor. Seller
has not engaged in any act or omission that

45



--------------------------------------------------------------------------------



 




would impair the coverage of any such policy, the benefits of any endorsements
provided for therein, or the validity and binding effect of either.
          (k) Damage, Condemnation. As of the date the Mortgage Loan was
originated, there existed no physical damage to the Mortgaged Property from
fire, flood, windstorm, earthquake, tornado, hurricane or any other similar
casualty, which physical damage would cause any Mortgage Loan Payment not to be
received by Seller before the end of the month during which such Mortgage Loan
Payment was due or that would materially and adversely affect the value or
marketability of any Mortgage Loan, the Servicing Rights or the Mortgaged
Property or the eligibility of the Mortgage Loan for insurance benefits, or the
amount of insurance benefits, provided by any Insurer. To Seller’s knowledge,
there is no proceeding pending for the total or partial condemnation of, or
eminent domain with respect to, the Mortgaged Property; and as of the date the
Mortgage Loan was originated, no part of the Mortgaged Property had been
condemned.
          (l) Pools. To the extent required by Applicable Requirements, all
Pools relating to the Mortgage Loans have been certified, and/or recertified in
accordance with Applicable Requirements. Each Mortgage Loan included in a Pool
meets all of FNMA’s eligibility requirements for inclusion in the Pool except
where FNMA has agreed otherwise. No Mortgage Loan has been bought out of a Pool
by Seller without all required prior written approvals of FNMA. There are no
outstanding requests from FNMA for the repurchase by Seller of any Mortgage
Loan. To the extent required by Seller’s contractual arrangements with FNMA,
Seller has filed or will file all reports and information required to be filed
with the appropriate taxing authorities relating to each Pool from the inception
of each Pool to each applicable Transfer Date.
          (m) Good Title. Subject to the receipt of Third Party Consents as
required by Section 7.01, each applicable sale, transfer and assignment by
Seller to Purchaser of the Servicing Rights, and the instruments required to be
executed by Seller and delivered to Purchaser pursuant to the Applicable
Requirements, are, or will be on each applicable Sale Date, valid and
enforceable in accordance with their terms and will effectively vest in
Purchaser good and marketable title to the Servicing Rights, free and clear of
any and all liens, claims, or encumbrances, except for those encumbrances
required by the Applicable Requirements. Seller has not previously assigned,
transferred, or encumbered the Servicing Rights. There are no contracts
affecting the Mortgage Loans or the Servicing Rights to which Purchaser may be
bound except for the Investor Agreements, tax service contracts and flood
service contracts, and no other party has any interest in the Mortgage Loans or
the Servicing Rights except as required or permitted under the Applicable
Requirements.
          (n) Origination, Sale and Servicing Practices. The origination, sale,
and servicing practices used by Seller, any Originator, and/or to Seller’s
knowledge, any Prior Servicer with respect to each Mortgage Loan have been
legal, proper, prudent, and customary in the mortgage lending business and in
conformance with the Applicable Requirements, except where a deviation from the
foregoing would not have a material adverse effect on the Servicing Rights or
result in any Loss to the Purchaser. To Seller’s knowledge, there are no
deficiencies in any Related Escrow Funds for which customary arrangements for
repayment have not been made, and no Related Escrow Funds deposits or payments
or other charges or prepayments due from a Mortgagor have been capitalized under
any Mortgage or the related Mortgage Note. All required adjustments for

46



--------------------------------------------------------------------------------



 




ARM Loans have been timely and properly made by Seller (and, to Seller’s
knowledge, by all Prior Servicers) in accordance with the Mortgage Loan
Documents and Applicable Requirements.
          (o) Hazardous Material. Neither Seller, nor, to Seller’s knowledge,
any Prior Servicer, has been notified of the presence, release, threatened
release, discharge, spillage or migration of any hazardous materials on the
Mortgaged Property in violation of Applicable Requirements.
          (p) Improvements. As of the date the Mortgage Loan was originated:
(i) no improvements located on or constituting part of the Mortgaged Property
were in violation of any applicable zoning law or regulation, and Seller had
received no notices of any violation of any law, municipal or other governmental
ordinance, order, rule, regulation or requirement that had not been cured, or
any restrictive covenant against or affecting the Mortgaged Property, or any
part thereof, nor did Seller have any knowledge of any circumstance that might
result in such a violation; and (ii) no buildings or other improvements with
respect to a Mortgaged Property (including the parking areas) in any way
encroached on any adjoining property, unless affirmative insurance coverage has
been provided by the title policy Insurer or such encroachments are of the type
generally acceptable to mortgage lender. To the extent that water supply, storm
and sanitary sewage disposal systems and other utilities and municipal services
are required by Applicable Requirements at or on the Mortgaged Property, Seller
is not aware that any such systems or services are not currently in existence at
or on the Mortgaged Property, or that such systems or services have not been
completed, installed and paid for or that they are not sufficient to service the
occupancy, operation and use of the Mortgaged Property, or that any utility
lines servicing the Mortgaged Property are located other than in the public
right of way or within recorded easements.
          (q) Appraisals; Loan-to-value Ratio. At the time of origination, the
actual loan-to-value ratio of each Mortgage Loan did not exceed the maximum
amount permitted by the applicable Investor and/or Insurer for such Mortgage
Loan and no action has been taken to increase the loan-to-value ratio beyond the
maximum permissible amount. To Seller’s knowledge, as of the date the Mortgage
Loan was originated, the appraisal prepared in connection with each Mortgaged
Property provided an accurate estimate of bona fide market value of the
Mortgaged Property at the time of origination. Such appraisal was prepared by a
qualified appraiser with no direct or indirect interest in the Mortgaged
Property.
          (r) Consolidation of Future Advances. No future advances have been
made with respect to any Mortgage Loan.
          (s) Conformance with Underwriting Standards. Except to the extent a
waiver has been granted by the applicable Investor, (i) each FNMA Loan was
materially underwritten and funded in accordance with FNMA’s underwriting
standards in effect at the time such FNMA Loan was originated, (ii) each
Mortgage Loan other than a FNMA Loan was materially underwritten and funded in
accordance with Seller’s underwriting standards in effect at the time the
Mortgage Loan was originated, (iii) the related Mortgage Loan Documents are on
forms acceptable under the applicable Investor Agreement.
          (t) Limitations on Mortgage Loan Characteristics. The characteristics
of the Mortgage Loans are equivalent, in all material respects, to the
characteristics of the mortgage loans

47



--------------------------------------------------------------------------------



 




described in the Offering Memorandum (except, with respect to the Subsequent
Flow Mortgage Loans and the Quarterly Bulk Mortgage Loans, as disclosed in
writing by Seller and otherwise agreed to by Purchaser). Except as expressly set
forth in the Mortgage Loan Schedule, none of the Mortgage Loans (i) are secured
by a mobile home that is not affixed to the related improved real property;
(ii) contain provisions for participation features; (iii) are graduated payment
mortgages, or (iv) have shared appreciation or contingent interest features.
Except as set forth in Exhibit A, none of the Mortgage Loans have an interest
rate Buydown or other interest rate subsidies, wherein Mortgage Loan Payments
are paid or partially paid with funds deposited in a separate account
established by Seller, the Mortgagor, or anyone on behalf of the Mortgagor, or
paid by any source other than the Mortgagor. The Related Escrow Account
associated with any Mortgage Loan that provides for an interest rate Buydown has
been properly established and is fully funded, and all amounts therein can be
transferred to Purchaser in accordance with this Agreement. None of the Mortgage
Loans are subject to bi-weekly payment plans, and the due date for each Mortgage
Loan Payment is the first day of each calendar month. Interest on each Mortgage
Loan is payable in arrears.
          (u) Mortgage Loans as Described. The information set forth in the
related Mortgage Loan Schedule is complete, true and correct in all material
respects.
          (v) Coinsurance Claims. To Seller’s knowledge, there are no uninsured
casualty losses or casualty losses where coinsurance has been (and Seller has no
reason to believe, will be) claimed by an Insurer or where the loss, exclusive
of contents, is greater than the recovery, less actual expenses incurred in such
recovery from the insurance carrier. All damage with respect to which casualty
insurance proceeds have been received by Seller, in cases where a Mortgaged
Property has suffered material damage, has been properly repaired or is in the
process of repair with such proceeds.
          (w) No Satisfaction of Mortgage. No Mortgage Instrument has been
satisfied, canceled, subordinated, or rescinded, in whole or in part, nor has
any Mortgaged Property been released from the lien of the Mortgage Instrument,
in whole or in part, except in cases where the original Loan-to-Value Ratio
would not be adversely affected; nor has any instrument been executed that would
effect any such release, cancellation, subordination, or rescission.
          (x) Doing Business. Except as disclosed to Purchaser, all parties
(other than Investors) that have had any interest in the Mortgage Loan, whether
as mortgagee, assignee, pledgee, or otherwise, are (or, during the period in
which they held and disposed of such interest, were) (i) in compliance, in all
material respects, with any and all applicable licensing requirements of the
laws of the state wherein the Mortgaged Property is located; (ii) organized
under the laws of such state or qualified to do business in such state;
(iii) federal savings and loan associations or national banks having principal
offices in such state; or (iv) not doing business in such state, except where
the failure to be so licensed or qualified would not result in any Loss to
Purchaser.
          (y) No Indemnification/Repurchase Obligation. With respect to any
Mortgage Loan other than a FNMA Loan, Purchaser shall not be required under the
applicable Investor Agreement or any other Applicable Requirement to
(i) indemnify the Investor or any other party, or repurchase any Mortgage Loan,
for any act, error or omission of Seller, any Originator or any Prior Servicer
that occurred prior to the applicable Transfer Date or (ii) indemnify the
Investor or any other party,

48



--------------------------------------------------------------------------------



 




or repurchase any Mortgage Loan; as a result of any other event that occurred
prior to the applicable Transfer Date.
          (z) No Additional Collateral. Except for the Additional Collateral
Mortgage Loans, the Mortgage Note is not and has not been secured by any
collateral except the lien of the corresponding Mortgage Instrument and the
security interest of any applicable security agreement or chattel mortgage.
          (aa) Deeds of Trust. In the event the Mortgage Instrument constitutes
a deed of trust, a trustee, duly qualified under applicable law to serve as
such, has been properly designated, currently so serves and is named in the
Mortgage Instrument, except to the extent that any improper qualification would
not have a material adverse impact on the enforceability of the affected
Mortgage Loan, and no fees or expenses are or will become payable by Purchaser,
the applicable Investor, or their respective successors or assigns to the
trustee under the deed of trust, except in connection with a trustee’s sale or
attempted sale after default by the Mortgagor and except that fees may be paid
to the trustee to execute a satisfaction upon payoff.
          (bb) No Criminal Offenses. To Seller’s knowledge, no current officer
(or other currently employed personnel of Seller) or current mortgage loan
originator has been indicted, arraigned, or convicted, or currently is (or has
been in 12 months before each applicable Sale Date) under investigation for any
criminal offense or any fraudulent activity related to the origination,
servicing or sale of any mortgage loans.
          (cc) Condominiums, Planned Unit Developments and Cooperative Units. If
the Mortgaged Property is a condominium securing a FNMA Loan, such condominium
has and had all necessary project acceptances, and the loan otherwise meets and
met any and all other special requirements under Applicable Requirements. For
Mortgage Loans other than FNMA Loans, Seller has obtained project acceptances
for condominiums, planned unit developments or cooperative units when required
to do so by applicable Investor Agreements.
          (dd) No Inquiries. Seller has not received an audit finding within the
past three years by an Investor or Insurer, which audit included allegations of
failure to comply with applicable loan origination, servicing or claims
procedures, and which resulted in a request for repurchase of mortgage loans or
indemnification in connection with any mortgage loans (including, but not
limited to, the Mortgage Loans).
          (ee) Notice of Relief Requested Pursuant to the Soldiers and Sailors
Civil Relief Act of 1940. Schedule 5.09(ee) hereto identifies all Mortgage Loans
with respect to which, the related Mortgagors are obtaining relief pursuant to
the Soldiers and Sailors Civil Relief Act of 1940.
          (ff) Co-op Loans. In addition to the representations, warranties, and
covenants set forth elsewhere herein, Seller hereby makes the following
representations and warranties in connection with Co-op Loans:
     (i) Seller or the Originator and the cooperative housing corporation have
entered into a recognition agreement that sets forth the specific rights of
Seller and any

49



--------------------------------------------------------------------------------



 



successor servicer and the responsibilities of the cooperative housing
corporation to Seller and any successor servicer; and
     (ii) The stock that is pledged as security for the Mortgage Loan is held by
a Person as a tenant-stockholder (as that term is defined in Section 216 of the
Internal Revenue Code) in a cooperative housing corporation (as that term is
defined in Section 216 of the Internal Revenue Code).
          (gg) Original Mortgage Loan Documents. As to any Private Investor
Loan, Seller has delivered or is in the process of delivering all original
Mortgage Loan Documents to the Investor as required by the applicable Investor
Agreement. Seller acknowledges that the deliveries described in the preceding
sentence are Seller’s obligation and not Purchaser’s.
          (hh) Tax Identification Numbers. To Seller’s knowledge, the related
tax identification number for each Mortgagor on Seller’s EDP is accurate.
Section 5.10. No Recourse.
     None of the Servicing Rights is subject to any Recourse Obligation.
Section 5.11. Insurance.
     Error and omissions and fidelity insurance coverage, in the amounts
required by the applicable Investor, is in effect with respect to Seller and
will be maintained with respect to the related Mortgage Loans until the related
Transfer Date.
Section 5.12. Litigation.
     Except as disclosed on Schedule 5.12 hereto, there is no litigation, claim,
demand, proceeding or governmental investigation existing or pending, or to the
knowledge of Seller, threatened, nor is there any order, injunction or decree
outstanding against or relating to Seller that could (i) have a material adverse
effect upon the Servicing Rights being purchased by Purchaser hereunder with
respect to any Mortgage Loan individually, or the Mortgage Loans as a whole, or
the performance by Seller of its obligations under the Investor Agreements or
(ii) to Seller’s knowledge, result in any material loss or liability to
Purchaser. Further, to Seller’s knowledge, there is no meritorious basis for any
such litigation, claim, demand, proceeding, or governmental investigation.
Section 5.13. No Accrued Liabilities.
     There are no accrued or contingent liabilities of Seller with respect to
the Mortgage Loans or Servicing Rights or circumstances under which such accrued
or contingent liabilities will arise against Purchaser, with respect to
occurrences before each applicable Sale Date. Seller assumes full responsibility
for any and all early termination penalties and all transfer fees relating to
the Servicing Rights that may be outstanding on each applicable Transfer Date.

50



--------------------------------------------------------------------------------



 



Section 5.14. Disclosure.
     All information provided by or on behalf of Seller or known to Seller to
have been provided to Purchaser in connection with the transaction contemplated
by this Agreement (regardless of form, and including information contained on
computer files and data tapes) was, to Seller’s knowledge, materially complete,
true, and accurate as of the date or dates on which such information was
prepared.
Section 5.15. Facts and Omissions.
     All of the representations and warranties of Seller in this Agreement will
be true in all material respects as of each applicable Sale Date and each
applicable Transfer Date regarding the Mortgage Loans the Servicing Rights with
respect to which are sold and/or transferred on those dates. None of the written
representations, information, or documentation furnished by Seller to Purchaser
in connection with the transactions contemplated hereby has materially changed
since it was made or furnished, other than changes which would not otherwise
have a material adverse effect on the Servicing Rights.
Section 5.16. Financial Condition of Seller.
     Neither Seller, its parent, nor any of its subsidiaries is in bankruptcy,
receivership or conservatorship. Seller has the requisite financial resources
and ability to meet its obligations under this Agreement, including, but not
limited to, any and all indemnification and/or repurchase obligations.
Section 5.17. Investor Agreements.
     Under the Investor Agreements relating to any Investor other than FNMA,
Purchaser shall not be required to indemnify such Investor or any third parties
for any acts or omissions of Originators or Prior Servicers that occurred before
the time that Purchaser assumed servicing responsibilities for the Mortgage
Loans.
Section 5.18. Cendant Mortgage Loans.
     Notwithstanding anything to the contrary contained herein, no
representation or warranty of Seller in this Article V shall apply to any
Cendant Mortgage Loan to the extent such representation or warranty relates to
any act or omission of Purchaser in connection with the origination of such
Cendant Mortgage Loan.

51



--------------------------------------------------------------------------------



 



ARTICLE VI.
REPRESENTATIONS AND WARRANTIES OF PURCHASER
     The representations and warranties of Purchaser contained in this Agreement
shall continue and survive each applicable sale of the Servicing Rights and each
applicable delivery and assignment to Purchaser of such Servicing Rights and
shall inure to the benefit of Seller for a period of seven (7) years following
each applicable Sale Date. The seven (7) year limitation, however, shall not
apply in the event of Purchaser’s willful misconduct. Seller is selling the
Servicing Rights in reliance on the truth and accuracy of each such
representation or warranty. In addition to the representations and warranties,
if any, made elsewhere in this Agreement, Purchaser represents and warrants to
Seller, as of each applicable Sale Date and through each applicable Transfer
Date, except to the extent that a different date is specified in a particular
representation or warranty, as follows:
Section 6.01. Due Incorporation and Good Standing.
     Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the State of New Jersey. Purchaser has in full force
and effect (without notice of possible suspension, revocation or impairment) all
required qualifications, permits, approvals, licenses, and registrations, or
exemption therefrom, to conduct all activities in all states in which its
activities with respect to the Mortgage Loans or the Servicing Rights require it
to be qualified or licensed.
Section 6.02. Authority and Capacity; Ordinary Course.
     Purchaser has all requisite corporate power, authority and capacity to
carry on its business as it is now being conducted, to execute and deliver the
Transaction Agreements, and to perform all of its obligations thereunder.
Purchaser does not believe, nor does it have any cause or reason to believe,
that it cannot perform each and every covenant contained in the Transaction
Agreements.
Section 6.03. Effective Agreement.
     The execution, delivery and performance of the Transaction Agreements by
Purchaser and consummation of the transactions contemplated thereby have been
duly and validly authorized by all necessary corporate, shareholder or other
action by Purchaser; the Transaction Agreements have-been or will be duly and
validly executed and delivered by Purchaser, and the Transaction Agreements are
valid and legally binding agreements of Purchaser, enforceable against Purchaser
in accordance with their respective terms, subject to bankruptcy, insolvency and
similar laws affecting generally the enforcement of creditors’ rights and the
discretion of a court to grant specific performance of contracts.
Section 6.04. No Conflict.
     Neither the execution and delivery of the Transaction Agreements, nor the
consummation of the transactions contemplated thereby, nor compliance with their
respective terms and conditions shall (a) violate, conflict with, result in the
breach of, constitute a default under, be prohibited by or require any
additional approval under any terms, conditions or provisions of

52



--------------------------------------------------------------------------------



 



Purchaser’s Articles of Incorporation or By-Laws or any other similar corporate
or organizational document of Purchaser; any mortgage, indenture, deed of trust,
loan or credit agreement or other agreement or instrument to which Purchaser is
now a party or by which it is bound; or any law, ordinance, rule, regulation,
order, judgment or decree of any governmental authority applicable to Purchaser;
or (b) result in the creation or imposition of any lien, charge or encumbrance
of any material nature upon any of the properties or assets of Purchaser.
Section 6.05. Approvals and Compliance.
     Purchaser is approved by and in good standing with each Investor or
Insurer, as necessary, and holds all licenses, approvals, permits and other
authorizations required under Applicable Requirements to assume responsibility
for the Servicing Rights.
Section 6.06. Litigation.
     Except as disclosed on Schedule 6.06 hereto, there is no litigation, claim,
demand, proceeding or governmental investigation existing or pending, or to the
knowledge of Purchaser, threatened, nor is there any order, injunction or decree
outstanding against or relating to Purchaser that could (i) have a material
adverse effect upon the performance by Purchaser of its obligations under the
Investor Agreements or (ii) to Purchaser’s knowledge, result in any material
loss or liability to Seller. Further, to Purchaser’s knowledge, there is no
meritorious basis for any such litigation, claim, demand, proceeding, or
governmental investigation.
Section 6.07. Agency Approval.
     Purchaser has been approved by GNMA, FNMA and FHLMC and will remain
approved as an “eligible seller/servicer” of residential mortgage loans as
provided in GNMA, FNMA, or FHLMC guidelines and in good standing. Purchaser has
not received any notification from GNMA, FNMA or FHLMC that Purchaser is not in
compliance with the requirements of the approved seller/servicer status or that
such agencies have threatened Purchaser with revocation of its approved
seller/servicer status. Purchaser is a mortgagee approved by the Secretary of
HUD pursuant to Section 203 and 211 of the National Housing Act. Purchaser has
not received any notification from HUD that Purchaser is not in compliance with
the requirements of the approved mortgagee status or that such agencies have
threatened Purchaser with revocation of its approved mortgagee status.
Section 6.08. Servicing Compliance.
     The servicing practices to be used by Purchaser under the Investor
Agreements are, and shall remain, in all material respects in compliance with
all Applicable Requirements, including without limitation, all federal, state
and local laws, rules, all regulations and requirements in connection therewith,
and FNMA guidelines, as applicable. Notwithstanding the foregoing, Purchaser’s
representations and warranties herein, to the extent relating to the proper
servicing of ARM Loans, shall become effective upon the fulfillment of the
covenants set forth in Section 4.35.

53



--------------------------------------------------------------------------------



 



Section 6.09. No Inquiries.
     Purchaser has not received written notice from or on behalf of FHA, HUD,
FDIC, FNMA, FHLMC or GNMA, advising Purchaser of its failure to comply with
applicable servicing or claims procedures, or resulted in a request for
repurchase of Mortgage Loans or indemnification in connection with the Mortgage
Loans.
Section 6.10. Contingency Plan.
     Purchaser has in place a contingency plan that will enable it to perform
its obligations under this Agreement, each of the Transaction Agreements, and
each of the Investor Agreements in all material respects, at another location
within five (5) Business Days in the event its primary location is rendered
inoperative as a result of a natural or other disaster or emergency, and once
Purchaser relocates to its backup site, it shall make arrangements to connect
Seller to Purchaser’s backup EDP and provide continued service as stated in this
Agreement, provided that Purchaser has granted Seller access to its primary EDP.
Section 6.11. Licenses and Approvals.
          (a) Purchaser maintains and shall maintain, in good standing, all
licenses and approvals necessary to service the Mortgage Loans and maintains and
shall at all times maintain the capital requirements imposed by the licensing or
approving entities having jurisdiction over Purchaser.
          (b) Purchaser has filed applications for all applicable licenses and
qualifications to do business and to service the Mortgage Loans in the U.S.
Virgin Islands.
Section 6.12. Compliance with Applicable Requirements.
     Purchaser is and, at all times during which Purchaser owns the Servicing
Rights, shall continue to be in compliance in all material respects with all
Applicable Requirements.
Section 6.13. Fidelity and E&O Insurance.
     Purchaser maintains and shall at all times maintain error and omissions and
fidelity insurance coverage of the type and in the amounts required by the
applicable Investor Agreements.
Section 6.14. Sufficiency of Systems and Personnel.
     Purchaser has, and shall at all times maintain during the term of this
Agreement, sufficient systems, including but not limited to Purchaser’s EDP, and
trained and experienced personnel in place to perform its obligations under this
Agreement and the other Transaction Agreements. Notwithstanding the foregoing,
Purchaser’s representations and warranties herein, to the extent relating to the
proper servicing of ARM Loans, shall become effective upon the fulfillment of
the covenants set forth in Section 4.35.

54



--------------------------------------------------------------------------------



 



Section 6.15. Compliance with Laws.
     For so long as, and to the extent that, Purchaser owns the Servicing
Rights, Purchaser will continue to comply with applicable federal, state, or
local, law, statute, and ordinance, and any rule, regulation, or order issued
thereunder, pertaining to the subject matter of this Agreement, including, but
not limited to, usury, RESPA, Consumer Credit Reporting Act, Equal Credit
Opportunity Act, Federal Deposit Insurance Corporation Improvement Act,
Regulation B, Fair Credit Reporting Act, Fair Debt Collection Practices Act,
Fair Housing Act, Truth in Lending Act and Regulation Z, Flood Disaster
Protection Act of 1973, and any applicable regulations related thereto, and such
other fair housing, anti-redlining, equal credit opportunity, truth-in-lending,
real estate settlement procedures, fair credit reporting, and every other
prohibition against unlawful discrimination in residential mortgage lending or
governing consumer credit, and all state consumer credit statutes and
regulations, as amended. In the event Seller has a reasonable good faith belief
in Purchaser’s non-compliance with this Section 6.15 and upon Seller’s written
request, Purchaser shall deliver to Seller reasonable evidence of compliance
with any of the requirements of this Section 6.15.
Section 6.16. Facts and Omissions.
     All of the representations and warranties of Purchaser in this Agreement
will be true in all material respects as of each applicable Sale Date and each
applicable Transfer Date regarding the Mortgage Loans the Servicing Rights with
respect to which are sold and/or transferred on such dates. None of the written
representations, information or documentation furnished by Purchaser to Seller
in connection with the transactions contemplated hereby has materially changed
since it was made or furnished other than changes which would not otherwise have
a material adverse effect on the Servicing Rights.

55



--------------------------------------------------------------------------------



 



ARTICLE VII.
CONSENTS
Section 7.01. Third Party Consents.
          (a) The purchase and sale of the Servicing Rights are subject to
Seller’s obtaining, at its sole cost and expense, the related Third Party
Consents. Seller shall use its best efforts to obtain each Third Party Consent
no later than fifteen (15) days prior to each applicable Transfer Date unless
other dates are agreed to by the parties. Any Third Party Consent may be a
blanket consent covering future transfers. Purchaser shall cooperate with Seller
in obtaining the Third Party Consents and shall timely respond to all reasonable
requests from the Investor or other third party concerning Purchaser and its
business operations. Seller shall notify Purchaser in writing immediately upon
obtaining the Third Party Consents, and Seller shall provide a copy of the Third
Party Consents to Purchaser. Seller shall pay any and all transfer fees and
related amounts charged to obtain any Third Party Consent.
          (b) If Seller fails, for any reason, to obtain any applicable Third
Party Consent from the applicable parties before March 10, 2000, the Bulk
Offering Transfer Date and Initial Flow Offering Transfer Date for the Mortgage
Loans for which consent has not been obtained will be extended and Seller shall
continue to seek to obtain any applicable Third Party Consents. If such Third
Party Consents are not obtained by May 10, 2000, then (i) Seller shall, no later
than two (2) Business Days thereafter, return to Purchaser any portion of the
Purchase Price already paid by Purchaser, plus interest thereon at the daily
Federal Funds Rate in effect from the date of any such payment to the date of
such reimbursement and (ii) concurrently with such reimbursement, Purchaser
shall reconvey the related Servicing Rights and associated documents to Seller,
in the same manner as Seller’s conveyance of such Servicing Rights and documents
to Purchaser hereunder (including all representations and warranties relating to
Purchaser’s ownership of such Servicing Rights and all corresponding officer’s
certificates). Immediately thereafter, the applicable Servicing Rights shall
revert to Seller, and Purchaser shall forward to Seller, within fifteen
(15) days after receipt of such portion of the Purchase Price, all servicing
records and all documents in Purchaser’s possession relating to the subject of
such repurchase. Except for Seller’s repayment obligation and Purchaser’s
reconveyance obligation to Seller, as described in the preceding sentence,
neither Seller nor Purchaser shall have any obligation hereunder to the other
with respect to any Servicing Rights for which Investor consents are not
obtained.

56



--------------------------------------------------------------------------------



 



ARTICLE VIII.
CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER
     The obligations of Purchaser under this Agreement are subject to the
satisfaction of the following conditions:
Section 8.01. Compliance and Conditions.
     All terms, covenants, and conditions of this Agreement required to be
complied with and performed by Seller shall have been duly complied with and
performed by Seller in all material respects on or before the date specified.
Section 8.02. Corporate Resolution.
     Purchaser shall have received from Seller on or before the first Sale Date
a duly executed certificate of Seller’s Secretary or Assistant Secretary
reciting the corporate approval by Seller of the sale by Seller of the Servicing
Rights and authorizing Seller’s officers to execute such documents as may be
necessary to carry out the transactions contemplated hereby.
Section 8.03. No Material Adverse Change.
     As of each applicable Sale Date, there shall not have been any material
adverse change in the value and marketability of the Servicing Rights or the
business or financial condition of Seller since the date of this Agreement (in
the case of the Bulk Offering Sale Date) or the immediately preceding Sale Date
(in the case of any Sale Date after the Bulk Offering Sale Date), other than
those that result from general changes in economic conditions including but not
limited to fluctuations in interest rates, changes to Applicable Requirements,
or changes applicable to the mortgage servicing industry generally.
Notwithstanding anything contained herein, “material adverse change” shall not
include: (i) the merger of Seller with and into any of Seller’s Affiliates or
(ii) each applicable sale and transfer of the Servicing Rights to Purchaser
hereunder.
Section 8.04. Financial Ability to Indemnify.
     Purchaser shall have received, on or before the first Sale Date, evidence,
satisfactory to Purchaser in the exercise of its reasonable discretion, that
Seller has the financial ability to discharge its indemnity obligations, and any
and all other financial obligations set forth herein.
Section 8.05. Opinion of Counsel for Seller.
     Purchaser shall have received, on or before the first Sale Date, an opinion
of the in-house counsel of Seller (or of a law firm reasonably acceptable to
Purchaser) dated as of the first Sale Date, in form and substance satisfactory
to Purchaser in the exercise of its reasonable discretion, to the effect that:
(a) Seller is a corporation validly existing and in good standing under the laws
of its state of organization; (b) Seller has all requisite corporate power,
authority and capacity to enter into the Transaction Agreements and to perform
the obligations required of it thereby; (c) the execution and performance by
Seller of the Transaction Agreements, Seller’s compliance with the terms thereof
and the consummation of the transactions contemplated thereby do not

57



--------------------------------------------------------------------------------



 



and will not conflict with any of the terms of Seller’s Certificate of
Incorporation or Bylaws or any similar corporate documents of Seller, or, as to
the attorney’s knowledge, any material contract or agreement, order or decree to
which Seller is subject or by which it is bound; (d) the Transaction Agreements
have been duly executed by Seller and each is the valid and legally binding
obligation of Seller enforceable against Seller in accordance with their
respective terms, subject to bankruptcy, insolvency are similar laws affecting
generally the enforcement of creditors’ rights and the discretion of a court to
grant specific performance of contracts; and (e) to the knowledge of such
counsel, there is no litigation proceeding or governmental investigation
existing, pending or threatened, or any order, injunction or decree outstanding
against or relating to Seller that is reasonably expected to have a material
adverse effect upon the Servicing Rights and that has not been disclosed by
Seller to Purchaser on Schedule 5.12 hereto.
Section 8.06. Correctness of Representations and Warranties.
     The representations and warranties made by Seller in this Agreement are
true and correct in all material respects as of each applicable Sale Date and
each Transfer Date with respect to the Servicing Rights transferred on such
date, except where another date is specified therein.
Section 8.07. Litigation or Administrative Action.
     As of each applicable Sale Date and each applicable Transfer Date, there
shall not have been commenced or, to Seller’s knowledge, threatened, any action,
suit or proceeding that enjoins, or is likely to materially and adversely
affect, the consummation of the transactions contemplated hereby.
Section 8.08. Third Party Consents.
     As of each applicable Transfer Date, with respect to Servicing Rights to be
transferred on such Transfer Date, Purchaser shall have received the applicable
Third Party Consents required by Article VII.
Section 8.09. Investor Agreements: Transaction Agreements.
As of each applicable Transfer Date, the applicable Investor Agreements shall be
in full force and effect. On or prior to February 29, 2000 (or such later date
as to which Purchaser and Seller may hereafter agree), Purchaser and Seller
shall have executed the Securitized Loan Primary Servicing Agreement, the
Subservicing Agreement and the MLCC Portfolio Agreement. As of each applicable
Transfer Date, the Transaction Agreements shall be in full force and effect and
Seller shall have complied in all material respects with the covenants,
conditions, and agreements applicable to it under the Transaction Agreements.

58



--------------------------------------------------------------------------------



 



ARTICLE IX.
CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER
     The obligations of Seller under this Agreement are subject to the
satisfaction of the following conditions:
Section 9.01. Compliance with Conditions.
     All terms, conditions and covenants of this Agreement required to be
complied with and performed by Purchaser shall have been duly complied with and
performed by Purchaser in all material respects on or before the date specified.
Section 9.02. Corporate Resolution.
     Seller shall have received from Purchaser on or before the first Sale Date
a duly executed certificate of Purchaser’s Secretary or Assistant Secretary
reciting the corporate approval by Purchaser of the assumption and purchase from
Seller of the Servicing Rights and authorizing Purchaser’s officers to execute
such documents as may be necessary to carry out the transactions contemplated
hereby.
Section 9.03. Correctness of Representations and Warranties.
     The representations and warranties made by Purchaser in this Agreement are
true and correct in all material respects as of each applicable Sale Date and
each Transfer Date with respect to the Servicing Rights transferred on such
date, except where another date is specified therein.
Section 9.04. Third Party Consents.
     As of each applicable Transfer Date, with respect to Servicing Rights to be
transferred on such Transfer Date, Seller shall have received the Third Party
Consents required by Article VII.
Section 9.05. Opinion of Counsel for Purchaser.
     Seller shall have received, on or before the first Sale Date, an opinion of
the in-house counsel of Purchaser (or of a law firm reasonably acceptable to
Seller) dated as of the first Sale Date, in form and substance satisfactory to
Seller in the exercise of its reasonable discretion, to the effect that:
(a) Purchaser is a corporation validly existing and in good standing under the
laws of its state of organization; (b) Purchaser has all requisite corporate
power, authority and capacity to enter into the Transaction Agreements and to
perform the obligations required of it thereby; (c) the execution and
performance by Purchaser of the Transaction Agreements, Purchaser’s compliance
with the terms thereof and the consummation of the transactions contemplated
thereby do not and will not conflict with any of the terms of Purchaser’s
Certificate of Incorporation or Bylaws or any similar corporate documents of
Purchaser, or, as to the attorney’s knowledge, any material contract or
agreement, order or decree to which Purchaser is subject or by which it is
bound; (d) the Transaction Agreements have been duly executed by Purchaser and
each is the valid and legally binding obligation of Purchaser enforceable
against Purchaser in accordance with their respective terms, subject to
bankruptcy, insolvency and

59



--------------------------------------------------------------------------------



 



similar laws affecting generally the enforcement of creditors’ rights and the
discretion of a court to grant specific performance of contracts; and (e) to the
knowledge of such counsel, there is no litigation proceeding or governmental
investigation existing, pending or threatened, or any order, injunction or
decree outstanding against or relating to Purchaser that is reasonably expected
to have a material adverse effect upon the Servicing Rights and that has not
been disclosed by Purchaser to Seller on Schedule 6.06 hereto.
Section 9.06. No Material Adverse Change.
     As of each applicable Sale Date, there shall not have been any material
adverse change in the business or financial condition of Purchaser since the
date of this Agreement (in the case of the Bulk Offering Sale Date) or the
immediately preceding Sale Date (in the case of any Sale Date after the Bulk
Offering Sale Date), other than those that result from general changes in
economic conditions including but not limited to fluctuations in interest rates,
changes to Applicable Requirements, or changes applicable to the mortgage
servicing industry generally. Notwithstanding anything contained herein,
“material adverse change” shall not include the merger of Purchaser with and
into any of Purchaser’s Affiliates.
Section 9.07. Financial Ability to Indemnify.
     Seller shall have received, on or before the first Sale Date, evidence,
satisfactory to Seller in the exercise of its reasonable discretion, that
Purchaser has the financial ability to discharge its indemnity obligations, and
any and all other financial obligations set forth herein.
Section 9.08. Investor Agreements; Transaction Agreements.
     As of each applicable Transfer Date, the applicable Investor Agreements
shall be in full force and effect. On or prior to February 29, 2000 (or such
later date as to which Purchaser and Seller may hereafter agree), Purchaser and
Seller shall have executed the Securitized Loan Primary Servicing Agreement, the
Subservicing Agreement and the MLCC Portfolio Agreement. As of each applicable
Transfer Date, the Transaction Agreements shall be in full force and effect and
Purchaser shall have complied in all material respects with the covenants,
conditions, and agreements applicable to it under the Transaction Agreements.
Section 9.09. Litigation or Administrative Action.
     As of each applicable Sale Date and each applicable Transfer Date, there
shall not have been commenced or, to Purchaser’s knowledge, threatened, any
action, suit or proceeding that enjoins, or is likely to materially and
adversely affect, the consummation of the transactions contemplated hereby.

60



--------------------------------------------------------------------------------



 



ARTICLE IX-A
ANTI-MONEY LAUNDERING AND BANK
SECRECY ACT COMPLIANCE
Section 9A.01 Compliance.
          (a) Purchaser shall at all times undertake and perform the
requirements set forth in Section IV of the Operations Guide as the same may be
amended from time to time (the “BSA Policies and Procedures”). Purchaser shall
comply with the BSA Policies and Procedures and shall take reasonable steps to
detect payments that are inconsistent with such policies and procedures. In the
event Purchaser retains the services of a third party vendor to process the
receipt of funds from Mortgagors (hereafter, a “Lock-Box Vendor”), Purchaser
shall first obtain Seller’s consent to the selection of such Lock-Box Vendor
which consent shall not be unreasonably withheld. Further, Purchaser shall
provide the BSA Policies and Procedures to any such Lock-Box Vendor and ensure
that such Lock-Box Vendor complies with the same.
          (b) With respect to the mortgage servicing activities conducted by
Purchaser on behalf of Seller for all Seller Interest Mortgage Loans, Purchaser
shall be responsible for assuring compliance by Seller with Seller’s obligations
under the BSA by identifying and reporting possible money laundering and other
illegal activity to the extent set forth in the BSA Policies and Procedures.
          (c) Prior to the first Transfer Date, Purchaser shall have
(i) appointed a suitable officer of Purchaser to be responsible for compliance
with the BSA Policies and Procedures; (ii) caused such officer and any other
appropriate persons to have participated in one or more training sessions on
anti-money laundering and bank secrecy act compliance, which sessions will be
provided by Seller or a third party vendor at Seller’s expense; and
(iii) implemented policies, procedures and internal controls to undertake the
BSA Policies and Procedures and shall have provided Seller with photocopies of
internal memoranda and other documents of Purchaser setting forth such policies,
procedures and internal controls.
          (d) Failure of Purchaser to comply with the terms of this Article IX-A
in all material respects, including without limitation the failure of Purchaser
to take any remedial action called for by Seller as described in subsection
(f) below, shall constitute grounds for Seller, in its sole discretion, to
terminate (i) this Agreement pursuant to Section 11.23(vii) and (ii) any other
Transaction Agreement(s).
          (e) Purchaser shall indemnify Seller for any financial losses
resulting from Purchaser’s failure to comply with the BSA Policies and
Procedures.
          (f) Seller, upon reasonable notice, may audit and test Purchaser’s
compliance with the provisions of the BSA Policies and Procedures. Any such
audit or test may be conducted by Seller’s internal auditors or other employees
or by an outside auditing firm. If Seller detects weaknesses in or exceptions to
Purchaser’s compliance with the BSA Policies and Procedures, Seller shall notify
Purchaser of its findings, and Purchaser shall immediately undertake the
remedial action suggested by Seller and shall report to Seller on the action
taken. Failure on the part of Purchaser to take such remedial action within
30 days after receipt from Seller of the notice

61



--------------------------------------------------------------------------------



 



described in the preceding sentence shall constitute grounds for termination of
this Agreement and any other Transaction Agreements as set forth in subsection
(d) above.

62



--------------------------------------------------------------------------------



 



ARTICLE X.
INDEMNIFICATION
Section 10.01. Indemnification of Purchaser.
     Seller shall indemnify and hold Purchaser, its officers, directors,
employees and agents (the “Purchaser Indemnified Parties”) harmless from, and
will reimburse the Purchaser Indemnified Parties for, any and all Losses
incurred by any of the Purchaser Indemnified Parties to the extent that such
Losses result from, are caused by, or arise out of any one or more of the
following:
          (a) Any material misrepresentations made by Seller in the Transaction
Agreements or in any Schedule, Exhibit, or certificate furnished pursuant
thereto;
          (b) Any material breach of any representations and warranties of
Seller or the nonfulfillment of any term, covenant, condition, or obligation of
Seller set forth in the Transaction Agreements or in any Schedule, statement,
Exhibit, or certificate furnished pursuant thereto, or any default or failure to
perform by Seller thereunder;
          (c) Any liabilities or obligations, contingent or otherwise, of Seller
of any nature whatsoever relating to Seller’s obligations under this Agreement
(other than those specifically assumed by Purchaser under this Agreement), to
the extent that any related Loss to Purchaser is not increased by negligence,
bad faith or willful misconduct on the part of Purchaser;
          (d) The fact that any Advance is not fully collectible after
reasonable good faith efforts on the part of Purchaser to collect the Advance;
          (e) Additional time afforded to a Mortgagor to pay real estate taxes
in excess of that permitted by Investor requirements, as described in
Section 5.09(i) above; and
          (f) Any failure on the part of Seller to have delivered an original
Mortgage Note to an Investor or its custodian, as applicable.
     The indemnity provided in this Section 10.01 shall remain in full force and
effect regardless of any investigation made by Purchaser or its representatives.
Section 10.02. Repurchase of Mortgage Loans.
     (a) (i) In the event that FNMA requests repurchase of a Mortgage Loan as a
result of any act, error or omission of Seller, any Originator (other than
Purchaser) or any Prior Servicer, or any employee, agent or representative
acting on their behalf, or as a result of any other fact or circumstance
pertaining to the period before each applicable Sale Date, Purchaser shall
provide Seller with a written notice (a “Claim Notice”) identifying the basis
for the repurchase request. Any such Claim Notice shall be delivered to Seller
within seven (7) Business Days of FNMA’s request. The Claim Notice shall be
accompanied by a copy of FNMA’s repurchase request and all applicable supporting
documentation, including but not limited to servicing, collections and payment
histories. Purchaser shall cooperate in good faith with Seller in responding to
FNMA’s repurchase request and in seeking to

63



--------------------------------------------------------------------------------



 



remedy the problems giving rise to the repurchase request, including but not
limited to seeking an appropriate extension of time from FNMA to correct or cure
the alleged defect or indemnification demand. If Seller fails to cure the same
within thirty (30) calendar days (or such lesser or longer time as may be
required by FNMA) from the date Purchaser provides the Claim Notice to Seller,
Purchaser agrees to allow Seller thirty (30) calendar days (or such lesser or
longer time as may be required by FNMA) to appeal the repurchase request. After
the expiration of this appeal period, upon Purchaser’s demand, Purchaser shall
reconvey to Seller pursuant to Section 10.02(b)(ii), and Seller shall
repurchase, such Mortgage Loan or the related REO Property from Purchaser or
FNMA, as applicable, at the purchase price established by FNMA. Upon such
repurchase, MLCC shall be the Investor and the Purchaser shall service such
Mortgage Loans pursuant to the MLCC Portfolio Servicing Agreement.
     (ii) If any Investor other than FNMA demands that Purchaser repurchase a
Mortgage Loan from such Investor as a result of any act, error or omission of
Seller, any Originator or any Prior Servicer, or any employee, agent or
representative acting on their behalf, pertaining to the period before the
related Transfer Date, or as a result of any other fact or circumstance
pertaining to the period before the related Transfer Date, Purchaser shall
promptly notify Seller of the Investor’s demand, and Seller shall either
(i) repurchase the Mortgage Loan from the Investor (if, and within the time
period, required to do so by the applicable agreement with the Investor) or
(ii) take any action that is reasonably acceptable to Purchaser to relieve
Purchaser, within the time period required by such Investor, of the obligation
to repurchase such Mortgage Loan.
          (b) When Seller is required to make a repurchase under
Section 10.02(a)(i) above, such repurchase shall be accomplished by (i) wire
transfer of the applicable purchase price within five (5) Business Days
following Seller’s receipt of a written demand from Purchaser pursuant hereto
and (ii) Purchaser’s reconveyance of the related Mortgage Loan to Seller,
together with an officer’s certificate of Purchaser to the effect that such
Mortgage Loan is being reconveyed free and clear of any and all encumbrances
created by Purchaser.
          (c) In connection with FNMA’s repurchase request, in the event FNMA
offers indemnification as an alternative to repurchase, Purchaser shall not
enter into an indemnification agreement with FNMA without first obtaining
Seller’s prior written consent, which can be given through Seller’s entry into a
tri-party indemnification agreement; provided, however, that Purchaser may enter
into such an indemnification agreement without Seller’s consent, thereby waiving
any further indemnification and/or repurchase obligations of Seller under this
Agreement with respect to the applicable Mortgage Loan(s).
Section 10.03. Indemnification of Seller.
     Purchaser shall indemnify and hold Seller, its officers, directors,
employees and agents (the “Seller Indemnified Parties”) harmless from, and will
reimburse the Seller Indemnified, Parties for, any and all Losses incurred by
any of the Seller Indemnified Parties to the extent that such Losses result
from, are caused by or arise out of any one or more of the following:

64



--------------------------------------------------------------------------------



 



          (a) Any material misrepresentations made by Purchaser in the
Transaction Agreements, or in any Schedule, Exhibit, or certificate furnished
pursuant thereto; or
          (b) Any material breach of any of the representations and warranties
of Purchaser or the nonfulfillment of any term, covenant, condition or
obligation of Purchaser set forth in the Transaction Agreements or in any
Schedule, statement, Exhibit, or certificate furnished pursuant thereto, or any
default or failure to perform by Purchaser thereunder.
          (c) Any failure of Purchaser to comply with the terms of the Investor
Agreements or any other Applicable Requirements in connection with servicing the
Mortgage Loans.
          (d) Any liabilities or obligations, contingent or otherwise, of
Purchaser of any nature whatsoever relating to Purchaser’s obligations under
this Agreement, to the extent that any related Loss to Seller is not increased
by negligence, bad faith or willful misconduct on the part of Seller;
          (e) Any non-compliance with the, terms of the powers of attorney or
the use thereof that results in a Loss to Seller; or
          (f) Any unauthorized use of the title “Limited Authorized Signatories”
granted by Seller in Section 4.23 that results in a Loss to Seller.
     The indemnity provided in this Section 10.03 shall remain in full force and
effect regardless of any investigation made by Seller or its representatives.
Section 10.04. Notice and Settlement of Claims.
          (a) In the event that either party to this Agreement becomes aware of
any material fact giving rise to any obligation of the other party under this
Article X, including, but not limited to, any claim or any litigation brought by
a third party which may give rise to any such obligation, such party shall
promptly, but in no event later than seven (7) Business Days, provide the other
party with a notice describing the same. Failure to provide a notice within such
seven (7) Business Day period shall not relieve such other party of its
obligations under this Article X, unless such failure materially prejudices the
rights or increases the liability of such other party, and then, subject to
Section 10.05, such other party’s liability shall be reduced only by the amount
that it actually has been damaged by such failure.
          (b) The indemnifying party (the “Indemnifying Party”) may, at its own
cost and expense, assume defense of any claim, suit, action or proceeding,
provided that the counsel is satisfactory to the indemnified party (the
“Indemnified Party”) in the exercise of its reasonable discretion. The party not
controlling the defense or prosecution of any such claim, suit, action or
proceeding may participate at its own cost and expense.
          (c) Neither the Indemnifying Party nor the Indemnified Party shall be
entitled to settle, compromise, decline to appeal, or otherwise dispose of any
claim, suit, action or proceeding without the consent of the other party (which
consent shall not be unreasonably withheld or delayed).

65



--------------------------------------------------------------------------------



 



          (d) Following the discharge of the Indemnifying Party’s obligations
under this Article X, the Indemnified Party shall assign to the Indemnifying
Party any and all related claims against third parties. If the Indemnifying
Party fails to discharge its obligations under this Article X, the Indemnified
Party shall be entitled (but not obligated) to pursue (as the assignee of the
Indemnifying Party) any and all claims against third parties which the
Indemnifying Party otherwise would have the right to pursue, including, but not
limited to, claims against loan correspondents. Within fifteen (15) days after
receipt, the Indemnified Party shall refund to the Indemnifying Party the
amounts of all recoveries the Indemnified Party received from third parties with
respect to any claim for which the Indemnified Party was reimbursed for its
Losses.
          (e) Following the receipt of written notice from the Indemnified Party
of a demand for indemnification, the Indemnifying Party shall seek to cure the
problem giving rise to the demand, if possible, without any actual or contingent
liability of the Indemnified Party, and pay the amount for which it is liable,
or otherwise take the actions which it is required to take within thirty
(30) days or such lesser time as may be required by an Investor, Insurer or
third-party claimant.
Section 10.05. Limitation on Liability.
     Notwithstanding anything to the contrary contained herein, with regard to
all other indemnification or repurchase liability of Seller, Seller shall not be
required to indemnify Purchaser or repurchase any Mortgage Loan and/or Servicing
Rights, unless Seller receives the related notice on or before the date that is
seven (7) years after the applicable Sale Date, (or in the case of
indemnification pursuant to Section 10.01(c) (but only to the extent relating to
Seller’s servicing of the Additional Collateral), five (5) years after the
maturity or payoff of the Mortgage Loan related to such indemnification claim,
and Seller hereby waives the applicable statute of limitations to the extent
necessary to enable Purchaser to bring such claim), and Purchaser shall not be
required to indemnify Seller unless Purchaser receives the related notice on or
before the date that is seven (7) years after the applicable Sale Date (or in
the case of indemnification pursuant to 10.03(c), Section 10.03(d),
Section 10.03(e) or Section 10.03(f), five (5) years after the maturity or
payoff of the Mortgage Loan related to such indemnification claim, and Purchaser
hereby waives the applicable statute of limitations to the extent necessary to
enable Seller to bring such claim).

66



--------------------------------------------------------------------------------



 



ARTICLE X-A.
OPERATIONS GUIDE AND PERMISSION AGREEMENT
Section 10A.01 Operations Guide.
     Purchaser’s performance of the Servicing Rights shall be subject to the
terms of the Operations Guide, to the extent not inconsistent with the terms of
the applicable Investor Agreements. The Operations Guide may be amended from
time to time by Seller with Purchaser’s prior written consent (which shall not
be unreasonably withheld), without formal amendment of this Agreement. To the
extent of a conflict between the Operations Guide and this Agreement, this
Agreement shall control.
Section 10A.02 Permission Agreement.
     The provisions of the Permission Agreement are hereby incorporated into
this Agreement.

67



--------------------------------------------------------------------------------



 



ARTICLE XI.
MISCELLANEOUS
Section 11.01. Supplementary Information.
     From time to time before and after each applicable Transfer Date, Seller
shall furnish to Purchaser such information supplementary to the information
contained in the documents and schedules delivered pursuant hereto which is
reasonably available to Seller as Purchaser may reasonably request in writing
and/or which may be necessary to enable Purchaser to file any reports or respond
to Mortgagor or Investor inquiries in connection with the Mortgage Loans or
Servicing Rights so long as furnishing such information does not violate the
Applicable Requirements.
Section 11.02. Access to Information: Confidentiality.
          (a) Upon reasonable prior notice, (i) Seller shall afford reasonable
cooperation to Purchaser and its counsel, accountants and other representatives
(collectively, “Purchaser’s Representatives”) in providing reasonable access
during normal business hours throughout the period between each Sale Date and
each Transfer Date to examine Seller’s files, books and records with respect to
the related Mortgage Loans and Servicing Rights and (ii) Purchaser shall afford
reasonable cooperation to Seller and its counsel, accountants and other
representatives (collectively, “Seller’s Representatives”) in providing
reasonable access during normal business hours after each related Sale Date to
examine Purchaser’s files, books and records with respect to the related
Mortgage Loans and Servicing Rights. Seller shall be entitled to take reasonable
and appropriate actions to assure that Purchaser maintains the confidentiality
of the names and addresses of the Mortgagors under the Mortgage Loans and all
non-public information obtained in such investigation that could reasonably be
construed to be of a confidential or proprietary nature. Purchaser and
Purchaser’s Representatives shall treat as confidential all information obtained
in such investigation and not otherwise in the public domain. Each party shall,
upon reasonable notice to the other party, provide the other party with access
to its premises during normal working hours and access to reasonable cooperation
with its officers and employees. The salaries, travel, subsistence and other
related expenses for the visiting party shall be borne by such party. The party
being visited shall, at its expense, make available all customary, reasonable
office space, facilities, and equipment for the visiting party.
          (b) Purchaser shall, and shall cause Purchaser’s Representatives and
Purchaser’s Affiliates to, hold in confidence and not disclose to any third
party without Seller’s prior written consent, all information relating to Seller
received by Purchaser, Purchaser’s Representatives and/or Purchaser’s Affiliates
in connection with the transactions contemplated herein, other than information
(i) received by Purchaser, Purchaser’s Representatives or Purchaser’s Affiliates
on a non-confidential basis from a third party having a right to make such
disclosure; (ii) that is or becomes generally available to the public (except as
a result of a disclosure in violation of this Agreement); or (iii) required to
be disclosed by law or regulatory or judicial process.
          (c) Seller shall, and shall cause Seller’s Representatives and
Seller’s Affiliates to, hold in confidence and not disclose to any third party
without Purchaser’s prior written consent, all information relating to Purchaser
received by Seller and/or Seller’s Representatives in connection

68



--------------------------------------------------------------------------------



 



with the transactions contemplated herein, other than information (i) received
by Seller or Seller’s Representatives on a non-confidential basis from a third
party having a right to make such disclosure; (ii) that is or becomes generally
available to the public (except as a result of a disclosure in violation of this
Agreement); or (iii) is required to be disclosed by law or regulatory or
judicial process.
          (d) Purchaser acknowledges that Seller is licensed as a mortgage
lender/originator/investor/servicer in numerous jurisdictions and that, pursuant
to such licenses and similar licenses, Seller is requested from time to time to
make available to various governmental officials and examiners various loan
level information, documents, and similar items including, but not limited to,
certain “mortgage loan servicing” information. If Seller is required to produce
any such mortgage loan servicing information, Purchaser shall make all such
information available to Seller in a timely manner at Seller’s cost and expense,
provided that Purchaser’s dissemination of such information does not violate the
Applicable Requirements.
          (e) This Section 11.02 shall survive any termination of this
Agreement.
Section 11.03. No Broker’s Fees.
     Except as to any agreement Purchaser may have with Phoenix Capital, Inc. to
pay Phoenix Capital, Inc.’s fees and commissions (for which Purchaser shall be
solely responsible), each party hereto represents and warrants to the other that
it has made no agreement to pay any agent, finder, or broker or any other
representative, any fee or commission in the nature of a finder’s or broker’s
fee arising out of or in connection with the subject matter of this Agreement.
The parties hereto covenant with each other and agree to indemnify and hold each
other harmless from and against any such obligation or liability and any Losses
incurred by the other in investigating or defending any claim based upon the
other party’s actions under this Section. This Section 11.03 shall survive any
termination of this Agreement.
Section 11.04. Further Assurances.
          (a) Seller and Purchaser shall cooperate in good faith to consummate
the transactions contemplated by this Agreement.
          (b) In order for the parties hereto to perform their respective
obligations hereunder, each party shall furnish to the other party such reports,
information or documentation supplementary to the information contained in the
documents and schedules delivered pursuant hereto and deliver such reports,
information or documentation as may reasonably be requested by such party and as
are reasonably normal and customary in the mortgage loan servicing industry.
          (c) Seller and Purchaser shall each execute and deliver to each other
all such other instruments or documentation as either may reasonably request in
order to effect the transfer, assignment and delivery to Purchaser of the
Servicing Rights and the consummation of the agreements hereunder, the
assumption by Purchaser of the obligations under the Servicing Rights, and the
release of Seller from the obligations under the Servicing Rights.

69



--------------------------------------------------------------------------------



 



Section 11.05. Solicitation.
     Without Seller’s prior written consent, which may be withheld by Seller in
its sole discretion, neither Purchaser nor any Affiliate shall solicit any
Mortgagor, or cause any Mortgagor to be solicited, for subordinate financing of
any Mortgage Loan or any investment or financial services or products,
including, without limitation, insurance and brokerage account services.
Purchaser (but not any of its Affiliates) may solicit Mortgagors for prepayment
of the related Mortgage Loans, but only if (i) Purchaser has obtained Seller’s
prior written consent, which will not be unreasonably withheld, (ii) such
solicitation is made in compliance with Applicable Requirements and (iii) upon
obtaining any positive responses to such solicitation, Purchaser either
(A) processes and closes the related Mortgage Loans pursuant to the Origination
Agreement (in the case of Mortgage Loans subject to the Origination Agreement)
or (B) forwards such responses to Seller for Seller to process and close (in the
case of Mortgage Loans not subject to the Origination Agreement). Any Servicing
Rights resulting from Mortgage Loans closed pursuant to subclause (A) or
subclause (B) of clause (iii) of the preceding sentence shall be sold to
Purchaser pursuant to this Agreement. Notwithstanding the foregoing, the
purchase agreements between MLCC and the following Investors prohibit
solicitation and, accordingly, Purchaser may not solicit Mortgagors for
prepayment of Mortgage Loans for such Investors: First American Bank Texas, SSB,
Redwood Trust, Inc., RWT Holdings, Inc., and Thornburg Mortgage Asset
Corporation. Neither Seller nor any of its Affiliates shall be prohibited from
soliciting any Mortgagor or causing any Mortgagor to be solicited for any
product or service now offered (or hereafter offered) by Seller or any Affiliate
of Seller, other than for prepayment of any Mortgage Loan. Purchaser shall not
prepare or disseminate, for compensation or otherwise, any mailing lists
relating to the Mortgagors, the Mortgage Loans, the Servicing Rights, or
otherwise, including any lists of Mortgagors, without Seller’s prior written
consent, which may be withheld by Seller in its sole discretion. The parties
hereto nevertheless agree that (i) either Purchaser, Seller or their Affiliates
may from time to time undertake promotions that are directed to either their own
general customer base or to the general public at large and that do not target
Mortgagors directly, including, without limitation, newspaper, radio and
television advertisements and mass mailing or telephone solicitations and that
(ii) offers by Purchaser, Seller or their Affiliates to refinance Mortgage Loans
in response to, or as a result of, contact initiated by such the related
Mortgagors or their representatives shall not constitute solicitation.
Section 11.06. Survival.
     Except as otherwise provided herein, all representations, warranties,
covenants, indemnities and other agreements of the parties to this Agreement set
forth herein or in any Exhibit, Schedule or other document or certificate
delivered or to be delivered pursuant hereto shall survive each applicable Sale
Date and each applicable Transfer Date regarding the Mortgage Loans sold and/or
transferred on those dates.
Section 11.07. Governmental Authorities; Laws and Severability.
     The terms and provisions of this Agreement are expressly made subject to
applicable federal and state statutes, laws, and rules and regulations
promulgated thereunder, as amended from time to time. Any rule, regulation or
administrative policy of any government agency having jurisdiction that relates
to the transfer of the Servicing Rights to Purchaser and that is in

70



--------------------------------------------------------------------------------



 



effect on each applicable Sale Date shall be deemed to be incorporated herein,
and shall supersede the terms of this Agreement, unless such incorporation shall
materially impair the contemplated benefits to be received by the parties
pursuant to this Agreement, in which event the parties shall renegotiate the
terms and conditions hereof to reflect a fair allocation of the economic
benefits contemplated hereby. In the event any provision of this Agreement is
deemed by a court of competent jurisdiction to be in violation of any of the
above, such provision shall be of no force or effect, and this Agreement shall
continue as though such superseded provision were not contained in this
Agreement.
Section 11.08. Form of Payment to be Made.
     Unless otherwise provided herein or agreed to in writing by the parties,
all payments contemplated herein shall be made by wiring immediately available
funds to the account designated by Seller or Purchaser, as applicable.
Section 11.09. Assignability; Sale of Servicing Rights.
          (a) Neither Seller nor Purchaser shall assign this Agreement, or
delegate any duty hereunder, without the prior written consent of the other
party. Notwithstanding the above prohibition, this Agreement may be assigned by
either party to such party’s Affiliate upon thirty (30) days’ prior written
notice to the other party hereto, provided the Affiliate is an Affiliate as of
the date hereof.
          (b) Purchaser shall not sell or transfer any Servicing Rights to any
Person without the prior written consent of Seller. In the event Purchaser
desires to sell any Servicing Rights, it shall first offer Seller the right to
purchase the Servicing Rights and a 75-day period within which to negotiate
mutually acceptable terms.
Section 11.10. Certain Costs.
     Seller shall pay all transfer fees and early termination penalties imposed
by Investors. Seller and Purchaser shall equally share the costs of (i) shipping
the Set-up Files and the Mortgage Files, (ii) any training required for
Purchaser’s employees to properly service the Mortgage Loans in accordance with
the provisions of Article X-A and (iii) duplicating any imaged documents. All
other costs of acquiring new servicing (such as mailings, new record input and
so forth) that normally accompany servicing transfers shall be borne by
Purchaser. Seller and Purchaser shall each bear the costs of their respective
due diligence fees and attorney’s fees.
Section 11.11. Notices.
     All notices, requests, demands and other communications that are required
or permitted to be given under this Agreement shall be in writing and shall be
deemed given if delivered personally, transmitted by facsimile (and
telephonically confirmed), mailed by registered or certified mail, return
receipt requested, or sent by commercial overnight courier to the other party at
the following address:

71



--------------------------------------------------------------------------------



 



If to Purchaser, to:
Cendant Mortgage Corporation
3000 Leadenhall Road
Mt. Laurel, New Jersey 08054
Attn: Robert E. Groody
Chief Financial Officer
Ph: (856) 917-6822
Fax: (856) 917-6910
With a Copy to:
Cendant Mortgage Corporation
3000 Leadenhall Road
Mail Stop LGL
Mt. Laurel, New Jersey 08054
Attn: William Brown, Esq.
General Counsel
Ph: (856) 917-9403
Fax: (856) 917-9422
If to Seller, to:
Merrill Lynch Credit Corporation
4802 Deer Lake Drive East
Jacksonville, Florida 32246
Attn: Robert J. Smith
Title: Senior Vice President
Ph: (904) 218-6056
Fax: (904) 218-6114

72



--------------------------------------------------------------------------------



 



With a Copy to:
Merrill Lynch Credit Corporation
4802 Deer Lake Drive East
Jacksonville, Florida 32246
Attn: John J. Donlon
General Counsel
Ph.: (904) 218-8830
Fax: (904) 218-8848
or to such other address as Purchaser or Seller shall have specified in writing
to the other.
Section 11.12. Entire Agreement: Construction.
     The Transaction Agreements constitute the entire agreement between the
parties with respect to the subject matter hereof. No amendments, modifications,
or supplements of this Agreement shall be binding unless executed in writing by
the parties hereto. Reference to Sections, Subsections, Schedules, or Exhibits
in this Agreement are to Sections and Subsections of, and Schedules and Exhibits
to, this Agreement. The Schedules and Exhibits are part of this Agreement.
Accounting terms not otherwise defined herein have the meanings assigned to them
in accordance with generally accepted accounting principles. The words “herein”,
“hereby”, “hereunder” and other words of similar import refer to this Agreement
as a whole and not to any particular provision. This Agreement and all documents
relating thereto, including, without limitation, (i) consents, waivers and
modifications that may hereafter be executed, (ii) documents received by any
party at the closing, and (iii) financial statements, certificates and other
information previously or hereafter furnished, may be reproduced by any
photographic, photostatic, microfilm, micro-card, miniature photographic or
other similar process. The parties agree that any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding, whether or not the original is in existence and whether or not such
reproduction was made by a party in the regular course of business, and that any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.
Section 11.13. Binding Effect.
     This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective permitted successors and permitted assigns.
Section 11.14. Headings; Plurals; Genders.
     Section and Article headings are for reference purposes only and shall not
be deemed to have any substantive effect. In construing the words of this
Agreement, plural constructions will include the singular, and singular
constructions will include the plural. No significance will be attached to
whether a pronoun is masculine, feminine, or neuter.

73



--------------------------------------------------------------------------------



 



Section 11.15. Applicable Law.
     This Agreement shall be construed in accordance with and governed by the
substantive laws of the state of New York applicable to agreements made and to
be performed in the state of New York and the obligations, rights and remedies
of the parties hereto shall be determined in accordance with such laws.
Section 11.16. Counterparts.
     This Agreement may be executed in any number of counterparts, all of which,
taken together, shall constitute one and the same Agreement. The parties hereto
agree that the closing of this transaction may occur with the execution of the
Transaction Agreements by each party and the exchange of signatures by telefax,
with original, signed Transaction Agreements to follow by overnight mail.
Section 11.17. Waivers.
     No term or provision of this Agreement may be waived or modified unless
such waiver or modification is in writing and signed by the party against whom
such waiver or modification is sought to be enforced. The waiver by either party
hereto of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any other or subsequent breach.
Section 11.18. Publicity.
     Except as required by applicable law, neither party hereto shall issue a
press release or similar announcement or communication relating to this
Agreement or the transactions contemplated herein using the other party’s name
without such other party’s prior written consent.
Section 11.19. No Third Party Beneficiaries.
     Except as expressly provided herein, nothing in this Agreement is intended
to confer any right, remedy, obligation or liability upon any Person other than
the parties hereto and their respective successors and permitted assigns.
Section 11.20. Attorney Fees, Costs, etc.
     If any action at law or in equity, including an action for declaratory
relief, is brought to enforce or interpret the provisions of this Agreement, the
prevailing party shall be entitled to recover reasonable attorney fees and court
costs from the other party. Such fees may be set by the court in the trial of
such action or may be enforced in a separate action brought for that purpose.
Such fees shall be in addition to any other relief that may be awarded.
Section 11.21. Merger or Consolidation of Seller and Purchaser.
          (a) Seller and Purchaser shall each keep in full effect, their
respective existences, rights and franchises as corporations in the states of
their incorporation except as permitted herein, and will obtain and preserve
their respective qualifications to do business as foreign entities in each

74



--------------------------------------------------------------------------------



 



jurisdiction in which such qualification is or shall be necessary to:
(i) protect the validity and enforceability of this Agreement, or of any of the
Mortgage Loans; and/or (ii) and to perform their respective duties under this
Agreement.
          (b) Subject to each party’s right pursuant to Section 11.23, to
terminate this Agreement upon the occurrence of an event described in
Section 11.23(ii), any entity into which Seller or Purchaser may be merged or
consolidated, or any entity resulting from any merger, conversion or
consolidation to which Seller or Purchaser shall be a party, or any entity
succeeding to the business of Seller or Purchaser, shall be the successor of
Seller or Purchaser hereunder, without the execution of filing of any paper or
any further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding; provided, however, that for mergers prior to each
applicable Transfer Date, the successor or surviving entity shall be an
institution whose business is the origination or servicing of mortgage loans,
unless otherwise consented to by Purchaser or Seller, as applicable, and shall
be qualified to service mortgage loans on behalf of FNMA.
Section 11.22. Term of Agreement.
     This Agreement shall terminate at the close of business on December 31,
2002 unless renewed pursuant to the written agreement of Seller and Purchaser.
Section 11.23. Termination.
     Notwithstanding Section 11.22, this Agreement may be terminated at any time
by the applicable party, (i) upon a material adverse change in the other party’s
standing with HUD, FNMA, FHLMC or GNMA, (ii) upon any merger, sale of
substantially all of such party’s assets, or sale of a controlling interest that
results in a change in control of such party (other than any such change of
control that results in such party being owned or controlled by an Affiliate of
such party in existence on the date of this Agreement), (iii) under the
circumstances specified in Section 3.01(b)(ii), (iv) under the circumstances
specified in Section 4.01(e), (v) under the circumstances specified in
Section 9A.01(f)(vi) under the circumstances specifies in Section is 11.25,
(vii) upon the material breach, by the other party, of any other term, covenant,
agreement, representation or warranty in this Agreement that has not been cured
after written notice and a thirty (30) day curative period, (viii) following
entry against the other party of a decree or order of a court or agency or
supervisory authority having jurisdiction for the appointment of a trustee,
conservator, receiver, liquidator, assignee, custodian or sequestrator (or other
similar official) for the other party in any federal or state bankruptcy,
insolvency, readjustment of debt, marshaling of assets and liabilities or
similar proceedings, or for the winding-up or liquidation of its affairs, if
such decree or order has remained in force undischarged or unstayed for a period
of sixty (60) days, (ix) upon consent by the other party to the appointment of a
trustee, conservator, receiver, liquidator, assignee, custodian or sequestrator
(or other similar official) in, or commencement by the other party of a
voluntary case under, any federal or state bankruptcy insolvency, readjustment
of debt, marshaling of assets and liabilities or similar proceedings of or
relating to the other party or of or relating to all or substantially all of the
other party’s property or (x) upon the other party’s (A) admitting in writing
its inability to pay its debts generally as they become due, (B) filing a
petition to take advantage of any applicable insolvency or reorganization
statute, (C) making an assignment for the benefit of its creditors or
(D) voluntarily suspending payment of its obligations.

75



--------------------------------------------------------------------------------



 



Section 11.24. Cross Default.
     In the event of a default (that remains uncured after the expiration of any
applicable cure period, if any) under either (i) the MLCC Portfolio Servicing
Agreement, (ii) the Subservicing Agreement, (iii) the Securitized Loan Primary
Servicing Agreement and/or (iv) the Permission Agreement, Seller may at its
option terminate this Agreement.
Section 11.25. Failure of Purchaser to Maintain Service Standards.
          (a) If, as evidenced by the monthly reports that Purchaser is required
to furnish to Seller pursuant to Section II of the Operations Guide, any service
standard set forth in Section I of the Operations Guide is not satisfied (a
“Service Deficiency”) during [* * *], at Seller’s request Purchaser shall
develop a plan describing the countermeasures and targets/goals Purchaser will
use to correct the Service Deficiency, and Purchaser shall present such plan to
Seller within 15 days after Seller has notified Purchaser of the Service
Deficiency. Within 15 days after receiving the plan from Purchaser, Seller shall
either (x) accept the plan or (y) instruct Purchaser to modify the plan, and, in
the case of clause (y), Purchaser shall make such modifications. Unless Seller
agrees otherwise, Purchaser shall cure the Service Deficiency within 60 calendar
days (the “Level I Curative Period”) from the date on which Seller has accepted
the plan or notified Purchaser of the modifications to be made to the plan.
          (b) If Purchaser fails to correct any Service Deficiency by the end of
the Level I Curative Period, then, for a period not to exceed 90 days from the
end of any Level I Curative Period, Purchaser shall pay Seller liquidated
damages of $[* * *]. Purchaser shall pay such liquidated damages to Seller by
wire transfer of immediately available funds within five (5) Business Days after
receipt of an invoice from Seller. If a Service Deficiency has not been cured
within such 90-day period, Seller may at its sole option, within sixty (60) days
thereafter, terminate this Agreement and any or all other Transaction
Agreements.
          (c) If a Service Deficiency has not been cured and Seller elects not
to terminate this Agreement as provided for in Section 11.25(b), then within
fifteen (15) days of Seller’s request, Purchaser shall develop and present a
plan to Seller describing new countermeasures and targets/goals which Purchaser
will use to correct the Service Deficiency. Following receipt of the plan,
Purchaser and Seller shall follow and be subject to the requirements of
Section 11.25(a) and (b), including but not limited to the liquidated damages
and termination provisions.
          (d) The remedies set forth in this Section 11.25 shall be in
furtherance of, and not in limitation of, Seller’s remedies under this Agreement
and the other Transaction Agreements.
Section 11.26. Effect of Termination of Agreement.
     In the event this Agreement is terminated pursuant to the provisions
hereof:
     (i) Seller’s obligation hereunder to sell, and Purchaser’s obligation
hereunder to buy,
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

76



--------------------------------------------------------------------------------



 



Subsequent Flow Offering Servicing Rights and Quarterly Bulk Offering Servicing
Rights shall terminate. No Subsequent Flow Offering Sale Date or Quarterly Bulk
Offering Sale Date shall take place after such termination.
     (ii) Articles X and X-A, Sections 11.02, 11.03, 11.05, 11.06, 11.09(b),
11.18 and 11.25 and this Section 11.26 shall remain in effect after such
termination, and all provisions relating to the allocation of responsibility for
costs incurred by Seller and/or Purchaser shall remain in effect with respect to
acts occurring before such termination.
     (iii) If a Repricing Event results in the termination by Seller of this
Agreement, then Purchaser shall have the right to request a change to the
subservicing compensation as more specifically provided for in the Subservicing
Agreement and the Securitized Loan Primary Servicing Agreement.
     (iv) If Seller terminates this Agreement and any or all of the other
Transaction Agreements, the remedies for liquidated damages set forth in
Section 11.25 shall not apply as to any mortgage loan that Purchaser continues
to service.

77



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned parties has caused this Servicing
Rights Purchase and Sale Agreement to be duly executed by a duly authorized
representative, all as of the date first written above.
“SELLER”
MERRILL LYNCH CREDIT CORPORATION

         
By:
  /s/ Robert J. Smith
 
    Name: Robert J. Smith     Title: Senior Vice President    

“PURCHASER”
CENDANT MORTGAGE CORPORATION

         
By:
  /s/ Robert E. Groody
 
    Name: Robert E. Groody     Title: Senior Vice President    

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
 
AMENDMENT AGREEMENT NO. 1
By And Between
MERRILL LYNCH CREDIT CORPORATION
and
CENDANT MORTGAGE CORPORATION
Dated As Of
January 2, 2000
 

 



--------------------------------------------------------------------------------



 



AMENDMENT AGREEMENT NO. 1
          AMENDMENT AGREEMENT NO. 1, dated as of January 2, 2001 (this
“Agreement”), by and between MERRILL LYNCH CREDIT CORPORATION, a Delaware
corporation, with offices located at 4802 Deer Lake Drive East, Jacksonville,
Florida 32246 (“MLCC”), and CENDANT MORTGAGE CORPORATION d/b/a PHH Mortgage
Services, a New Jersey corporation, with offices located at 3000 Leadenhall
Road, Mt. Laurel, New Jersey 08504 (“Cendant”).
          WHEREAS, MLCC and Cendant are parties to a Servicing Rights Purchase
and Sale Agreement, dated as of January 28, 2000 (the “Servicing Agreement”), a
copy of which is attached hereto as Exhibit A;
          WHEREAS, MLCC and Cendant are parties to a Portfolio Servicing
Agreement, dated as of January 28, 2000 (the “Portfolio Agreement”), a copy of
which is attached hereto as Exhibit B;
          WHEREAS, MLCC and Cendant are parties to a Loan Sub-Servicing
Agreement, dated as of January 28, 2000 (the “Sub-Servicing Agreement”), a copy
of which is attached hereto as Exhibit C;
          WHEREAS, MLCC and Cendant have entered into a Servicing Rights
Purchase and Sale Agreement, a Trademark Use Agreement, an Origination
Assistance Agreement and a Loan Purchase and Sale Agreement, each dated as of
December 15, 2000 and each with an effective date as of the date hereof
(collectively, the “New Agreements”); and
          WHEREAS, each of MLCC and Cendant, having entered into the New
Agreements, wishes to amend the Servicing Agreement, the Portfolio Agreement and
the Sub-Servicing Agreement in order to properly reflect the current
relationships between the parties;
          NOW, THEREFORE, in consideration of the foregoing and the respective
covenants and agreements set forth in this Agreement, the parties hereto agree
as follows:
          SECTION 1. Amendments to the Servicing Agreement. The Servicing
Agreement is hereby amended as follows:
          (a) Section 1.01. Section 1.01 of the Servicing Agreement is amended
by:

  i.   Deleting the definition of “Additional Collateral” and replacing it with
the following: “Additional Collateral means, with respect to any Mortgage 100
Loan or Parent Power Mortgage Loan, the marketable securities subject to a
security interest pursuant to the related Mortgage 100 Pledge Agreement or the
Parent Power Guaranty and Security Agreement for Securities Account.”     ii.  
Deleting the definition of “Cendant Mortgage Loan” and replacing it with the
following: “Cendant Mortgage Loan means a

1



--------------------------------------------------------------------------------



 



      Mortgage Loan originated by Purchaser pursuant to either (i) the 1997
Origination Agreement or (ii) the 2000 Origination Agreement.”     iii.   Adding
the words “as amended from time to time in accordance with the terms thereof” to
the end of the definition of “MLCC Portfolio Servicing Agreement.”     iv.  
Deleting the definition of “Origination Agreement” and replacing it with the
following: “Origination Agreements means the 1997 Origination Agreement and the
2000 Origination Agreement.”     v.   Adding the following definition: “1997
Origination Agreement means the Mortgage Loan Purchase and Services Agreement
dated as of September 24, 1997 between Seller and PHH Mortgage Services
Corporation, as the same may be amended from time to time in accordance with the
terms thereof.”     vi.   Adding the following definition: “2000 Origination
Agreement means the Origination Assistance Agreement dated as of December 15,
2000 between the Seller and the Purchaser, as the same may be amended from time
to time in accordance with the terms thereof.”     vii.   Deleting the
definition of “Permission Agreement” and replacing it with the following
definition: “Permission Agreement means (i) from January 28, 2000 through
January 1, 2001, the Permission Agreement dated as of January 28, 2000 between
Seller and Purchaser and (ii) on and after January 2, 2001, the Trademark Use
Agreement.”     viii.   Adding the following definition: “Trademark Use
Agreement means the Trademark Use Agreement dated as of December 15, 2000, with
an effective date as of January 2, 2001, between Seller and Purchaser.     ix.  
Deleting the first sentence of the definition of “Quarterly Bulk Mortgage Loan”
and replacing it with the following sentence: “Quarterly Bulk Mortgage Loan
means (a) any Mortgage Loan purchased by Seller through its correspondent
lending network, (b) on or prior to January 1, 2001, a construction loan that
has been converted to a permanent Mortgage Loan, (c) on and after January 2,
2001, a construction loan that has been converted to a PrimeFirst® Mortgage Loan
(as contemplated by the 2000 Origination Agreement), or (d) any other mortgage
loan that the parties may mutually agree to designate.”

2



--------------------------------------------------------------------------------



 



  x.   Adding the following definition: “PrimeFirst® Mortgage Loan means an
adjustable rate loan offered by MLCC in which the monthly debt repayments
thereunder for approximately the first 120 months of the term thereof are
interest only.”     xi.   Replacing the word “Losses” each time it appears in
clause (a) of the definition of “Recourse Obligation” with the word “losses.”  
  xii.   Adding the words “as amended from time to time in accordance with the
terms thereof’ to the end of the definition of “Securitized Loan Primary
Servicing Agreement.”     xiii.   Replacing the words “permitted successors and
assigns” in the definition of “Seller” with the words “successors and permitted
assigns.”     xiv.   Deleting the first sentence of the definition of
“Subsequent Flow Mortgage Loans” and replacing it with the following sentence:
“Subsequent Flow Mortgage Loans means Mortgage Loans originated after March 10,
2000; provided, however, that on and after January 2, 2001, ‘Subsequent Flow
Mortgage Loans’ shall mean only PrimeFirst® Mortgage Loans originated pursuant
to the 2000 Origination Agreement.”     xv.   Deleting the definition of
“Transaction Agreements” and replacing it with the following definition:
“Transaction Agreements means this Agreement, the Permission Agreement, the MLCC
Portfolio Servicing Agreement, the 2000 Origination Agreement, the Loan Purchase
and Sale Agreement dated as of December 15, 2000 between Purchaser and Seller,
and the Equity Access® and Omega Subservicing Agreement dated as of January 2,
2001 between Purchaser and Seller; provided, however, that the term Transaction
Agreements’ shall not include any agreements which have been terminated in
accordance with their respective terms.”     xvi.   Adding the following
definition: “Account Number means an account number or similar form of access
number relating to a Borrower’s Mortgage Loan or other financial product or
service with or from Seller other than any internal identifying number assigned
by Purchaser to the Mortgage Loan.”     xvii.   In the definition of “Applicable
Requirements,” (A) adding “collectively, (1)” between the words “reference” and
“with” in the first line thereof, (B) replacing the first parenthetical in
clause (b) with the following words “(including laws, statutes, rules,
regulations, administrative interpretations and ordinances as well as any of the
foregoing requirements applicable to Seller by virtue

3



--------------------------------------------------------------------------------



 



      of its state licenses, qualifications and exemptions and by virtue of its
being a subsidiary of Merrill Lynch Bank USA)”, (C) deleting the word “and”
immediately prior to clause (f), and (D) adding the following to the end of such
definition: “and (g) any applicable MLCC or Merrill Lynch Bank USA internal
policies and procedures, as revised from time to time in accordance with the
terms hereof, and (2) the Foreign Corrupt Practices Act of 1977, as amended.”  
  xviii.   Adding the following definition: “Borrower Information means any
personally identifiable information or records in any form (written, electronic,
or otherwise) relating to a Borrower, including, but not limited to, a
Borrower’s name, address, telephone number, loan number, loan payment history,
delinquency status, insurance carrier or payment information, tax amount or
payment information; the fact that the Borrower has a relationship with Seller;
and any other personally identifiable information.”     xix.   Adding the
following definition: “Law means any United States federal, state or local
statute, law, ordinance, regulation, rule, code, order; requirement, judgment,
decree, writ, injunction or rule of law (including common law).”     xx.  
Adding the following definitions: “MLCC Data means any data, databases, reports
and records relating to financial products from or services with MLCC,
including, without limitation, Account Numbers, Borrower Information, and data
derived therefrom.”     xxi.   Adding the following definitions: “MLCC Services
shall mean collectively, the Origination Services and Purchaser’s obligations
under the Servicing Rights.”     xxii.   Adding “(including the MLCC Data with
respect thereto)” between the words “loan” and “other” in the second line of the
definition of “Mortgage Loan.”     xxiii.   Adding the following definition:
“Origination Services shall mean the loan origination services to be performed
by Purchaser for and on behalf of Seller as detailed in the Origination
Agreement.”     xxiv.   Adding the following definition: “Personnel of a Party
shall mean such Party, its employees, subcontractors, consultants,
representatives and agents.”     xxv.   Adding the following definition:
“Software means the proprietary computer software programs, and related Software
Documentation,

4



--------------------------------------------------------------------------------



 



      listed on Exhibits A, B and C of the Licensing Agreement, excluding any
Third Party Software that may be embedded therein.”     xxvi.   Adding the
following definition: “Software Documentation means, with respect to any
Software, the operating instructions and user, installation, set-up,
configuration, training and support manuals for the Software or any part
thereof, whether prepared by Seller or any Third Party, in any form or medium
whatsoever.”     xxvii.   Adding the following definition: “Termination
Assistance Period shall have the meaning set forth in Section 11.26.”    
xxviii.   Adding the following definition: “Termination Assistance Services
shall have the meaning set forth in Section 11.23.”     xxix.   Adding the
following definition: “Third Party Software means any software or program and
related Software Documentation incorporated into or used separately or in
connection with the Software, that is owned by a Third Party and licensed to
Seller.”     xxx.   Adding the following definition: “Borrower means the
borrower with respect to any Mortgage Loan.”

          (b) Section 2.01(a). The second sentence of Section 2.01(a) of the
Servicing Agreement is amended by:

  i.   Replacing the word “For” at the beginning of such sentence with the words
“With respect to.”     ii.   Inserting the word “such” between the words “all”
and “Mortgage” in clause (i) of such sentence.

          (c) Section 3.01(a). The second sentence of Section 3.01(a) of the
Servicing Agreement is amended by replacing the last four words of such sentence
(“any such Mortgage Loan”) with the words “any Mortgage Loan described in the
preceding clause (i).”
          (d) Section 3.02(a). The second sentence of Section 3.02(a) of the
Servicing Agreement is amended by deleting the word “Initial” in the first line
thereof.
          (e) Section 3.02(b). The first sentence of Section 3.02(b) of the
Servicing Agreement is amended by deleting the word “Initial” in the fourth line
thereof.
          (f) Section 4.01(e). Section 4.01(e) of the Servicing Agreement is
amended by:

  i.   Deleting the last two sentences thereof in their entirety.

5



--------------------------------------------------------------------------------



 



  ii.   The second sentence is amended by (A) replacing the words
“Prospectively, in the event that either party to this Agreement believes, in
good faith,” with the words “The parties acknowledge,” and (B) deleting the
words “, then such party shall provide written notice to the other of the
purported change in the Applicable Requirements.”     iii.   The third sentence
is amended by replacing the words “Thereafter, the” with the word “The” and
replacing the words “the purported” with the word “this.”

          (g) Section 4.03. Section 4.03 of the Servicing Agreement is amended
by:

  i.   In paragraph (c), replacing the word “Losses” each time it appears with
the word “losses.”     ii.   In paragraph (d), inserting the words “During the
MLCC Interim Servicing Period,” at the very beginning of such paragraph.    
iii.   In paragraph (e), inserting the words “, during the MLCC Interim
Servicing Period’,” between the words “that” and “Seller” in the first line
thereof.

          (h) Section 4.06(b). Section 4.06(b) of the Servicing Agreement is
amended by inserting “(i)” before the beginning of the first sentence thereof.
          (i) Section 4.07. Section 4.07 of the Servicing Agreement is amended
by inserting the words “(or Purchaser on behalf of Seller)” between the words
“Seller” and “and” in the first line of the second paragraph thereof.
          (j) Section 4.09(a). Section 4.09(a) of the Servicing Agreement is
amended by inserting the word “such” (i) between the words “each” and “Transfer”
in the second sentence thereof and (ii) between the words “each” and
“applicable” in the third sentence thereof.
          (k) Section 4.15. Section 4.15 of the Servicing Agreement is amended
by:

  i.   In paragraph (a), replacing the words “except a” with “other than any” in
the first parenthetical in the first sentence thereof.     ii.   In paragraph
(a), inserting the words “(other than any Cendant Mortgage Loan)” between the
word “Loan” and “within” in the third sentence thereof.     iii.   In paragraph
(a), inserting the word “such” between the words “any” and “Mortgage” in the
fifth sentence thereof.

6



--------------------------------------------------------------------------------



 



  iv.   In paragraph (a), inserting the word “such” between the words “each” and
“original” in the last sentence thereof.     v.   In paragraph (c), inserting
the words “(other than any Cendant Mortgage Loan)” between the words “Loan” and
“Seller” in the first sentence thereof.     vi.   Adding at the end of such
section the following text as subparagraph (g): “(g) For the avoidance of doubt,
the parties hereto acknowledge and agree (i) that any obligations set forth in
this Section 4.15 shall not apply with respect to any Mortgage Loan which is
also a Cendant Mortgage Loan and (ii) that the payment holdback provisions of
subparagraph (f) of this Section 4.15 shall not apply with respect to any
Cendant Mortgage Loan.”

          (1) New Sections 4.36 - 4.40. The Servicing Agreement is amended by
adding the following new sections, to be numbered 4.36 through 4.40:
Section 4.36 Work Policy. Personnel of either Party working on the premises of
the other Party (excluding in the case of Purchaser, premises of Seller leased
to Purchaser), and all other Personnel required by Law or government rules or
regulations, shall comply with the safety, security and other regulations of the
other Party generally applicable to its outside contractors and Personnel
particular to each work location, including, where applicable, internal security
department fingerprinting, photographing and screening processes. Personnel of a
Party, when deemed appropriate by the other Party, will be issued visitor
identification cards. Each such card will be surrendered by upon demand by the
other Party or upon termination of this Agreement or completion of the relevant
MLCC Services. Unless otherwise agreed by the Parties, Personnel of each Party
will observe the working hours, working rules, and holiday schedules of the
other Party while working on the other Party’s premises (excluding in the case
of Purchaser, premises of Seller leased to Purchaser). Each Party shall advise
the other Party immediately in the event that any Personnel with security access
to any premises of the other Party (i) is no longer assigned to perform MLCC
Services, or (ii) is no longer employed by such Party.
Section 4.37 Use of Hardware and Software. In the event that Purchaser shall be
performing MLCC Services on behalf of Seller and any third party utilizing
common hardware and/or Software, Seller shall have the right, on reasonable
notice to Purchaser and at Seller’s sole cost and expense, to audit such
hardware and Software to ensure segregation of MLCC Data from third party data
adequate to prevent unauthorized disclosure of MLCC Data to third parties, and
to ensure the security of MLCC Data in accordance with normal industry
practices, provided that such audit shall not disrupt Purchaser’s ability to
perform the MLCC Services.

7



--------------------------------------------------------------------------------



 



Section 4.38. Technical Architecture Standards. On notice thereof, Purchaser
shall comply with all reasonable Seller information management technical
architecture standards related to interfacing with Seller systems, as identified
and amended by Seller from time to time.
Section 4.39. Compliance with Policies. Purchaser shall, upon notice thereof by
Seller, comply with all of Seller’s commercially reasonable policies and
procedures regarding security and safeguarding of MLCC Data.
Section 4.40. Continuation of MLCC Services. Purchaser acknowledges that the
provision of MLCC Services is critical to the business and operations of Seller.
In the event of a fee dispute between Seller and Purchaser pursuant to which
either Party in good faith believes it is entitled to withhold payment of the
disputed amount or for which either Party in good faith believes payment is due,
each Party shall continue to perform its obligations under the Ancillary
Agreements, including continuing to pay undisputed amounts. Neither Party shall
not under any circumstances suspend or disrupt, or seek any injunctive or other
equitable relief for the purpose of suspending or disrupting, directly or
indirectly, provision of the services to the other Party under the Ancillary
Agreements or the normal business operations of the other Party.
          (m) New Article IV-A. The Servicing Agreement is amended by adding the
following text as new Article IV-A, to be labeled “Mutual Representations:”
          “Each Party hereby represents and warrants to the other Party as
follows:
Section 4A.01. Kickbacks. No employee, agent or representative of the other
Party has been offered, shall be offered, has received, or shall receive,
directly or indirectly, from such Party, any gratuities, merchandise, cash,
services benefit, fee, commission, dividend, gift, or other inducements or
consideration of any kind in connection with this Agreement.
Section 4A.02. Government Officials. No person employed by such Party in
connection with the performance of its obligations under this Agreement is an
official of the government of any foreign country, or of any agency thereof, and
no part of any moneys or consideration paid to such Party hereunder shall accrue
for the benefit of any such official.
Section 4A.03. No Relation. No individual who will receive specific compensation
from such Party as a result of the execution of this Agreement is related to any
public official or official of any issuer of municipal securities. For purposes
of this Section, the term “official of an issuer of municipal securities” means
any person who is an incumbent, candidate or successful candidate (a) for
elective office of any issuer which office is directly or indirectly responsible
for, or can influence the outcome of, the hiring of a broker, dealer or
municipal securities dealer for municipal securities business by such issuer, or
(b) for any elective office of a state or of any political subdivision, which
office has authority to appoint any official(s) of such issuer. The term
“related” applies when a person is related by blood or marriage.”
          (n) Section 5.09(d)(iii). Section 5.09(d)(iii) of the Servicing
Agreement is amended by inserting the words “(other than Purchaser)” between the
words “Originator” and “or” in the second sentence thereof.

8



--------------------------------------------------------------------------------



 



          (o) Section 5.09(h). Section 5.09(h) of the Servicing Agreement is
amended by:

  i.   Inserting the words “(if not the Purchaser)” between the words
“Originator” and “and” in the first sentence thereof.     ii.   Inserting the
words “(other than Purchaser)” between the words “Originator” and “was” in the
last sentence thereof.

          (p) Section 5.09(n). Section 5.09(n) of the Servicing Agreement is
amended by inserting the words “(other than Purchaser)” between the words
“Originator” and “and/or” in the first sentence thereof.
          (q) Section 5.09(t). Section 5.09(t) of the Servicing Agreement is
amended by deleting the words “None of the Mortgage Loans are subject to
bi-weekly payment plans, and the” in second to last sentence of such section and
inserting the word “The” in lieu thereof.
          (r) Section 5.09(y). Section 5.09(y) of the Servicing agreement is
amended by inserting the words “(other than Purchaser)” between the words
“Originator” and “or” in the fourth line of the first sentence thereof.
          (s) Section 5.09(gg). Section 5.09(gg) of the Servicing Agreement is
amended by inserting the words “which is not a Cendant Mortgage Loan” between
the words “Loan” and “Seller” in the first line thereof.
          (t) Section 5.17. Section 5.17 of the Servicing Agreement is amended
by inserting the words “(unless the Purchaser was the Originator)” between the
words “Originators” and “or” in the third line thereof.
          (u) Section 5.18. Section 5.18 of the Servicing Agreement is amended
by deleting the text of such section and replacing it with the following:
“Notwithstanding anything to the contrary contained in this Agreement, no
representation or warranty is made by the Seller at any time with respect to any
Cendant Mortgage Loan to the extent such representation or warranty relates to
any act or omission of Purchaser in connection with the origination of such
Cendant Mortgage Loan.”
          (v) [Reserved.]
          (w) Section 8.06. Section 8.06 of the Servicing Agreement is amended
by inserting the following after the last word in such section: “and except as
set forth in Section 5.18.”
          (x) Section 9A.01. Section 9A.01(d) of the Servicing Agreement is
amended by (i) deleting the words “grounds for Seller, in its sole discretion,
to terminate (i) this Agreement pursuant to Section 11.23(vii) and (ii) any
other Transaction Agreement(s)” and inserting the words “a Service Deficiency
for purposes of Section 11.25” in lieu thereof and (ii) deleting the last
sentence of paragraph (f) in its entirety.

9



--------------------------------------------------------------------------------



 



          (y) Section 10.01(f). Section 10.01(f) of the Servicing Agreement is
amended by adding the words “(other than with respect to any Cendant Mortgage
Loan)” between the words “Note” and “to.”
          (z) Section 10.02(a)(ii). Section 10.02(a)(ii) of the Servicing
Agreement is amended by inserting the words “(other than Purchaser)” between the
words “Originator” and “or” in the third line of the first sentence thereof.
          (aa) Section 11.02(a). Section 11.02(a) of the Servicing Agreement is
amended by adding the words “(including outside accountants)” between the words
“accountants” and “and” in clause (ii) of the first sentence thereof.
          (bb) Section 11.05. Section 11.05 of the Servicing Agreement is
amended by:

  (i)   Deleting the first sentence thereof and replacing it with the following:
“Without Seller’s prior written consent, which consent may be withheld by Seller
in its sole discretion, neither Purchaser nor any Affiliate of Purchaser shall
solicit any Mortgagor, or cause any Mortgagor to be solicited, for subordinate
financing of any Mortgage Loan (other than subordinate financing arranged under
the Equity Access program) or any product or service whatsoever, including,
without limitation, any investment or financial services or products, insurance
products or services and brokerage account services.”     ii.   Inserting the
word “respective” between the words “their” and “Affiliates” in each of clauses
(i) and (ii) of the last sentence of such section.

          (cc) Section 11.15. Section 11.15 of the Servicing Agreement is
amended by deleting the text in such section and inserting the following: “This
Agreement shall be governed by, and construed in accordance with, the laws of
the State of New York applicable to contracts executed in and to be performed in
that State. All actions and proceedings arising out of or relating to this
Agreement shall be heard and determined exclusively in any New York State court
or any federal court sitting in the County of New York. The parties hereto
expressly consent and agree to the exclusive jurisdiction of any such court or
venue therein.”
          (dd) Section 11.22. Section 11.22 of the Servicing Agreement is
amended by deleting the text contained in such section and inserting the
following: “This Agreement shall automatically expire and terminate upon the
earlier of (i) December 31, 2010 and (ii) the date upon which the 2000
Origination Agreement is terminated in accordance with the terms thereof. If the
2000 Origination Agreement shall have been extended for an extension term, this
Agreement shall be automatically extended for the same extension term without
any action by the parties hereto.”
          (ee) Section 11.23. Section 11.23 of the Servicing Agreement is
amended by:

10



--------------------------------------------------------------------------------



 



  i.   Deleting the text contained in each of clauses (ii), (iv), (v) and
(vi) in the first sentence of such section, and in each such clause, inserting
the words “intentionally omitted” in lieu thereof.     ii.   Adding the
following text at the end thereof: “Without limitation of the foregoing, if
(A) a PHH Competitor Change of Control (as defined in the 2000 Origination
Agreement) shall have occurred, then at any time after Seller shall have
received notice of such PHH Competitor Change of Control, Seller may, by giving
written notice thereof to Purchaser, terminate this Agreement as of a future
date specified in such notice of termination; or (B) a PHH Change of Control (as
defined in the 2000 Origination Agreement) (other than a PHH Competitor Change
of Control) shall have occurred, then at any time within 30 days after the two
year anniversary of such PHH Change of Control, Seller may, by giving written
notice thereof to Purchaser, terminate this Agreement as of a future date
specified in such notice of termination.”

          (ff) Section 11.24. Section 11.24 of the Servicing Agreement is
amended by deleting the text contained in such section in its entirety and
inserting the following in lieu thereof: “In the event of a default (that
remains uncured after the expiration of the applicable cure period, if any)
under any of (i) the Origination Assistance Agreement, (ii) the Loan Purchase
and Sale Agreement, (iii) the Trademark Use Agreement, and/or (iv) the MLCC
Portfolio Servicing Agreement, the non-defaulting party may, at its option,
terminate this Agreement.”
          (gg) Section 11.25. Section 11.25 of the Servicing Agreement is
amended by:

  i.   Deleting the words “terminate this Agreement and any or all other
Transaction Agreements” at the end of paragraph (b) and inserting “require
Purchaser to solicit bids for a subservicer as provided in paragraph (d) below”
in lieu thereof.     ii.   Deleting the words “terminate this Agreement as
provided for in Section 11.25(b)” in the first line of paragraph (c) and
inserting “solicit bids for a subservicer as provided in paragraph (d) below”
and deleting the words “and termination” in the last sentence of such
paragraph.”     iii.   Adding the following text as new paragraph (d):

“(d) In the event that Seller shall have the right to require Purchaser to
solicit bids for a Subservicer as provided in (b) above, then Purchaser, upon
Seller’s written demand, shall proceed as follows:
                  (i) Purchaser shall prepare a request for proposal (“RFP”) for
a Subservicer to assume Purchaser’s obligations relating to the Servicing
Rights. Purchaser shall

11



--------------------------------------------------------------------------------



 



submit such RFP to Seller for review within [* * *] of Seller’s written demand
that Purchaser solicit bids for a Subservicer. Purchaser shall incorporate
Seller’s reasonably requested revisions to such RFP within [* * *] of
Purchaser’s receipt of Seller’s requested revisions.
                  (ii) Purchaser shall submit the final RFP to no less than
three (3) residential Mortgage Loan servicers reasonably chosen by Seller.
                  (iii) Purchaser shall select the bid requested by Seller.
                  (iv) Purchaser shall pay the costs of the entity chosen by
Seller as the Subservicer to assume Purchaser’s obligations relating to the
Servicing Rights. If, however, the bid selected by Seller is the highest bid and
such bid exceeds the second highest bid by [* * *], then Seller shall be
responsible for the difference between the selected bid and [* * *] of the
second highest bid.”
                  iv. Relabeling current paragraph (d) as paragraph (e) and
deleting the words “and the other Transaction Agreements” in such paragraph.
     (hh) New Section 11.27. The Servicing Agreement is hereby amended by adding
the following new Section 11.27:
“Section 11.27 Termination Assistance. (a) Upon expiration or termination of all
or part of the MLCC Services for any reason, Purchaser shall for a period of one
(1) year (the “Termination Assistance Period”), upon Seller’s request and at
Seller’s expense, continue to provide the MLCC Services that were provided prior
thereto (“Termination Assistance Services”). In providing Termination Assistance
Services, Purchaser shall provide such reasonable cooperation and technical
assistance to Seller, or to a third-party service provider designated by Seller,
as required to facilitate the transfer of the affected MLCC Services to Seller
or such third-party service provider. The rights of Seller under this Section
shall be without prejudice to the Parties’ rights to pursue legal remedies for
breach of this Agreement, either for breaches prior to termination or during the
period this Agreement is continued in force post-termination. Termination
Assistance Services shall be provided for the same fees as prior to termination,
and Purchaser shall use commercially reasonable efforts to perform the MLCC
Services at the same service levels as prior to termination. MLCC hereby agrees
to continue to provide the services or meet its obligations contemplated to be
provided by it under this Agreement during the Termination Assistance Period in
order to assist Purchaser in complying with this Section 11.26(a).
(b) If and to the extent requested by Seller, whether prior to, upon, or
following any termination of this Agreement, Purchaser shall reasonably assist
Seller in developing a plan which shall specify the tasks to be performed by the
Parties in connection with the Termination Assistance Services and the schedule
for the performance of such tasks. The transition plan shall include
descriptions of the MLCC Services, service levels, fees, documentation and
access requirements that will promote an orderly transition of the MLCC
Services.
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

12



--------------------------------------------------------------------------------



 



(c) For a period of six (6) months following the Termination Assistance Period,
Purchaser shall: (i) answer all reasonable and pertinent verbal or written
questions from Seller regarding the MLCC Services on an “as needed” basis; and
(ii) deliver to Seller any remaining Seller-owned reports and documentation
still in Purchaser’s possession.”
     (ii) The Servicing Agreement is amended by replacing, throughout the entire
agreement, any reference to “the Origination Agreement” or any other similar
reference to “Origination Agreement” that connotes the singular form of such
definition, with “any Origination Agreement” or “the Origination Agreements” or
“the applicable Origination Agreement” or any other similar reference that
connotes the plural form of such definition, as the context may require.
          SECTION 2. Amendments to the Portfolio Agreement. The Portfolio
Agreement is hereby amended as follows:
          (a) Section 1.01. Section 1.01 of the Portfolio Agreement is amended
by:

  i.   Deleting the definition of “Additional Collateral” and replacing it with
the following: “Additional Collateral means with respect to any Mortgage 100
Loan or and Parent Power Mortgage Loan, the marketable securities subject to a
security interest pursuant to the related Mortgage 100 Pledge Agreement or the
Parent Power Guaranty and Security Agreement for Securities Account.”     ii.  
Deleting the definition of “Cendant Mortgage Loan” and replacing it with the
following: “Cendant Mortgage Loan means a Mortgage Loan originated by Purchaser
pursuant to either (i) the 1997 Origination Agreement or (ii) the 2000
Origination Agreement.”     iii.   In the definition of “Mortgage Loan,”
inserting the words “(or any Person on behalf of Owner)” between the words
“Owner” and “originates” in the third line thereof.     iv.   In the definition
of “Mortgage Loan Schedule,” inserting the words “(or any Person on behalf of
Owner)” between the words “Owner” and “originates” in the fourth line thereof.  
  v.   Deleting the definition of “Origination Agreement” and replacing it with
the following: “Origination Agreements means the 1997 Origination Agreement and
the 2000 Origination Agreement.”     vi.   Adding the following definition:
“1997 Origination Agreement means the Mortgage Loan Purchase and Services
Agreement dated as of September 24, 1997 between Seller and PHH Mortgage
Services Corporation, as the same may be amended from time to time in accordance
with the terms thereof.”

13



--------------------------------------------------------------------------------



 



  vii.   Adding the following definition: “2000 Origination Agreement means the
Origination Assistance Agreement dated as of December 15, 2000 between the
Seller and the Purchaser, as the same may be amended from time to time in
accordance with the terms thereof.”     viii.   Deleting the definition of
“Permission Agreement” and replacing it with the following definition:
“Permission Agreement means (i) from January 28, 2000 through January 1, 2001,
the Permission Agreement dated as of January 28, 2000 between Seller and
Purchaser and (ii) on and after January 2, 2001, the Trademark Use Agreement.”  
  ix.   Adding the following definition: “Trademark Use Agreement means the
Trademark Use Agreement dated as of December 15, 2000 between Seller and
Purchaser.”     x.   Deleting the definition of “Purchase and Sale Agreement”
and replacing it with the following definition: “Purchase and Sale Agreements
means the First Purchase and Sale Agreement and the Second Purchase and Sale
Agreement.”     xi.   Adding the following definition: “First Purchase and Sale
Agreement means the Servicing Rights Purchase and Sale Agreement dated as of
January 28, 2000, between the Owner, as seller, and the Company, as purchaser.”
    xii.   Adding the following definition: “Second Purchase and Sale Agreement
means the Servicing Rights Purchase and Sale Agreement dated as of December 15,
2000, between the Owner, as seller, and the Company, as purchaser.”     xiii.  
Adding the words “as amended from time to time in accordance with the terms
thereof’ to the end of the definition of “Securitized Loan Primary Servicing
Agreement.”     xiv.   Adding the words “as amended from time to time in
accordance with the terms thereof to the end of the definition of “Subservicing
Agreement.”     xv.   Deleting the definition of “Transaction Agreements” and
replacing it with the following definition: “Transaction Agreements, means this
Agreement, the Permission Agreement, the First Purchase and Sale Agreement, the
2000 Origination Agreement, the Loan Purchase and Sale Agreement dated as of
December 15, 2000 between Purchaser and Seller, and the Equity Access® and Omega
Subservicing Agreement dated as of January 2, 2001 between

14



--------------------------------------------------------------------------------



 



      Purchaser and Seller; provided, however, that the term “Transaction
Agreements” shall not include any agreements which have been terminated in
accordance with their respective terms.”     xvi.   In the definition of
“Applicable Requirements,” (A) adding “collectively, (1)” between the words
“reference” and “with” in the first line thereof, (B) replacing the first
parenthetical in clause (b) with the following words “(including laws, statutes,
rules, regulations, administrative interpretations and ordinances as well as any
of the foregoing requirements applicable to Company by virtue of its state
licenses, qualifications and exemptions and by virtue of its being a subsidiary
of Merrill Lynch Bank USA)”, (C) deleting the word “and” immediately prior to
clause (f), and (D) adding the following to the end of such definition: “and
(g) any applicable MLCC or Merrill Lynch Bank USA internal policies and
procedures, as revised from time to time in accordance with the terms hereof,
and (2) the Foreign Corrupt Practices Act of 1977, as amended.”

          (b) Section 2.01(i). Section 2.01(i) of the Portfolio Agreement is
amended by adding the following sentence at the end of such paragraph:
“Notwithstanding the foregoing, the Company acknowledges and agrees that the
Owner maintains agreements with document custodians selected by it from time to
time, pursuant to which such custodians maintain Mortgage Loan files on behalf
of the Owner. The Company agrees to cooperate with such custodians and request
from such custodians the documents and Mortgage Files required by the Company
which are maintained by such custodians (with a copy of such request sent to the
Owner).
          (c) Section 2.04(a). Section 2.04(a) of the Portfolio Agreement is
amended by adding the words “(including outside accountants)” between the words
“accountants” and “supervisory” in the first line thereof.
          (d) [Reserved.]
          (e) Section 5.02(a)(i). Section 5.02(a)(i) of the Portfolio Agreement
is amended by inserting the words “any custodian that maintains documents or
Mortgage Files on behalf of the Owner,” between the words “Owner,” and “any” in
the first line thereof.
          (f) Section 5.02(a)(ii). Section 5.02(a)(ii) of the Portfolio
Agreement is amended by inserting after the end of the first sentence the
following words: “The Company shall, as the Owner may request, either (A) enter
into such agreements with the Owner, in which case the Owner’s rights and
obligations thereunder shall be freely assignable and delegable to the
Subsequent Purchaser without any further action or consent by the Company, or
(B) enter into such agreement directly with the Subsequent Purchaser.”

15



--------------------------------------------------------------------------------



 



          (g) Section 5.02(a)(iii). Section 5.02(a)(iii) of the Portfolio
Agreement is amended by inserting the words “for the benefit of the Subsequent
Purchaser” after the words “Purchase and Sale Agreement” in the second line
thereof.
          (h) Section 5.02(a). Section 5.02(a) of the Portfolio Agreement is
amended by replacing the period at the end of subclause (vii) with a semicolon
and adding the word “and” after such inserted semicolon.
          (i) Section 8.01. Section 8.01 of the Portfolio Agreement is amended
by:

  (i)   Deleting the first sentence thereof and replacing it with the following:
“Without Owner’s prior written consent, which consent may be withheld by Owner
in its sole discretion, neither Company nor any Affiliate of Company shall
solicit any Mortgagor, or cause any Mortgagor to be solicited, for subordinate
financing of any Mortgage Loan (other than subordinate financing arranged under
the Equity Access program) or any product or service whatsoever, including,
without limitation, any investment or financial services or products, insurance
products or services and brokerage account services.”     (ii)   Inserting the
word “respective” between the words “their” and “Affiliates” in each of clauses
(i) and (ii) of the last sentence of such section.

     (j) Section 10.01. Section 10.01 of the Portfolio Agreement is amended by
deleting the text contained in clause (b) at the end of the first paragraph of
such section and inserting in lieu thereof the words “as to the First Purchase
and Sale Agreement, such agreement may be terminated as to the Subsequent Flow
Mortgage Loans and the Quarterly Bulk Mortgage Loans, as more particularly
defined therein.”
     (k) Section 10.02(b). Section 10.02(b) of the Portfolio Agreement is
amended by deleting the words “any or all other Transaction Agreements” at the
end of such section, and inserting the following in lieu thereof: “the First
Purchase and Sale Agreement as to the Subsequent Flow Mortgage Loans and the
Quarterly Bulk Mortgage Loans, as more particularly defined therein.”
     (1) Section 10.02(d). Section 10.02(d) of the Portfolio Agreement is
amended by deleting the words “and the other Transaction Agreements.”
     (m) Section 15.02(a). Section 15.02(a) of the Portfolio Agreement is
amended by adding the words “(including outside accountants)” between the words
“accountants” and “and” in the second line thereof.
     (n) Section 15.13. Section 15.13 of the Portfolio Agreement is amended by
deleting the text of such section in its entirety and replacing it with the
following: “This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York applicable to contracts executed in and
to be performed in that State. All

16



--------------------------------------------------------------------------------



 



actions and proceedings arising out of or relating to this Agreement shall be
heard and determined exclusively in any New York State court or any federal
court sitting in the County of New York. The parties hereto expressly consent
and agree to the exclusive jurisdiction of any such court or venue therein.”
     (o) The Portfolio Agreement is amended by replacing, throughout the entire
agreement, any reference to “the Origination Agreement” or any other similar
reference to “Origination Agreement” that connotes the singular form of such
definition, with “any Origination Agreement” or “the Origination Agreements” or
“the applicable Origination Agreement” or any other similar reference that
connotes the plural form of such definition, as the context may require.
     (p) The Portfolio Agreement is amended by replacing, throughout the entire
agreement (except as set forth in Section 2(j) above), any reference to “the
Purchase and Sale Agreement” or any other similar reference to “Purchase and
Sale Agreement” that connotes the singular form of such definition, with “any
Purchase and Sale Agreement” or “the Purchase and Sale Agreements” or “the
applicable Purchase and Sale Agreement” or any other similar reference that
connotes the plural form of such definition, as the context may require.
          SECTION 3. Amendments to the Sub-Servicing Agreement. The
Sub-Servicing Agreement is hereby amended as follows:
     (a) Section 7.01. Section 7.01 of the Sub-Servicing Agreement is amended
by:

  i.   Deleting the first sentence thereof and replacing it with the following:
“Without Servicer’s prior written consent, which consent may be withheld by
Servicer in its sole discretion, neither Subservicer nor any Affiliate of
Subservicer shall solicit any Mortgagor, or cause any Mortgagor to be solicited,
for subordinate financing of any Mortgage Loan (other than subordinate financing
arranged under the Equity Access program) or any product or service whatsoever,
including, without limitation, any investment or financial services or products,
insurance products or services and brokerage account services.”     ii.  
Inserting the word “respective” between the words “their” and “Affiliates” in
each of clauses (i) and (ii) of the last sentence of such section.

     (b) Section 14.01. Section 14.01 of the Sub-Servicing Agreement is amended
by (i) deleting the text “any other Transaction Agreement. (As” contained in the
first sentence of such section and inserting in lieu thereof the word “as” and
(ii) deleting the “)” at the end of the first sentence, as such first sentence
has been amended by clause (i) of this Section 3(b).

17



--------------------------------------------------------------------------------



 



     (c) Section 14.02(b). Section 14.02(b) of the Sub-Servicing Agreement is
amended by deleting the words “any or all other Transaction Agreements” at the
end of such section, and inserting the following in lieu thereof: “the First
Purchase and Sale Agreement as to the Subsequent Flow Mortgage Loans and the
Quarterly Bulk Mortgage Loans, as more particularly defined therein.”
     (d) Section 14.02(d). Section 14.02(d) of the Sub-Servicing Agreement is
amended by deleting the words “and the other Transaction Agreements.”
     (e) Section 17.14. Section 17.14 of the Sub-Servicing Agreement is amended
by deleting the text of such section in its entirety and replacing it with the
following: “This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York applicable to contracts executed in and
to be performed in that State. All actions and proceedings arising out of or
relating to this Agreement shall be heard and determined exclusively in any New
York State court or any federal court sitting in the County of New York. The
parties hereto expressly consent and agree to the exclusive jurisdiction of any
such court or venue therein.”
     (f) Section 1.01. Section 1.01 of the Sub-Servicing Agreement is amended by
making the following changes in the definition of “Applicable Requirements”:
(A) adding “collectively, (1)” between the words “reference” and “with” in the
first line thereof, (B) replacing the first parenthetical in clause (b) with the
following words “(including laws, statutes, rules, regulations, administrative
interpretations and ordinances as well as any of the foregoing requirements
applicable to Servicer by virtue of its state licenses, qualifications and
exemptions and by virtue of its being a subsidiary of Merrill Lynch Bank USA)”,
(C) deleting the word “and” immediately prior to clause (f), and (D) adding the
following to the end of such definition: “and (g) any applicable MLCC or Merrill
Lynch Bank USA internal policies and procedures, as revised from time to time in
accordance with the terms hereof, and (2) the Foreign Corrupt Practices Act of
1977, as amended.”
          SECTION 4. Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York applicable to
contracts executed in and to be performed in that State. All actions and
proceedings arising out of or relating to this Agreement shall be heard and
determined exclusively in any New York State court or any federal court sitting
in the County of New York. The parties hereto expressly consent and agree to the
exclusive jurisdiction of any such court or venue therein.
          SECTION 5. Waiver of Jury Trial. Each of the parties hereto hereby
waives to the fullest extent permitted by applicable law any right it may have
to a trial by jury with respect to any litigation directly or indirectly arising
out of, under or in connection with this Agreement or any Terminated Agreement.
          SECTION 6. Specific Performance. The parties hereto agree that
irreparable damage would occur in the event any provision of this Agreement were
not performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or in equity.

18



--------------------------------------------------------------------------------



 



          SECTION 7. Headings. The descriptive headings contained in this
Agreement are included for convenience of reference only and shall not affect in
any way the meaning or interpretation of this Agreement.
          SECTION 8. Miscellaneous. This Agreement may be modified or amended
only be a writing signed by the parties hereto. This Agreement may be executed
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.
          SECTION 9. Fees and Expenses. All costs and expenses incurred in
connection with this Agreement, the termination of the Terminated Agreements or
the transactions contemplated hereby and thereby shall be paid by the party
incurring such expenses.
          SECTION 10. Ratification. Except as amended hereby, the Servicing
Agreement and the Portfolio Agreement shall remain unmodified and in full force
and effect, and are hereby ratified and confirmed.
          SECTION 11. Benefit and Binding Effect. The terms of this Agreement
shall be effective as of the date hereof, upon signature of counterparts by all
parties, and shall be binding upon and inure to the benefit of MLCC and Cendant
and their respective successors and permitted assigns.

19



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed as of the date first written above by their respective officers
thereunto duly authorized.

            MERRILL LYNCH CREDIT CORPORATION
      By:   /s/ Kevin O’ Hanlong         Name:           Title:          
CENDANT MORTGAGE CORPORATION
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed as of the date first written above by their respective officers
thereunto duly authorized.

            MERRILL LYNCH CREDIT CORPORATION
      By:           Name:           Title:         CENDANT MORTGAGE CORPORATION
      By:   /s/ Joseph Sutter         Name: Joseph Sutter        Title: Senior
Vice President     

20



--------------------------------------------------------------------------------



 



EXECUTION COPY
 
AMENDMENT NO. 2
to the
Servicing Rights Purchase and
Sale Agreement dated as of January 28, 2000
By and between
MERRILL LYNCH CREDIT CORPORATION
and
CENDANT MORTGAGE CORPORATION
Dated as of
October 18, 2004
 

 



--------------------------------------------------------------------------------



 



AMENDMENT AGREEMENT NO. 2
to the Servicing Rights Purchase and
Sale Agreement dated as of January 28, 2000
          AMENDMENT AGREEMENT NO. 2 to the Servicing Rights Purchase and Sale
Agreement dated as of January 28, 2000, dated as of October 18, 2004 (this
“Amendment No. 2”), by and between MERRILL LYNCH CREDIT CORPORATION, a Delaware
corporation, with offices located at 4802 Deer Lake Drive East, Jacksonville,
Florida 32246 (“MLCC”), and CENDANT MORTGAGE CORPORATION d/b/a PHH Mortgage
Services, a New Jersey corporation, with offices located at 3000 Leadenhall
Road, Mt. Laurel, New Jersey 08504 (“Cendant”).
          WHEREAS, MLCC and Cendant are parties to a Servicing Rights Purchase
and Sale Agreement, dated as of January 28, 2000, as amended by the Amendment
Agreement No. 1, dated as of January 2, 2001 (as amended, the “Servicing
Agreement”); and
          WHEREAS, each of MLCC and Cendant desires to supplement the Servicing
Agreement with the terms and provisions set forth in this Amendment No. 2 in
order to reflect their agreement with respect to the services to be provided by
Cendant for MLCC’s Bulk Sale Program;
          NOW, THEREFORE, in consideration of the foregoing and the respective
covenants and agreements set forth in this Amendment No. 2, the parties hereto
agree as follows:
          SECTION 1. Governing Law. This Amendment No. 2 shall be governed by,
and construed in accordance with, the laws of the State of New York.
          SECTION 2. Headings. The descriptive headings contained in this
Amendment No. 2 are included for convenience of reference only and shall not
affect in any way the meaning or interpretation of this Amendment No. 2.
          SECTION 3. Counterparts. This Amendment No. 2 may be executed
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.
          SECTION 4. Ratification. Except as amended hereby, the Servicing
Agreement shall remain unmodified and in full force and effect and is hereby
ratified and confirmed. To the extent that there is a conflict between the terms
of this Amendment No. 2 and those of the Servicing Agreement, the terms of this
Amendment No. 2 shall control.
          SECTION 5. Defined Terms. Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed thereto in the Servicing
Agreement. As used in this Amendment No. 2, the following terms shall have the
following meanings:
     (a) “Alternative Wholesale Product” means (i) any Mortgage Loan product
currently available in the Cendant wholesale product offering that is not
available in the

2



--------------------------------------------------------------------------------



 



MLCC wholesale product offering and (ii) any other Mortgage Loan product as
determined on a case by case basis by the parties hereto.
     (b) “Bulk Purchase” means the purchase of any Standard Bulk Product or
Non-Standard Bulk Product.
     (c) “Bulk Purchase Matrix” means the correspondent pricing schedule
attached hereto as Exhibit A.
     (d) “Bulk Sale Program” means the program pursuant to which MLCC is making
Bulk Purchases of Mortgage Loans from Correspondent Lenders pursuant to the Bulk
Sale Addendum between MLCC and such Correspondent Lenders.
     (e) “Correspondent Lender” means a Person in the business of originating,
making and selling first lien residential Mortgage Loans secured by a mortgage
on one-to-four family dwellings.
     (f) “Mortgage Loan Product Category” means the following categories of
Mortgage Loans, purchased by or on behalf of MLCC as part of its Bulk Sale
Program: (i) Jumbo Fixed; (ii) Jumbo ARM; and (iii) PrimeFirst/SuperARM.
     (g) “No Point Rate” means the applicable posted rate for Mortgage Loans
with zero points as of the applicable Sale Date as set by MLCC and posted by
Cendant for Portfolio Loans and as set and posted by Cendant for Cendant Loans.
     (h) “Non-Standard Bulk Product” means any of the Alternative Wholesale
Products and/or any Portfolio Loans originated other than in accordance with
MLCC Underwriting Guidelines.
     (i) “Servicing Rights” has the meaning assigned in the Servicing Agreement.
The last sentence of such definition will not be applicable to this Amendment
No. 2.
     (j) “Standard Bulk Product” means any of the Portfolio Loans originated in
accordance with MLCC Underwriting Guidelines.
     SECTION 6. Servicing Rights Purchase Price; Pricing Changes.
     (a) Except as specifically described herein, Cendant shall pay to MLCC for
each Mortgage Loan acquired by MLCC under the Bulk Sale Program the Purchase
Price in accordance with Article III of the Servicing Agreement. The Purchase
Price for any Servicing Rights purchased hereunder shall be based on the Bulk
Purchase Matrix.
     (b) Within the thirty-day period prior to the end of each calendar quarter,
either party to this Amendment No. 2 may make a written request to the other
party (a “Repricing Request”) that the Bulk Purchase Matrix be amended with
respect to any Mortgage Loan Product Category to which such Repricing Event
relates, and any such Repricing Request shall be accompanied by a copy of the
proposed amended Pricing Matrix prepared by the requesting party. If MLCC and
Cendant agree to adopt the

3



--------------------------------------------------------------------------------



 



proposed amended Bulk Purchase Matrix, it shall become effective on the first
Business Day of the calendar quarter immediately following the date of such
Repricing Request. A new Exhibit A shall be attached hereto and acknowledged in
writing by the parties to reflect such purchase price adjustments. If, within
30 days after the date on which a Repricing Request was delivered hereunder by
one party to the other pursuant to this section, MLCC and Cendant are unable to
agree on the terms of an amended Bulk Purchase Matrix with respect to a Mortgage
Loan Product Category as to which such Repricing Request was made, the parties
agree that Cendant shall subservice Mortgage Loans within such Mortgage Loan
Product Category. This arrangement will continue until such time as the parties
can reach mutually agreeable terms with respect to future purchases of Servicing
Rights for loans in such Mortgage Loan Product Category. The subservicing shall
be governed by the Subservicing Agreement. Notwithstanding any other agreement
to the contrary between the parties hereto, the cost for such subservicing shall
be $[* * *].
     (c) For Non-Standard Bulk Purchases only, to the extent that MLCC wishes to
purchase Alternative Wholesale Products and sell the Servicing Rights to
Cendant, MLCC shall forward an electronic copy of the bid tape describing the
Mortgage Loans to Cendant. Cendant will then have 48 hours to respond to MLCC
with its bid for the purchase of the Servicing Rights on such Mortgage Loans
except in those instances when such 48-hour period falls within the first five
business days of the month, in which event the 48-hour period within which
Cendant shall respond to MLCC with its bid shall begin as of the end of such
five day period.
          SECTION 7. Ineligible Mortgage Loans. MLCC (i) shall not be entitled
to receive any Purchase Price from Cendant for the Servicing Rights to any Bulk
Sale Program Mortgage Loan that, as of the applicable Sale Date, (x) is 60 days
or more past due (including Mortgage Loans in foreclosure proceedings), (y) is
in Litigation or (z) has a Mortgagor who is in bankruptcy (any such Mortgage
Loan, a “Defaulted Loan”) and (ii) shall pay Cendant $[* * *] upon MLCC’s
assignment, to Cendant, of the Servicing Rights to any such Mortgage Loan. In
addition, MLCC shall not be entitled to receive any Purchase Price from Cendant
for (i) Servicing Rights for Mortgage Loans with note rates greater than [* * *]
basis points over the applicable No Point Rate for fixed rate Mortgage Loans or
hybrid Mortgage Loans or (ii) Servicing Rights for Mortgage Loans with margins
over [* * *] basis points for PrimeFirst 6 month/1 month LIBOR Mortgage Loans or
Defaulted Loans.
          SECTION 8. Prepayment Protection. MLCC shall reimburse Cendant for any
Payoff Loan an amount equal to the lesser of (i) the Servicing Rights Purchase
Price and (ii) the amount of premium recapture received by MLCC from the
Correspondent Lender.
          SECTION 9. Servicing Standards. Cendant will apply standards and
procedures consistent with its own portfolio and FNMA requirements and such
servicing by Cendant shall be in compliance with all Applicable Requirements.
Service standards and related reporting requirements in Exhibit D of the
Agreement or, in the case of the Non-Standard Bulk Products, the applicable
contract, will not apply to this servicing.
          SECTION 10. Sale of Servicing Rights. Notwithstanding anything to the
contrary in Section 11.09 of the Servicing Agreement between the parties dated
January 28, 2000, or in any other agreement between the parties, MLCC agrees
that Cendant may sell or transfer any or
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

4



--------------------------------------------------------------------------------



 



all of the Bulk Sale Program Servicing Rights to any Person, subject to MLCC’s
reasonable consent if MLCC is the investor, and otherwise subject only to the
consent of the applicable third party investors obtained in accordance with
MLCC’s investor agreements. For purposes of this Section 10, MLCC may reasonably
withhold its consent upon a good faith determination that a proposed sale or
transfer will have a material adverse effect on MLCC’s ability to sell or
securitize Mortgage Loans as to which MLCC is the investor hereunder, but not
otherwise.
          SECTION 11. Miscellaneous. For Non-Standard Bulk Purchases only, the
loading procedure for Alternative Wholesale Products will require a six week
lead time, or such other period as the parties may agree, to ensure that they
can be input into the CA$H system. For such purchases, a substitute process will
be used in the interim. For Non-Standard Bulk Purchases only, no products other
than the Portfolio Loans and the Alternative Wholesale Products can be supported
in the CA$H system, except as provided in Section 2.02(a)(i) of the Amendment
No. 2 to Addendum No. 1 to the Origination Assistance Agreement dated as of
October 18, 2004.
          SECTION 12. Term. The term of this Amendment No. 2 shall automatically
expire on December 31, 2005 (the “Initial Term”). Notwithstanding the foregoing,
this Amendment No. 2 shall be automatically extended, subject to the following
sentence, without any action by the parties hereto, for successive renewal terms
of one year each, in each case beginning on January 1 of such renewal year and
ending as of the following December 31, until the expiration or earlier
termination of the Servicing Agreement, at which time this Amendment No. 2 shall
also terminate. Either party may elect not to extend this Amendment No. 2 by
giving written notice to the other party at least sixty (60) days prior to the
expiration or termination, as the case may be, of either the Initial Term or the
current renewal term of this Amendment 2.
[SIGNATURE PAGE IMMEDIATELY FOLLOWS]

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment
No. 2 to be executed as of the date first written above by their respective
officers thereunto duly authorized.

                  MERRILL LYNCH CREDIT CORPORATION    
 
           
 
  By:   /s/ Lawrence P. Washington
 
        Name: Lawrence P. Washington         Title: Chairman and President    
 
                CENDANT MORTGAGE CORPORATION:    
 
           
 
  By:   /s/ Robert J. Smith    
 
                Name: Robert J. Smith         Title: Senior Vice President    

6